 

Exhibit 10.3

 

 

 

 

 

 

 

 

 

 

 

MEZZANINE LOAN AGREEMENT
between

 

777 TOWER MEZZANINE, LLC, a Delaware limited liability company,
as Borrower

 

and

 

MESA WEST CORE LENDING FUND, LLC, a Delaware limited liability company, as
Lender

 

Entered into as of October 31, 2019

 

LOAN NO. 19-022

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS   Page

 



ARTICLE 1. DEFINITIONS 1 1.1 DEFINED TERMS 1 1.2 SCHEDULES AND EXHIBITS
INCORPORATED 24 1.3 PRINCIPLES OF CONSTRUCTION 24 ARTICLE 2. LOAN 25 2.1 LOAN 25
2.2 INTENTIONALLY OMITTED 25 2.3 LOAN DOCUMENTS 25 2.4 EFFECTIVE DATE 25 2.5
MATURITY DATE 25 2.6 INTEREST ON THE LOAN; LOAN PAYMENT; LATE FEES 25 2.7
PAYMENTS 28 2.8 FULL REPAYMENT AND RELEASE 29 2.9 INTENTIONALLY OMITTED 30 2.10
INTENTIONALLY OMITTED 30 2.11 TAXES; FOREIGN LENDERS 30 2.12 ADDITIONAL COSTS;
CAPITAL ADEQUACY 33 2.13 COMPENSATION 35 2.14 TREATMENT OF AFFECTED LOANS 35
2.15 INTENTIONALLY OMITTED 35 2.16 INTENTIONALLY OMITTED 35 2.17 NOTICE OF
ADVANCE 35 2.18 FUNDING OF LOAN 36 ARTICLE 3. DISBURSEMENT 36 3.1 CONDITIONS
PRECEDENT 36 3.2 ACCOUNT, PLEDGE AND ASSIGNMENT 38 3.3 FUNDS TRANSFER
DISBURSEMENTS 39 3.4 ADVANCES 39 3.5 DOCUMENTS TO BE FURNISHED FOR EACH ADVANCE
41 3.6 NO DUTY TO INSPECT 41 ARTICLE 4. AFFIRMATIVE COVENANTS 42 4.1
PRESERVATION OF EXISTENCE AND SIMILAR MATTERS 42 4.2 COMPLIANCE WITH APPLICABLE
LAW 42 4.3 MAINTENANCE OF PROPERTY 42 4.4 PAYMENT OF TAXES AND CLAIMS 42 4.5
INSPECTIONS 43 4.6 USE OF PROCEEDS 43 4.7 MATERIAL CONTRACTS 43 4.8 DAMAGES;
INSURANCE AND CONDEMNATION PROCEEDS 43 4.9 THE IMPROVEMENTS 45 4.10 TI/LC WORK
45

 



  i 

 

 



TABLE OF CONTENTS (continued) Page

 

ARTICLE 5. INSURANCE 45 5.1 REQUIRED INSURANCE 45 5.2 INTENTIONALLY OMITTED 46
ARTICLE 6. REPRESENTATIONS AND WARRANTIES 46 6.1 AUTHORITY/ENFORCEABILITY 46 6.2
BINDING OBLIGATIONS 46 6.3 FORMATION AND ORGANIZATIONAL DOCUMENTS 47 6.4 NO
VIOLATION 47 6.5 COMPLIANCE WITH LAWS 47 6.6 LITIGATION 47 6.7 FINANCIAL
CONDITION 47 6.8 NO MATERIAL ADVERSE CHANGE 47 6.9 SURVEY 48 6.10 ACCURACY 48
6.11 TAX LIABILITY 48 6.12 TITLE TO ASSETS; NO LIENS 48 6.13 MANAGEMENT
AGREEMENT 49 6.14 UTILITIES 49 6.15 FEDERAL RESERVE REGULATIONS 49 6.16 LEASES
49 6.17 BUSINESS LOAN 49 6.18 PHYSICAL CONDITION 49 6.19 FLOOD ZONE 50 6.20
CONDEMNATION 50 6.21 NOT A FOREIGN PERSON 50 6.22 SEPARATE LOTS 50 6.23
AMERICANS WITH DISABILITIES ACT COMPLIANCE 50 6.24 ERISA 50 6.25 INVESTMENT
COMPANY ACT 50 6.26 OFAC 50 6.27 SOLVENCY 51 6.28 ASSESSMENTS 51 6.29 USE OF
PROPERTY 51 6.30 NO OTHER OBLIGATIONS 51 6.31 REA Representations 51 6.32
Co-Ownership Agreement Representations. 51 6.33 MORTGAGe Loan 52 6.34 AFFILIATE
DEBT 52 6.35 LABOR 52 6.36 ANTI-CORRUPTION LAWS AND SANCTIONS. 52 6.37 MATERIAL
CONTRACTS. 53 6.38 Borrower STATUS. 53 ARTICLE 7. HAZARDOUS MATERIALS 53 7.1
SPECIAL REPRESENTATIONS AND WARRANTIES 53 7.2 HAZARDOUS MATERIALS COVENANTS 54
7.3 INSPECTION BY LENDER 55 7.4 HAZARDOUS MATERIALS INDEMNITY 55

 



  ii 

 

 



TABLE OF CONTENTS (continued) Page

 

7.5 LEGAL EFFECT 55 7.6 ENVIRONMENTAL IMPAIRMENT 56 ARTICLE 8. CASH MANAGEMENT
56 8.1 DEPOSIT ACCOUNT AGREEMENT 56 8.2 security interest 56 8.3 Mortgage Loan
Cash Management 57 ARTICLE 9. ADDITIONAL COVENANTS OF BORROWER 58 9.1 EXPENSES
58 9.2 ERISA COMPLIANCE 58 9.3 LEASING 58 9.4 APPROVAL OF LEASES 60 9.5 OFAC 61
9.6 FURTHER ASSURANCES 61 9.7 ASSIGNMENT 61 9.8 MANAGEMENT AGREEMENT 62 9.9
COMPLIANCE WITH APPLICABLE LAW 62 9.10 SPECIAL COVENANTS; SINGLE PURPOSE ENTITY
62 9.11 INTENTIONALLY OMITTED 68 9.12 PAYMENT OF PROPERTY TAXES, ETC 68 9.13
DSCR 69 9.14 COMPLIANCE WITH ANTI-CORRUPTION LAWS AND SANCTIONS 69 9.15 ESCROW
FUND 69 9.16 INTEREST RATE PROTECTION AGREEMENTS 69 9.17 GUARANTOR COVENANTS 70
9.18 RESTRICTED PAYMENTS 71 9.19 MORTGAGE LOAN DOCUMENTS 71 9.20 REA Covenants
71 9.21 DISREGARDED ENTITY 71 9.22 Co-Ownership Agreement Covenants 71 9.23 NO
LLC DIVISION 73 9.24 INTERCREDITOR AGREEMENT 73 9.25 MATERIAL CONTRACTS;
ORGANIZED LABOR AGREEMENTS 73 9.26 Borrower Status 73 ARTICLE 10. REPORTING
COVENANTS 74 10.1 FINANCIAL INFORMATION 74 10.2 BOOKS AND RECORDS 76 10.3
INTENTIONALLY OMITTED 76 10.4 INTENTIONALLY OMITTED 76 10.5 INTENTIONALLY
OMITTED 76 10.6 KNOWLEDGE OF DEFAULT; ETC 76 10.7 LITIGATION, ARBITRATION OR
GOVERNMENT INVESTIGATION 76 10.8 ENVIRONMENTAL NOTICES 76 ARTICLE 11. DEFAULTS
AND REMEDIES 76 11.1 DEFAULT 76 11.2 ACCELERATION UPON DEFAULT; REMEDIES 79 11.3
DISBURSEMENTS TO THIRD PARTIES 81

 



  iii 

 

 

TABLE OF CONTENTS (continued) Page

 

11.4 COSTS OF ENFORCEMENT; REPAYMENT OF FUNDS ADVANCED 81 11.5 RIGHTS
CUMULATIVE, NO WAIVER 81 11.6 INTENTIONALLY OMITTED 81 ARTICLE 12. THE LENDER;
MORTGAGE LOAN PROVISIONS 81 12.1 Reimbursement for Protective Advances 81 12.2
SETOFF 81 ARTICLE 13. MISCELLANEOUS PROVISIONS 83 13.1 INDEMNITY 83 13.2 FORM OF
DOCUMENTS 84 13.3 NO THIRD PARTIES BENEFITED 84 13.4 NOTICES 84 13.5
ATTORNEY-IN-FACT 84 13.6 ACTIONS 84 13.7 RELATIONSHIP OF PARTIES 85 13.8 DELAY
OUTSIDE LENDER’S CONTROL 85 13.9 ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT 85
13.10 IMMEDIATELY AVAILABLE FUNDS 85 13.11 AMENDMENTS AND WAIVERS 85 13.12
SUCCESSORS AND ASSIGNS 86 13.13 STAMP, INTANGIBLE AND RECORDING TAXES 88 13.14
LENDER’S DISCRETION 88 13.15 LENDER 88 13.16 TAX SERVICE 88 13.17 WAIVER OF
RIGHT TO TRIAL BY JURY 88 13.18 SEVERABILITY 88 13.19 TIME 89 13.20 HEADINGS 89
13.21 GOVERNING LAW 89 13.22 USA PATRIOT ACT NOTICE; COMPLIANCE 90 13.23
INTENTIONALLY OMITTED 90 13.24 INTEGRATION; INTERPRETATION 90 13.25 JOINT AND
SEVERAL LIABILITY 90 13.26 COUNTERPARTS 90 13.27 LIMITED RECOURSE 91 13.28
REMEDIES OF BORROWER 91 13.29 CONFLICTS 91 13.30 CONSTRUCTION OF DOCUMENTS 91
13.31 INTENTIONALLY OMITTED 91 13.32 ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF
EEA FINANCIAL INSTITUTIONS 91 13.33 DISCUSSIONS WITH MORTGAGE LENDER 92

 



  iv 

 

 

EXHIBITS AND SCHEDULES  

SCHEDULE I – PRO RATA SHARES

SCHEDULE II – EXISTING LEASES/RENT ROLL

SCHEDULE III – LITIGATION DISCLOSURE

SCHEDULE IV – ENVIRONMENTAL REPORTS

SCHEDULE V – REAs

SCHEDULE VI – QUALIFIED MANAGERS

SCHEDULE VII – MINIMUM LEASING GUIDELINES

 

EXHIBIT A – DESCRIPTION OF PROPERTY

EXHIBIT B – DOCUMENTS

EXHIBIT C – INTENTIONALLY OMITTED

EXHIBIT D – FORM OF REQUEST FOR ADVANCE

EXHIBIT E – INTENTIONALLY OMITTED

EXHIBIT F – INTENTIONALLY OMITTED

EXHIBIT G – ORGANIZATIONAL CHART

EXHIBIT H – INTENTIONALLY OMITTED

EXHIBIT I-1 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-2 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-3 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE

EXHIBIT I-4 - FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT J - TI/LC EXISTING OBLIGATIONS SCHEDULE

EXHIBIT K – FORM OF BORROWING CERTIFICATE

 



  v 

 

 

MEZZANINE LOAN AGREEMENT

 

THIS MEZZANINE LOAN AGREEMENT (“Agreement”) dated as of October 31, 2019, by and
among 777 TOWER MEZZANINE, LLC, a Delaware limited liability company, as
Borrower (“Borrower”), and MESA WEST CORE LENDING FUND, LLC, a Delaware limited
liability company (together with its successors and assigns, “Lender”).

 

R E C I T A L S

 

A.Borrower owns one hundred percent (100%) of the limited liability company
interests in Maguire Properties – 777 Tower, LLC, a Delaware limited liability
company (“Mortgage Borrower”). Mortgage Borrower owns certain the real property
(together with the improvements now or hereafter existing thereon, collectively,
the “Property”) commonly known as 777 Tower located at 777 South Figueroa
Street, Los Angeles, California, and more particularly described in Exhibit A
hereto.

 

B.Borrower desires to obtain the Loan (as hereinafter defined) from Lender, and
Lender is willing to make the Loan to Borrower subject to, and in accordance
with, the terms of this Agreement and the other Loan Documents (as hereinafter
defined).

 

NOW, THEREFORE, Borrower and Lender agree as follows:

 

ARTICLE 1. DEFINITIONS

 

1.1               DEFINED TERMS. The following capitalized terms generally used
in this Agreement shall have the meanings defined or referenced below. Certain
other capitalized terms used only in specific sections of this Agreement are
defined in such sections.

 

“Acceptable Counterparty” shall have the meaning given to such term in Section
9.16(a).

 

“Acceptable Issuer” shall have the meaning given to such term in the definition
of Letter of Credit.

 

“Account Collateral” means: (i) any Accounts, and all Cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in
such accounts from time to time; (ii) all interest, dividends, Cash, instruments
and other property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing; and (iii) to the
extent not covered by clauses (i) and (ii) above, all “proceeds” (as defined
under the UCC as in effect in the jurisdiction in which any of such accounts is
located) of any or all of the foregoing.

 

“Accounts” has the meaning given to such term in Section 8.2.

 

“ADA” shall have the meaning given to such term in Section 6.23.

 

“Additional Costs” has the meaning given that term in Section 2.12(b).

 

“Agent” means Wells Fargo Bank, National Association, or any successor Agent
appointed pursuant to the Mortgage Loan Agreement.

 

“Advance” shall mean each advance of portions of the Loan in accordance with
Section 3.1 and/or Section 3.4 hereof.

 



 

 

 

“Affiliate” means, with respect to any Person, (a) in the case of any such
Person which is a partnership or limited liability company, any general partner
or managing member in such partnership or limited liability company,
respectively, and (b) any other Person which is directly or indirectly
controlled by, controls or is under common control with such Person or one or
more of the Persons referred to in the preceding clause (a); provided, however,
in no event shall Lender or its Affiliates be deemed to be an Affiliate of
Borrower or Guarantor.

 

“Agreement” shall have the meaning given to such term in the preamble hereto.

 

“Alteration Threshold” shall have the meaning given to such term in the Mortgage
Loan Agreement.

 

“Alternate Rate” is a rate of interest per annum equal to three percent (3%) in
excess of the applicable Effective Rate in effect from time to time.

 

“Annual Budget” shall mean the operating budget, including all planned capital
expenditures and leasing costs, for the Property prepared by Mortgage Borrower
for the applicable fiscal year or other period.

 

“Anti-Corruption Laws” means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; (c) any
anti-bribery or anti-corruption laws, regulations or ordinances in the European
Union; and (d) any other anti-bribery or anti-corruption laws, regulations or
ordinances in any jurisdiction in which Borrower or any member of the Borrowing
Group is located or doing business.

 

“Anti-Money Laundering Laws” means applicable laws, regulations or ordinances in
(i) the European Union or (ii) any jurisdiction in which Borrower or any member
of the Borrowing Group is located or doing business that relates to money
laundering, any predicate crime to money laundering, or any financial record
keeping and reporting requirements related thereto.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators and shall include,
as to any entity, the charter and by-laws, partnership agreement or other
organizational or governing documents of such entity, and any law, rule or
regulation, Permit, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such entity
or any of its property or to which such entity or any of its property is
subject, including without limitation, applicable securities laws, any
certificate of occupancy and any zoning ordinance, building, environmental or
land use requirement or Permit or occupational safety or health law, rule or
regulation applicable to the Property.

 

“Applicable LIBOR Rate” means the rate of interest, equal to the sum of: (a)
four and fifteen one hundredths percent (4.15%) plus (b) LIBOR.

 

“Appraisal” means, with respect to the Property, an M.A.I. appraisal
commissioned by and addressed to Lender (acceptable to Lender as to form,
substance and appraisal date), prepared by a professional appraiser acceptable
to Lender, having at least the minimum qualifications required under FIRREA, and
determining both the “as is” market value of the Property as between a willing
buyer and a willing seller and the “stabilized value” of the Property.

 

“Approved Annual Budget” shall have the meaning given to such term in Section
10.1(e).

 



 2 

 

 

“Approved Fund” means any Fund that is administered or managed by (a) Lender,
(b) an Affiliate of Lender, or (c) an entity or an Affiliate of any entity that
administers or manages Lender.

 

“Assignee” shall have the meaning given to such term in Section 13.12(c).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“BAM” Brookfield Asset Management Inc., a Canada corporation.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330) as
now or hereafter amended or recodified.

 

“Base Rate” means (a) the sum of: (i) the LIBOR Market Index Rate and (ii) 1.60%
or (b) if for any reason the LIBOR Market Index Rate is unavailable (for the
avoidance of doubt, other than after the Benchmark Unavailability Period), the
sum of: (i) the Federal Funds Rate and (ii) the Federal Funds Rate Spread. For
purposes of determining the Base Rate, the Base Rate shall be reset daily based
upon changes in the LIBOR Market Index Rate or the Federal Funds Rate, as
applicable.

 

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Lender and Borrower
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to LIBOR for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
one and one half percent (1.5%), the Benchmark Replacement will be deemed to be
one and one half percent (1.5%) for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by Lender and Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time (including
any determination of the Benchmark Replacement Adjustment determined by Mortgage
Borrower and Agent pursuant to the terms of the Mortgage Loan Agreement).

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that Lender decides may be appropriate to reflect
the

 



 3 

 

 

adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by Lender in a manner substantially consistent with
market practice (or, if Lender decides that adoption of any portion of such
market practice is not administratively feasible or if Lender determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Lender decides is reasonably
necessary in connection with the administration of this Agreement after
consultation in good faith with Agent with respect to Benchmark Replacement
Conforming Changes pursuant to the Mortgage Loan Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

1.in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

2.in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

1.a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

2.a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

 

3.a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event or of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Lender by notice to
Borrower (after consultation in good faith with Agent with respect to Benchmark
Replacement Conforming Changes pursuant to the Mortgage Loan Agreement).

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such

 



 4 

 

 

Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced LIBOR for all purposes hereunder in accordance with
Section 2.6(e)(i)(B) and (y) ending at the time that a Benchmark Replacement has
replaced LIBOR for all purposes hereunder pursuant to the Section 2.6(e)(i)(B).

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Border Zone Property” means any property designated as “border zone property”
under the provisions of California Health and Safety Code, Sections 25220 et
seq., or any regulation adopted in accordance therewith.

 

“Borrower” shall have the meaning given in the preamble hereto and shall include
Borrower’s successors and permitted assigns.

 

“Borrower Related Parties” shall have the meaning given to such term in
Section 13.27.

 

“Borrowing Group” means, individually and collectively: (a) Borrower, (b) any
Affiliate or subsidiary of Borrower including, without limitation, any Affiliate
or subsidiary that owns any collateral securing any part of the Loan, any
Guaranty or any Loan Document, (c) any Guarantor and (d) any officer, director
or employee of any of the foregoing.

 

“BPY” means Brookfield Property Partners L.P., a Bermuda limited partnership.

 

“Brookfield Parent” means BPY and/or BAM.

 

“Brookfield Parent Controlled Fund” shall mean a fund Controlled by a Brookfield
Parent that invests primarily in commercial real estate assets, which fund is or
is expected to be formed as a limited partnership or limited liability company
(with potential parallel vehicles for different types of investors or
investments), which fund shall be a so called (a) “open-end” fund or (b)
“closed-end” fund which has a term extending at least five (5) years after the
Maturity Date. Interests in such a fund shall be owned primarily by a variety of
institutional investors. In order for such a fund to constitute a Brookfield
Parent Controlled Fund, such fund shall (i) have satisfied all of the conditions
set forth in clause (i)(c) of the definition of Permitted Transfer and (ii) at
all times be directly or indirectly Controlled by a Brookfield Parent.

 

“Business Day” means (a) any day of the week other than Saturday, Sunday or
other day on which the offices of Agent in New York, New York are authorized or
required to close and (b) with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Rate Loan,
any day that is a Business Day described in clause (a) and that is also a London
Banking Day.

 

“Calculated Debt Service” means, as of the applicable date of determination, the
sum of (x) Calculated Mortgage Debt Service plus (y) Calculated Mezzanine Debt
Service.

 

“Calculated Mezzanine Debt Service” means , as of the applicable date of
determination, the greatest of: (a) the amount of interest and principal
actually paid on account of the Loan during the preceding three (3) months,
annualized, (b) the annual payment of principal plus interest required to fully
amortize a loan in the then-outstanding principal balance of the Loan over a
thirty (30) year amortization period, assuming such loan were to bear interest
at a rate equal to the yield on then-current 10-year U.S.

 



 5 

 

 

Treasury Bonds plus 4.15% or (c) the amount obtained by multiplying the
outstanding principal balance of the Loan by a debt constant of 7.0%.

 

“Calculated Mortgage Debt Service” means “Calculated Mortgage Debt Service,” as
defined in the Mortgage Loan Agreement.

 

“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
(excluding Leases) that are required to be capitalized for financial reporting
purposes in accordance with GAAP. The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation determined in accordance with GAAP.

 

“Cash” shall mean coin or currency of the United States of America or
immediately available funds, including such funds delivered by wire transfer.

 

“Casualty” shall have the meaning given to such term in Section 4.8(a).

 

“Casualty Threshold” shall have the meaning given to such term in the Mortgage
Loan Agreement.

 

“Certificate of Division” – means a certificate, registration statement or any
other document required to be filed with any applicable Governmental Authority
in order to legally effectuate an LLC Division, including, without limitation, a
certificate of division as described in Section 18-217 of the Delaware Limited
Liability Company Act, as amended from time to time.

 

“Change of Control” means any event (whether by management changes in Mortgage
Borrower, Borrower or Guarantor or in any direct or indirect owner thereof,
contractual agreement or otherwise) which results in a Brookfield Parent not
having Control over Mortgage Borrower or Borrower.

 

“Co-Ownership Agreement” means that certain Amended and Restated Lot 4
Co-Ownership Agreement, dated as of September 10, 2014, by and among EYP Realty,
LLC, BOP FigAt7th LLC, Borrower and Maguire Properties – 755 S. Figueroa, LLC,
together with all amendments, restatements, memoranda or other modifications
thereof made pursuant to the terms of the Loan Documents.

 

“Collateral” means (i) the Collateral (as defined in the Pledge Agreement) and,
(ii) all other collateral with respect to which a Lien or security interest is
granted to Lender pursuant to the Loan Documents.

 

“Commitment” means the amount for Lender set forth on Schedule I.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” (and the correlative terms “controlled by” and “controlling”) means
the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of the business and affairs of the entity
in question by reason of the ownership of beneficial interests, by contract or
otherwise (notwithstanding that other Persons may have the right to participate
in or veto significant management decisions).

 

“Creditor’s Rights Laws” means with respect to any Person, any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

 



 6 

 

 

“Debt” shall have the meaning given to such term in the Pledge Agreement.

 

“Debt Yield” means, as of the last day of the calendar month immediately
preceding the applicable date of determination, the quotient (expressed as a
percentage) obtained by dividing (a) NOI as of such date by (b) the aggregate
outstanding principal balance of the Loan and the Mortgage Loan as of such date.

 

“Deed of Trust” means that certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated as of the Effective Date, by
Mortgage Borrower to TRSTE, INC., a Virginia corporation, as trustee for the
benefit of Agent, as beneficiary for the benefit of Mortgage Lenders, as the
same may be amended, supplemented, replaced or modified from time to time.

 

“Default” shall have the meaning given to such term in Section 11.1.

 

“Divided LLC” – means any LLC which has been formed upon the consummation of a
LLC Division.

 

“Dollars” and “$” mean the lawful money of the United States of America.

 

“DSCR” shall mean, for any date of determination, the ratio of (i) NOI, divided
by (ii) Calculated Debt Service.

 

“DSCR Certificate” shall mean a certificate from an officer of Borrower setting
forth in reasonable detail (including as to each such separate item of Gross
Operating Income and Operating Expenses) the calculation of DSCR for the
applicable fiscal quarter and any calculations related thereto.

 

“DSCR Event” means any time that the DSCR (calculated at the end of the
immediately preceding quarter) is less than the Minimum DSCR.

 

“Early Opt-in Election” means the occurrence of:

 

(i) a determination by Lender (after consultation in good faith with Agent and
the applicable Mortgage Lenders with respect to any such determination pursuant
to the Mortgage Loan Agreement) that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.6(e)(i)(B) are being executed or amended, as applicable,
to incorporate or adopt a new benchmark interest rate to replace LIBOR, and

 

(ii) the election by Lender to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by Lender of written notice of such
election to Borrower.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 



 7 

 

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” shall have the meaning given to such term in Section 2.4.

 

“Effective Rate” shall have the meaning given to such term Section 2.6(e).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) that is
regularly engaged in the business of making or owning commercial real estate
loans (or interests therein) similar to the Loan that is approved by Lender and
meets the Eligibility Requirements (to be reasonably determined by Lender and
Borrower unless a default exists) unless a Default exists, or, unless a Default
exists, is otherwise approved by Borrower (such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include Borrower or Borrower’s Affiliates or Subsidiaries.

 

“Eligibility Requirements” – means, with respect to any Person, that such Person
(a) has total assets (in name or under management) in excess of $1,000,000,000
and (except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $500,000,000 and (b) is
regularly engaged in the business of making or owning commercial real estate
loans and/or mezzanine loans.

 

“Enforcement Action” means the exercise by Lender of its rights and/or remedies
under the Loan Documents, including Lender’s or any third party’s acquisition of
any direct or indirect membership interest in Mortgage Borrower as a result of
its foreclosure on collateral granted to Lender as security under the Loan
Documents.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

 

“Environmental Reports” means the environmental reports described on Schedule IV
attached hereto.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 



 8 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time, any successor statute and any applicable regulations or
guidelines promulgated thereunder.

 

“ERISA Affiliate” means any entity that is considered a single employer with
Borrower or Mortgage Borrower or is required to be aggregated with Borrower or
Mortgage Borrower, pursuant to Section 414 of the Internal Revenue Code or
Section 4001(b) of ERISA.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) Lender acquires such
interest in the Loan or Commitment or (ii) Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.11, amounts with
respect to such Taxes were payable either to Lender’s assignor immediately
before Lender became a party hereto or to Lender immediately before it changed
its lending office, (c) Taxes attributable to Lender’s failure to comply with
Section 2.11(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Executive Order” shall have the meaning given to such term in the definition of
“Prohibited Person.”

 

“Existing Leases” means the Leases set forth on Schedule II attached hereto.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Lender from three Federal Funds brokers of recognized
standing selected by Lender; provided, however, that if the Federal Funds Rate
determined as provided above would be less than one quarter of one percent
(0.25%), then the Federal Funds Rate shall be deemed to be one quarter of one
percent (0.25%).

 

“Federal Funds Rate Spread” means, in connection with any use of the Federal
Funds Rate for the Base Rate, the greater of (i) the difference (expressed as
the number of basis points) obtained by subtracting (x) the Federal Funds Rate,
determined as of the date for which LIBOR was last available from (y) the per
annum interest rate payable hereunder in respect of a LIBOR Loan, in each case
determined as of the date for which LIBOR was last available, and (ii) zero.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 



 9 

 

 





“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as the same may be amended from time to time.

 

“Fitch” means Fitch, Inc.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as of the date of the applicable financial report.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

 

“Gross Operating Income” shall mean the sum of any and all amounts, payments,
fees, rentals, additional rentals, expense reimbursements (including, without
limitation, all reimbursements by tenants, lessees, licensees and other users of
the Property and Improvements) discounts or credits to the Borrower, income,
proceeds of business interruption insurance, interest and other monies directly
or indirectly received by or on behalf of or credited to Borrower from any
Person with respect to Borrower’s ownership, use, development, operation,
leasing, franchising, marketing or licensing of the Property and Improvements,
including, without limitation, from parking operations.  With respect to all
financial reporting, Gross Operating Income shall be computed in accordance with
GAAP or International Financial Reporting Standards but without taking into
account straight-lining of rents, and, additionally, there shall be added to
Gross Operating Income in the calculation of the same the amount of rent that
would be payable under any Lease that includes “free rent” concessions to the
tenant for the period immediately after the commencement of the term of such
Lease as if the tenant had instead paid the full amount of rent during such free
rent period.

 

“Guarantor” means Brookfield DTLA Holdings LLC, and any other Person which, in
any manner, is or becomes obligated to Lenders under any guaranty now or
hereafter executed with respect to the Loan (collectively or severally as the
context thereof may suggest or require).

 

“Guaranty” means the Limited Guaranty referred to in the list of “Loan
Documents” on Exhibit B hereto.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances”, “related substances”, “industrial solid wastes” or
“pollutants”; (b) oil, petroleum or petroleum derived substances, natural gas,
natural gas liquids or synthetic gas and drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (c) any radioactive materials;

 



 10 

 

 

(d) asbestos in any form; (e) toxic mold and (f) oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Hazardous Materials Claims” shall have the meaning given to such term in
Section 7.1(d).

 

“Hazardous Materials Laws” shall have the meaning given to such term in
Section 7.1(b).

 

“Hazardous Materials Indemnity Agreement” means a Hazardous Materials Indemnity
Agreement executed by Borrower and Guarantor in favor of Lender.

 

“Improvements” shall have the meaning given to such term in the Deed of Trust.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Initial Advance Amount” means the principal sum of the Loan in an amount equal
to FORTY THREE MILLION ONE HUNDRED FIFTY-SEVEN THOUSAND FIVE HUNDRED SIXTY-FOUR
AND 34/100 DOLLARS ($43,157,564.34) that Lenders agree to advance to Borrower on
the Effective Date subject to satisfaction of the terms and conditions in this
Agreement, including in Section 3.1 hereof.

 

“Initial Mortgage Loan Advance Amount” has the meaning given to such term in
Section 6.33.

 

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, executed by Agent, on behalf of Mortgage Lenders, and Lender, as
amended, supplemented or otherwise modified from time to time.

 

“Interest Period” shall mean (a) for the initial interest period hereunder, the
period commencing on the Effective Date and ending on November 9, 2019, and (b)
for each interest period thereafter, the period commencing on the tenth (10th)
day of a calendar month and continuing to and including the ninth (9th) day of
the following calendar month; provided, that (i) if any Interest Period would
otherwise end after the Maturity Date, such Interest Period shall end on the
Maturity Date; and (ii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day.

 

“Interest Period Commencement Date” means the date upon which an Interest Period
commences.

 

“Interest Rate Protection Agreement” means any rate cap entered into between
Borrower and an Acceptable Counterparty, including, without limitation, the
Required Hedge.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment Grade” means a rating of at least BBB- by S&P or its equivalent by
Fitch and/or Moody’s.

 

“IRPA Termination Fees” shall have the meaning given to such term in Section
2.7(c)(i).

 

“Lease” means any agreement for the leasing, subleasing, licensing or other
occupancy of any portion of the Property.

 

“Lender” shall have the meaning provided in the introductory paragraph hereof.

 



 11 

 

  

“Letter of Credit” means a transferable, irrevocable, unconditional, standby
letter of credit in form and substance reasonably satisfactory to Lender, issued
or confirmed by a financial institution with a long term debt obligation rating
of “A-” or better as assigned by S&P (or a comparable long term debt obligation
rating from another Rating Agency) and otherwise satisfactory to Lender (the
“Acceptable Issuer”). The Letter of Credit shall be payable upon presentation of
a sight draft only to the order of Lender. The Letter of Credit shall have an
initial expiration date of not less than one (1) year and shall be automatically
renewed for successive twelve (12) month periods (unless such Letter of Credit
provides that the Acceptable Issuer may elect not to renew the Letter of Credit
upon written notice to the beneficiary at least thirty (30) days prior to its
expiration date) and provide for multiple draws. The Letter of Credit shall be
transferable by Lender and its successors and assigns at a New York City bank.

 

“LIBO Rate Period” means the period commencing on the tenth (10th) day of a
calendar month and continuing to, but not including, the ninth (9th) Business
Day of the next calendar month; provided, however, that no LIBO Rate Period
shall extend beyond the Maturity Date.

 

“LIBOR” is, subject to the implementation of a Benchmark Replacement, the rate
of interest, rounded to the nearest one-thousandth (1/1,000), per annum
determined by Lender on the basis of the rate for United States dollar deposits
for delivery on the first (1st) day of each LIBO Rate Period, for a period
approximately equal to such LIBO Rate Period, as published by the ICE Benchmark
Administration Limited, a United Kingdom company, at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the first day of the LIBO Rate
Period (or if not so published, then as determined by Lender from another
recognized source or interbank quotation); provided, however, that if LIBOR
determined as provided above would be less than one and one-half percent (1.5%),
then LIBOR shall be deemed to be one and one-half percent (1.5%).

 

“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for one-month
deposits in U.S. Dollars at approximately 12:00 p.m. Eastern time for such day
(or if such day is not a Business Day, the immediately preceding Business Day).
The LIBOR Market Index Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge, lien
(statutory or other, including a mechanic’s, materialmen’s, landlord’s or
similar lien) or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income, rents
or profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment or performance of any
indebtedness or other obligation in priority to the payment of the general,
unsecured creditors of such Person; (c) the filing of any financing statement
under the UCC or its equivalent in any jurisdiction; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.

 

“LLC Division” means the division or divisive merger of any LLC into multiple
entities or multiple series of the same entity pursuant to any applicable law,
including, without limitation, pursuant to Section 18-217 of the Delaware
Limited Liability Company Act, as amended from time to time.

 

“Liquidation Event” means (i) any casualty to all or any portion of the
Property, (ii) any condemnation of all or any portion of the Property, (iii) a
Transfer of the Property in connection with

 





 12 

 

 

realization thereon by Mortgage Lender following a Default under the Mortgage
Loan, including without limitation a foreclosure sale, or (iv) any refinancing
of the Property or the Mortgage Loan.

 



“Loan” means the loan that Lender agrees to make and Borrower agrees to borrow
pursuant to the terms and conditions of this Agreement in the original principal
amount of FIFTY MILLION AND 00/100 DOLLARS ($50,000,000.00).

 

“Loan Account” shall have the meaning given to such term in Section 2.9.

 

“Loan Documents” means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.

 

“Loan Party” means the Borrower, Mortgage Borrower, Guarantor, and any other
person or entity that is an Affiliate of the Borrower that is obligated under
the Loan Documents, Mortgage Loan Documents or Other Related Documents.

 

“LTV (As-Is)” means the percentage obtained by dividing (a) the sum of the
Initial Advance Amount and Initial Mortgage Loan Advance Amount by (b) the value
of the Property based on an Appraisal dated not more than ninety (90) days prior
to the Effective Date (which shall be the “as is” market value for the
Property).

 

“LTV (As-Stabilized)” means the percentage obtained by dividing (a) the maximum
principal balance of the Loan and the Mortgage Loan by (b) the “as stabilized”
value of the Property based on, and as set forth in, an Appraisal dated not more
than ninety (90) days prior to the Effective Date.

 

“Major Lease” means any office Lease which, together with any office Leases to
one or more Affiliates of the proposed tenant thereunder, would demise in excess
of 100,000 net rentable square feet, in each case, inclusive of any expansion
space tenant is entitled to occupy through the unilateral exercise of rights
provided in such tenant’s Lease (“Expansion Space”); provided, however, in the
event that Lender shall disapprove any office Lease which would not be a Major
Lease but for the inclusion of Expansion Space, then if such proposed Lease is
modified to remove the option applicable to such Expansion Space such that the
Lease is no longer a Major Lease, then such Lease shall cease to be deemed a
Major Lease (for the avoidance of doubt and notwithstanding the foregoing, such
office Lease shall otherwise be required to comply with the terms and conditions
of Section 9.4).

 

“Manager” means Brookfield Properties Management (CA) Inc., a Delaware
corporation.

 

“Management Agreement” shall have the meaning given to such term in
Section 6.13.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of Borrower or Mortgage Borrower, (b) the ability of the
Borrower, Mortgage Borrower or Guarantor to perform their respective obligations
under any Loan Document or Mortgage Loan Document, as applicable, to which it is
a party, (c) the validity or enforceability of any of the Loan Documents, (d)
the rights and remedies of the Lender under any of the Loan Documents or (e) the
timely payment of the principal of or interest on the Loan or the Mortgage Loan
or other amounts payable in connection therewith.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents, Leases, REAs that are expressly described on Schedule V attached
hereto and the Co-Ownership Agreement), whether written or oral, to which
Borrower or Mortgage Borrower is a party or is bound (including recorded
encumbrances upon Mortgage Borrower’s Property), relating to the ownership,
management, development,

 



 13 

 

 

use, operation, leasing, maintenance, repair or improvement of the Property, as
to which (a) the breach, nonperformance, cancellation or failure to renew by any
party thereto could reasonably be expected to have a Material Adverse Effect; or
(b) either (i) there is an obligation of Borrower to pay more than $2,500,000,
in the aggregate, in a twelve (12) month period, or (ii) (X) there is an
obligation of Borrower to pay more than $1,500,000, in the aggregate, in a
twelve (12) month period and (Y) the term thereof extends beyond two (2) years;
provided, however, any contract or arrangement contemplated herein which is
cancelable on sixty (60) days or less notice without requiring the payment of
material termination fees or payments of any kind shall in no event be deemed a
Material Contract.

 

“Maturity Date” means October 31, 2024.

 

“Maximum Future Advance Commitment” means SIX MILLION EIGHT HUNDRED FORTY-TWO
THOUSAND FOUR HUNDRED THIRTY-FIVE AND 66/100 Dollars ($6,842,435.66).

 

“Mezzanine Deposit Account Agreement” shall have the meaning given to such term
in Section 8.1.

 

“Modification” shall have the meaning given to such term in Section 9.3(b).

 

“Mortgage Advance” means an “Advance”, as defined in the Mortgage Loan
Agreement.

 

“Mortgage Borrower” means Maguire Properties - 777 Tower, LLC, a Delaware
limited liability company.

 

“Mortgage Lender” means, collectively, the financial institutions from time to
time party to the Mortgage Loan Agreement as a “Lender”, together with their
respective successors and permitted assigns.

 

“Mortgage Loan” means the loan in the original principal amount of Two Hundred
Sixty-Eight Million Six Hundred Thousand and No/100 Dollars ($268,600,000.00)
made by Mortgage Lenders to Mortgage Borrower, which loan is secured or to be
secured by the Deed of Trust.

 

“Mortgage Loan Agreement” means that certain Mortgage Loan Agreement dated of
even date herewith, between Mortgage Borrower, as borrower, Agent, Wells Fargo
Securities LLC, as Sole Lead Arranger and Sole Bookrunner, and Mortgage Lender,
as lenders, as the same may be amended, supplemented, replaced or modified from
time to time to the extent permitted hereunder.

 

“Mortgage Loan Default” means a “Default” under and as defined in the Mortgage
Loan Agreement.

 

“Mortgage Loan Documents” means those documents executed in connection with the
Mortgage Loan, as the same may be amended, supplemented, replaced or modified
from time to time to the extent permitted hereunder.

 

“Mortgage Loan Liens” means the Liens in favor of the holder of the Mortgage
Loan created pursuant to the Mortgage Loan Documents.

 

“Mortgage Loan Share” means the ratio, expressed as a percentage, of (a) the
amount of the Mortgage Loan to (b) the aggregate amount of the Loan and the
Mortgage Loan.

 

“Minimum DSCR” means the DSCR at the last day of each fiscal quarter of Borrower
that is (x) during the period commencing on November 1, 2021, through and
including October 31, 2022, at least

 



 14 

 

 

0.93x; and (y) during the period commencing on November 1, 2022, through and
including the Maturity Date, at least 1.00x.

 

“Minimum Leasing Guidelines” shall mean those certain minimum leasing guidelines
set forth on Schedule VII.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multi-Asset Person” means (x) a Brookfield Parent or (y) (i) a Brookfield
Parent Controlled Fund, (ii) an Affiliate of BAM or BPY, or (iii) another
Person, that, for each of (i), (ii) or (iii), at the time the applicable pledge
is made, such Person’s pro rata share of the net operating income from the
Property is less than twenty-five percent (25%) of such Person’s aggregate gross
income (to the extent such Person’s income is consolidated) or of such Person’s
aggregate net income (to the extent such Person’s income is not consolidated),
as applicable.

 

“Net Liquidation Proceeds After Debt Service” means with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (i) in the event of a Liquidation Event consisting of a
casualty or condemnation, Lender’s and/or Mortgage Lender’s reasonable costs
incurred in connection with the recovery thereof, (ii) in the event of a
Liquidation Event consisting of a casualty or condemnation, the costs incurred
by Mortgage Borrower in connection with a restoration of all or any portion of
the Property made in accordance with the Mortgage Loan Documents, (iii) in the
event of a Liquidation Event consisting of a casualty or condemnation or a
Transfer, amounts required or permitted to be deducted therefrom and amounts
paid pursuant to the Mortgage Loan Documents to Mortgage Lender, (iv) in the
event of a Liquidation Event consisting of a casualty or condemnation, those
proceeds paid to Mortgage Borrower pursuant to the Mortgage Loan Agreement, (v)
in the case of a foreclosure sale, disposition or transfer of the Property in
connection with realization thereon following a Default under the Mortgage Loan,
reasonable and customary costs and expenses of such sale or other disposition
(including attorneys’ fees and brokerage commissions), (vi) in the case of a
foreclosure sale, costs and expenses incurred by Mortgage Lender under the
Mortgage Loan Documents as Mortgage Lender shall be entitled to receive
reimbursement for under the terms of the Mortgage Loan Documents and (vii) in
the case of a refinancing of the Mortgage Loan, costs and expenses (including
attorneys’ fees) of such refinancing, and (viii) the amount of any prepayments
required pursuant to the Mortgage Loan Documents in connection with any such
Liquidation Event.

 

“Net Proceeds” shall have the meaning set forth in Section 4.8.

 

“Net Worth” means, for any Person, on any date of determination, an amount equal
to the excess of the aggregate total assets of such Person at such time less the
total aggregate liabilities of such Person at such time, determined in
accordance with GAAP, International Financial Reporting Standards or other
accounting methods reasonably approved by Lender. For purposes of Section
9.17(a), GAAP with adjustments to reflect properties at fair value will be
deemed acceptable.

 

“NOI” means “NOI” as defined in the Mortgage Loan Agreement .

 

“Note” means that certain Mezzanine Promissory Note, in the principal amount of
the Loan, executed by Borrower and payable to Lender, as hereafter amended,
supplemented, replaced or modified.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, the Loan; and (b) all other
indebtedness, liabilities, obligations and covenants of Borrower owing to Lender
of every kind, nature and description, under or in respect of this

 



 15 

 

 

Agreement or any of the other Loan Documents, including, without limitation,
fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due, contractual or tortious, liquidated or unliquidated,
and whether or not evidenced by any promissory note.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Operating Expenses” means the total of all expenditures, computed in accordance
with GAAP or International Financial Reporting Standards, of whatever kind
relating to the operation, maintenance and management of the Property that are
incurred on a regular monthly or other periodic basis, including without
limitation or duplication, the following expenses: (i) Taxes and assessments
imposed upon the Property and Improvements; (ii) bond assessments; (iii)
insurance premiums for casualty insurance (including, without limitation,
earthquake, windstorm and terrorism coverage) and liability insurance carried in
connection with the Property and Improvements, provided, however, if any,
insurance is maintained as part of a blanket policy covering the Property and
Improvements and other properties, the insurance premium included in this
subparagraph shall be the premium fairly allocable to the Property and
Improvements; and (iv) operating expenses incurred by Mortgage Borrower for the
management, operation, cleaning, leasing, maintenance and repair of the Property
and Improvements (including, without limitation, management fees equal to the
greater of (x) two and a half percent (2.5%) of Gross Operating Income from
operations of the Property and (y) actual management fees paid) and any payments
required to be made under or pursuant to the Co-Ownership Agreement or any REA.
Operating Expenses shall not include any interest or principal payments on the
Loan or the Mortgage Loan, other amounts payable to Agent or Mortgage Lender or
Lender, as applicable, under the Mortgage Loan Documents or the Loan Documents
(other than repayments by Borrower to Lender of Protective Advances made by
Lender in respect of Operating Expenses), amounts paid or reserved for lease-up
costs or capital expenditures, any allowance for depreciation, extraordinary
non-recurring expenses, income and franchise Taxes of Mortgage Borrower,
amortization and other non-cash expenditures, bank charges, corporate overhead
costs allocated or charged to the Property, or audit and other fees incurred in
connection with the requirements set forth in the Loan Documents or Mortgage
Loan Documents, or national or regional marketing expenses allocated to the
Property (but not direct marketing expenses solely attributable to the
Property), or bad debt expenses not incurred during the trailing six month
period as of the applicable date of determination.

 

“Operating Statement” shall have the meaning given to such term in Section 10.5.

 

“Optional Minimum DSCR Prepayment” shall have the meaning given to such term in
Section 9.13(a).

 

“Organizational Documents” means (i) with respect to a corporation, such
Person’s certificate of incorporation and bylaws, (ii) with respect to a
partnership, such Person’s certificate of limited partnership and partnership
agreement, and (iii) with respect to a limited liability company, such Person’s
certificate of formation and limited liability company agreement.

 

“Organized Labor Agreement” shall have the meaning given to such term in Section
6.35.

  

“Other Connection Taxes” means, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 



 16 

 



 

“Other Related Documents” means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Owner’s Title Policy” means that certain ALTA owner’s policy of title insurance
together with the mezzanine financing endorsement, issued in connection with the
closing of the Loan insuring the Mortgage Borrower as the owner of the Property.

 

“Participant” shall have the meaning given to such term in Section 13.12.

 

“Patriot Act” shall have the meaning given to such term in Section 6.26.

 

“Payment Date” shall have the meaning given to such term in Section 2.6(a).

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under Applicable Law.

 

“Permitted Easement” means easements and other similar encumbrances (or
amendments thereto) (i) approved by Lender, or (ii) entered into by Mortgage
Borrower in the ordinary course of business for use, access, water and sewer
lines, telephones and telegraph lines, electric lines or other utilities or for
other similar purposes, provided that no such easement or other similar
encumbrance shall materially impair the use, operation or value of the Property
or otherwise have a Material Adverse Effect; provided that in no event shall a
Permitted Easement be deemed to include an “easement of light and air” or a
transfer of any air or development rights or, unless otherwise approved by
Lender in its reasonable discretion, parking rights.

 

“Permitted Indebtedness” shall have the meaning given to such term in
Section 9.10(e).

 

“Permitted Investments” means any one or more of the following “cash,” “cash
items,” or “government securities” within the meaning of Section 856(c)(4)(A) of
the Internal Revenue Code: (i) direct obligations of United States of America,
or any agency thereof, or obligations fully guaranteed as to payment of
principal and interest by the United States of America, or any agency thereof,
provided such obligations are backed by the full faith and credit of the United
States of America, and provided, however, that any such investment must have a
predetermined fixed dollar amount of principal due at maturity that cannot vary
or change; (ii) deposit accounts with or certificates of deposit which are (a)
fully FDIC-insured issued by any bank or trust company organized under the laws
of the United States of America or any state thereof and short term unsecured
certificates of deposits and time deposits which are rated A 1 or better by
Standard & Poor’s Corporation or P 1 or better by Moody’s Investors Service,
Inc., in each case maturing not more than 90 days from the date of acquisition
thereof, and (b) in the case of certificates of deposit, are negotiable and have
a ready secondary market in which such investment can be disposed of; and (iii)
money market funds that are subject to regulation under the Investment Company
Act of 1940, 15 U.S.C. 80a-1 et seq., and comply with the requirements of Rule
2a-7 thereof.

 

“Permitted Liens” means:

 



 17 

 

  

(a)Liens (other than environmental Liens and any Lien imposed under ERISA) for
taxes, assessments or charges of any Governmental Authority for claims not yet
delinquent or which are contested in accordance with Section 4.4 of this
Agreement;

 

(b)All matters of record shown on the Owner’s Title Policy as exceptions to
Mortgage Borrower’s coverage thereunder;

 

(c)Customary equipment leases or financing with respect to equipment permitted
pursuant to Section 9.10(e);

 

(d)Liens in favor of Agent, for the benefit of Mortgage Lenders, under the Deed
of Trust or any other Mortgage Loan Document;

 

(e)Leases of the Improvements existing as of the date hereof or entered into in
accordance with the terms hereof;

 

(f)Non-disturbance agreements with tenants or subtenants (i) entered into as of
the date hereof, (ii) required to be entered into under a Lease in effect on the
date hereof (or hereafter approved by Lender), and (iii) entered into by
Mortgage Borrower (A) where if the sublease being non-disturbed became a direct
lease with Mortgage Borrower, such lease would not be a lease requiring the
consent of the Lender, (B) where Lender has consented in writing to Mortgage
Borrower entering into such non-disturbance or (C) where Agent has entered into
a non-disturbance agreement with respect to the sublease in question;

 

(h)Permitted Easements;

 

(i)Liens approved by Lender; and

 

(j)the Mortgage Loan Liens.

 

“Permitted Transfer” means (i) transfers of direct or indirect equity interests
in the Borrower, provided that (a) BAM and/or BPY shall at all times Control
Borrower, (b) BAM and/or BPY shall at all times following such transfer own,
directly or indirectly, at least twenty-five percent (25%) of the membership
interests in Borrower, (c) BAM and/or BPY and/or one or more Qualified
Institutional Investors shall at all times following such transfer own, directly
or indirectly, at least fifty-one percent (51%) of the membership interests in
Borrower, (d) Guarantor shall at all times own, directly or indirectly,
twenty-five percent (25%) of the membership interests of Borrower, and (e) for
each proposed transferee under this clause (i) that, together with its
Affiliates, will hold, directly or indirectly, ten percent (10%) or more of the
direct or indirect equity interests in the Guarantor and did not hold, directly
or indirectly, ten percent (10%) or more of the direct or indirect equity
interests in Guarantor prior to such transfer, such transferee shall not be a
Prohibited Person or a Sanctioned Person, and shall have satisfied each Lender’s
reasonable and customary Patriot Act, “know-your-customer” and other regulatory
requirements; (ii) transfers of (A) direct or indirect ownership interests in
BAM and BPY and (B) ownership interests held by (x) the Series A Preferred
Shareholders in Brookfield DTLA Fund Office Trust, Inc. or (y) the accommodation
shareholders of any real estate investment trust in Borrower’s organizational
structure; and (iii) (x) any pledge of an indirect equity interest in Borrower
by a Multi-Asset Person to secure an upper tier corporate or similar loan
facility that is secured by all or substantially all of such Multi-Asset
Person’s assets and/or (y) any pledge of a direct or indirect equity interest in
a Multi-Asset Person, provided that after giving effect to any such pledge,
clauses (i) (a) and (b) above remain satisfied; provided, further, the foregoing
shall not be construed to permit the foreclosure of any such pledge if the
transfer of direct and/or

 



 18 

 

 

indirect equity interests in Borrower in connection therewith would not
otherwise constitute a Permitted Transfer under another clause of this
definition.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan of Division” – means a plan of division adopted by an LLC as required by
any applicable governmental authority in order to legally effectuate an LLC
Division, including, without limitation, a plan of division as described in
Section 18-217 of the Delaware Limited Liability Company Act, as amended from
time to time.

 

“Pledge Agreement” means that certain Pledge and Security Agreement dated as of
the date hereof, executed and delivered by Borrower to Lender as security for
the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Potential Default” means an event, circumstance or condition which, with the
giving of notice or the lapse of time, or both, would constitute a Default.

 

“Prepayment Date” shall have the meaning given to such term in
Section 2.7(c)(i).

 

“Prepayment Notice Cut-Off Time” shall have the meaning given to such term in
Section 2.7(c)(i).

 

“Previous Loan Documents” means all of those certain Loan Documents as defined
in that certain Deed of Trust, dated October 15, 2013, as modified by the
Modification of Deed of Trust, dated September 1, 2016 (as the same has been
amended, assigned and supplemented prior to the date hereof), by and between
Borrower and Metropolitan Life Insurance Company, a New York Corporation
(“Previous Lender”), entered into in connection with that certain mortgage loan
from Previous Lender to Borrower in the original principal amount of
$200,000,000.00.

 

“Prohibited Person” shall mean any Person:

 

(a)                listed in the Annex to, or otherwise a target of, the
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism (the “Executive Order”);

 

(b)                that is owned or controlled by, or acting for or on behalf
of, any Person that is listed in the Annex to, or is otherwise a target of, the
Executive Order;

 

(c)                with whom Lender is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering law, including
the Executive Order;

 

(d)                that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or at any replacement
website or other replacement official publication of such list or is otherwise
the subject or target of any officially published or otherwise officially
publicly known restrictive measures under any Sanctions Laws and Regulations; or

 

(e)                who is an Affiliate of a Person listed above.

 



 19 

 

  

“Property” shall have the meaning given to such term in Recital A.

 

“Property Condition Report” means the Property Condition Report by Partner,
prepared for Lender, dated October 15, 2019, Project Number 19-260240.1, RETECHS
Number WF-LA-19-014747-0001-07C.

 

“Property Taxes” shall have the meaning given to such term in Section 9.12.

 

“Protective Advance” means all sums expended as determined by Lender: (a) to
protect the validity, enforceability, perfection or priority of the liens in any
of the Collateral and the instruments evidencing the Obligations; (b) during the
continuance of a Default, to prevent the value of any Collateral or the Property
from being materially diminished (assuming the lack of such a payment within the
necessary time frame could potentially cause such Collateral or the Property to
lose value); or (c) during the continuance of a Default, to protect any of the
Collateral or the Property from being materially damaged, impaired, mismanaged
or taken.

 

“Qualified Institutional Investor” means any one of the following Persons:

 

(i) a pension fund, pension trust or pension account or sovereign wealth fund
that (a) has total real estate assets of at least $1 Billion and (b) if
externally managed, is managed by a Person who controls at least $1 Billion of
real estate equity assets; or

 

(ii) a pension fund advisor who (a) immediately prior to such transfer, controls
at least $1 Billion of real estate equity assets and (b) is acting on behalf of
one or more pension funds that, in the aggregate, satisfy the requirements of
clause (i) of this definition; or

 

(iii) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (a) with a Net Worth, as of a
date no more than six (6) months prior to the date of the transfer, of at least
$500 Million and (b) who, immediately prior to such transfer, controls real
estate equity assets of at least $1 Billion; or

 

(iv) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia) (a)
with a combined capital and surplus of at least $500 Million and (b) who,
immediately prior to such transfer, controls real estate equity assets of at
least $1 Billion; or

 

(v) any Person (a) with a long-term unsecured debt rating from the Rating
Agencies of at least Investment Grade or (b) who (i) owns directly or indirectly
or operates at least eight (8) properties of a type, quality and size similar to
the Property, totaling in the aggregate no less than 2 million square feet of
gross leasable space (exclusive of the Property), (ii) has a Net Worth, as of a
date no more than six (6) months prior to the date of such transfer, of at least
$500 Million and (iii) immediately prior to such transfer, has real estate
equity investments of at least $1 Billion.

 

“Qualified Manager” shall mean (a) a reputable professional property management
company that is an Affiliate of Sponsor, (b) any management company set forth on
Schedule VI (or that is Controlled by or under common Control with any such
management company) provided that no material adverse change has occurred with
respect in the financial condition, property management business and/or
reputation as a property manager of such entity from the Effective Date, or (c)
a manager reasonably approved by Lender.

 

“Rating Agencies” shall mean each of S&P, Moody’s, and Fitch, and any other
nationally recognized statistical rating agency which has been approved by
Lender in writing.

 



 20 

 

  

“REA” shall mean, individually and/or collectively (as the context may require),
each material reciprocal easement, covenant, condition and restriction agreement
or similar agreement affecting the Property (or any portion thereof) as more
particularly described on Schedule V attached hereto and any future material
reciprocal easement or similar agreement affecting the Property (or any portion
thereof) entered into in accordance with the applicable terms and conditions
hereof.

 

“Regulatory Change” means, with respect to Lender, any change effective after
the Effective Date in Applicable Law (including without limitation, Regulation D
of the Board of Governors of the Federal Reserve System) or the adoption or
making after such date of any interpretation, directive or request applying to a
class of banks, including Lender, of or under any Applicable Law (whether or not
having the force of law and whether or not failure to comply therewith would be
unlawful) by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by Lender with any
request or directive; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder issued
in connection therewith or in implementation thereof shall be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted, issued or
implemented and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any successor or similar authority)
or the US or foreign regulatory authorities shall, in each case, regardless of
the date enacted, adopted, issued or implemented shall be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted, issued or
implemented.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Request for Advance” means a request for Advance in the form of Exhibit D
attached hereto.

 

“Required Hedge” shall have the meaning given to such term in Section 9.16.

 

“Restoration” shall have the meaning given to such term in Section 4.8.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock or other Equity
Interest of Borrower now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock or other Equity Interest of Borrower now or hereafter
outstanding; (c) any payment or prepayment of principal of, premium, if any, or
interest on, redemption, conversion, exchange, purchase, retirement, defeasance,
sinking fund or similar payment with respect to, any indebtedness (other than
the Loan or with respect to Permitted Indebtedness); and (d) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire any Equity Interests of Borrower or any of its
Subsidiaries now or hereafter outstanding. For the avoidance of doubt, in no
event shall the payment of an Operating Expense be deemed a Restricted Payment.
For the purposes of clarity, the term “Restricted Payment” does not include any
payments to Lender pursuant to this Agreement that are permitted under the
Mortgage Loan Agreement or any other disbursements that are expressly permitted
by this Agreement and the Mortgage Loan Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.

 

“Sanction” or “Sanctions” means individually and collectively, respectively, the
economic or financial sanctions, sectoral sanctions, secondary sanctions, trade
embargoes and anti-terrorism laws

 



 21 

 

 

administered or enforced from time to time by: (a) the United States of America,
including those administered by OFAC, the U.S. State Department, the U.S.
Department of Commerce, or through any existing or future Executive Order, (b)
the United Nations Security Council, (c) the European Union, (d) the United
Kingdom, (e) Canada, or (f) any other government authorities with jurisdiction
over any Person within the Borrowing Group.

 

“Sanctioned Person” means any Person that is a target of any Sanctions,
including without limitation, a Person that is, or is owned or controlled by one
or more Persons that are: (a) listed on OFAC’s Specially Designated Nationals
and Blocked Persons List; (b) listed on OFAC’s Consolidated Non-Specially
Designated Nationals List; (c) a legal entity that is deemed by OFAC to be a
Sanctions target based on the ownership of such legal entity by Sanctioned
Person(s); or (d) a Sanctions target pursuant to any territorial or
country-based Sanctions program.

 

“Severed Loan Documents” shall have the meaning given to such term in
Section 11.2(f).

 

“Significant Lease” means any office Lease which, together with any office
Leases to one or more Affiliates of the proposed tenant thereunder, would demise
in excess of 50,000 net rentable square feet, in each case, inclusive of any
Expansion Space; provided, however, in the event that Lender shall disapprove
any office Lease which would not be a Significant Lease but for the inclusion of
Expansion Space, then if such proposed Lease is modified to remove the option
applicable to such Expansion Space such that the Lease is no longer a
Significant Lease, then such Lease shall cease to be deemed a Significant Lease
(for the avoidance of doubt and notwithstanding the foregoing, such office Lease
shall otherwise be required to comply with the terms and conditions of Section
9.4).

 

“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website.

 

“Sponsor” shall mean BPY (or any successor thereto by merger, consolidation or
amalgamation or a purchaser, assignee or transferee of all or substantially all
of its assets) and/or BAM (or any successor thereto by merger, consolidation or
amalgamation or a purchaser, assignee or transferee of all or substantially all
of its assets).

 

“Sponsor BFP Subsidiary” means a Subsidiary of Sponsor that owns a direct or
indirect interest in Borrower.

 

“Spread Maintenance Premium” shall mean an amount equal to the amount that would
have been payable if the amount so prepaid had accrued interest at four and
fifteen one hundredths percent (4.15%) per annum, calculated from the Prepayment
Date through the first Payment Date that would have occurred following the
twelve (12) month anniversary of the Effective Date.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Survey” means that certain ALTA/ACSM Land Title Survey made by Gregory D.
Hindson, P.L.S. 5670, project number LA20768.

 



 22 

 

  

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority in the nature of a tax, including any
interest, additions to tax or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Termination Payment” shall mean “Termination Payment” as defined in the
Mortgage Loan Agreement.

 

“TI/LC Budgeted Amount” means, (i) for Existing Leases and with respect to any
TI/LC Expenses set forth on the TI/LC Existing Obligations Schedule, the
applicable amount set forth for the applicable Lease on such TI/LC Existing
Obligations Schedule and (ii) for Leases entered into following the date hereof
in accordance with the terms hereof, (1) for any Lease with a term equal to or
greater than five (5) years, the applicable amount set forth under “Maximum
TI/LC – New Office Leases” or “Maximum TI/LC – Renewal Office Leases” in the
Minimum Leasing Guidelines, (2) for any Lease with a term less than five (5)
years but equal to or greater than three (3) years, $15 per rentable square foot
demised pursuant to such Lease (subject to the aggregate limits set forth in the
Minimum Leasing Guidelines) and (3) for any Lease with a term of less than three
(3) years, $0 (it being acknowledged that a Lease with a term of less than three
(3) years shall not be eligible for Advances for TI/LC Expenses).

 

For the avoidance of doubt, to the extent that Borrower is able to show to
Lender’s reasonable satisfaction that the actual TI/LC Expenses incurred with
respect to an Existing Lease are less than the amount set forth for such
Existing Lease on the TI/LC Existing Obligations Schedule or otherwise
attributable to such Existing Lease, Borrower shall be permitted to reallocate
the actual savings to be drawn as an Advance hereunder .for TI/LC Expenses
incurred for Leases entered into following the date hereof, subject in each case
to the terms of clause (ii) above, the other requirements for such Advances set
forth herein and the other provisions hereof; provided that in no event shall
Lender be required to fund in excess of the Maximum Future Advance Commitment
with respect to Advances made after the Effective Date.

 

“TI/LC Existing Obligations Schedule” means the schedule of outstanding lease
obligations attached hereto as Exhibit J.

 

“TI/LC Expenses” means, with respect to any Lease entered into in accordance
with the terms of the Loan Documents or Existing Leases, any costs and/or
expenses in connection with (a) tenant improvements, (b) tenant allowances, (c)
leasing commissions or (d) any other work under such Lease that Borrower is
required to perform, in each case pursuant to, and in accordance with, the
applicable Lease.

 

“TI/LC Work” means the work being performed and completed in connection with
TI/LC Expenses.

 

“Transfer” shall have the meaning given to such term in Section 9.7.

 

“TRIPRA” means the Terrorism Risk Insurance Program Reauthorization Act of 2007.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of New York.

 



 23 

 

  

“UCC Financing Statements” means the UCC financing statements executed in
connection with the Pledge Agreement and the other Loan Documents and filed in
the applicable filing offices.

 

“UCC Policy” means, with respect to the Collateral, an UCC Plus UCC title
insurance policy as issued by the Title Company, in such form and including such
endorsements and requirements as Lender may require, and insuring the lien of
the Pledge Agreement encumbering the Collateral.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
by merger or consolidation.

 

“Withholding Agent” means (a) Borrower, (b) any other Loan Party and (c) the
Lender, as applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2               SCHEDULES AND EXHIBITS INCORPORATED. Schedules I, II, III, IV,
V and VI and Exhibits A, B, C, D E, F, G, H, I-1, I-2, I-3, I-4, J and K all
attached hereto, are hereby incorporated into this Agreement.

 

1.3               PRINCIPLES OF CONSTRUCTION. Unless otherwise indicated, all
accounting terms, ratios and measurements shall be interpreted or determined in
accordance with GAAP or International Financial Reporting Standards, as in
effect on the Effective Date; provided that, if at any time any change in GAAP
or International Financial Reporting Standards would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
Borrower or Lender shall so request, Lender and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP or International Financial Reporting Standards
(subject to the approval of Lender); provided further that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP or International Financial Reporting Standards prior to such change therein
and (ii) Borrower shall provide to Lender financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP or International
Financial Reporting Standards. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. All uses of
the word “including” shall mean “including, without limitation” unless the
context shall indicate otherwise. Unless otherwise specified, the words
“hereof,” “herein,” and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of

 



 24 

 

 

Borrower or a Subsidiary of such Subsidiary and a reference to an “Affiliate”
means an Affiliate of Borrower. Titles and captions of Articles, Sections,
subsections and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement. Unless otherwise indicated,
all references to time are references to Eastern time. The use of the phrases “a
Default exists”, “upon and during the continuance of a Default” or similar
phrases in the Loan Documents shall mean that a Default shall continue to exist
until Borrower has cured all Defaults existing at such time, which Defaults
shall include, without limitation, failure by Borrower to pay the entire unpaid
principal amount of the Loan and all other amounts payable under the Loan
Documents following an acceleration of the Loan as provided herein. The words
“Borrower shall”, “Borrower shall cause” or “Borrower shall not permit” (or
words of similar meaning) shall mean (if applicable) “Borrower shall and shall
cause Mortgage Borrower to” or “Borrower shall not permit and shall not allow
Mortgage Borrower to permit”, as the case may be, to so act or not to so act, as
applicable. Terms used herein which are defined by cross-reference to the
Mortgage Loan Agreement (a) shall have the meaning set forth in the Mortgage
Loan Agreement as of the Effective Date, notwithstanding any subsequent
amendment of the Mortgage Loan Agreement to such terms (but taking into account
any potential adjustments to the meaning of such terms contemplated by the
definition of such term as of the Effective Date), unless Lender shall have
consented to such amendment in accordance with the terms of this Agreement, and
(b) shall be effective notwithstanding the termination of the Mortgage Loan
Agreement by payment in full of the Mortgage Loan or otherwise.

 

ARTICLE 2. LOAN

 

2.1               LOAN. By and subject to the terms of this Agreement, Lender
agrees to lend to the Borrower, and the Borrower agrees to borrow from Lenders,
the aggregate principal sum of up to FIFTY MILLION AND 00/100 DOLLARS
($50,000,000.00), said sum to be evidenced by the Note. The Note shall be
secured, in part, by the Pledge Agreement encumbering certain Collateral as
described therein. As of the Effective Date, Lender shall be committed, subject
to satisfaction of all applicable conditions precedent set forth in Sections 3.1
and 3.5 of this Agreement, to fund the Initial Advance Amount, and the balance
of the Loan shall be committed and funded in accordance with the terms and
conditions set forth in Sections 3.4 and 3.5 hereof (unless such terms and
conditions have been waived by Lender). No amounts repaid with respect to the
Loan may be re-borrowed.

 

2.2               INTENTIONALLY OMITTED.

 

2.3               LOAN DOCUMENTS. The Borrower shall execute and deliver to
Lender (or cause to be executed and delivered) concurrently with this Agreement
each of the documents, properly executed, described in Exhibit B as Loan
Documents, together with those documents described in Exhibit B as Other Related
Documents.

 

2.4               EFFECTIVE DATE. The “Effective Date” of delivery and transfer
to Lender of the security under the Loan Documents and of Borrower’s and
Lender’s obligations under the Loan Documents shall be the date as of which this
Agreement is executed, set forth on page 1 hereof.

 

2.5               MATURITY DATE. All sums due and owing under this Agreement and
the other Loan Documents shall be repaid in full on or before the Maturity Date.
All payments due to Lender under this Agreement, whether at the Maturity Date or
otherwise, shall be paid in Dollars in immediately available funds.

 

2.6               INTEREST ON THE LOAN; LOAN PAYMENT; LATE FEES.

 

(a)                Payments. Borrower shall make the following payments of
interest and principal to Lender in the manner provided for in Section 2.7:

 



 25 

 

  

(i)                 Interest accrued on the outstanding principal balance of the
Loan from (and including) the date of closing of the Loan through (but not
including) the first day of the Interest Period commencing following the closing
of the Loan shall be due and payable by Borrower pursuant to a separate invoice
delivered to Borrower following the date of closing of the Loan.

 

(ii)               Interest accrued on the outstanding principal balance of the
Loan thereafter shall be due and payable in arrears, in the manner provided in
Section 2.7, on the tenth day of each month (each, a “Payment Date”) commencing
with the first payment due on December 10, 2019.

 

(iii)             On the Maturity Date, the Borrower shall pay to Lender the
entire outstanding principal amount of the Loan, all accrued interest thereon,
and all other sums payable to the Lender hereunder and under the other Loan
Documents.

 

(b)                Default Interest. Notwithstanding the rates of interest
specified in Section 2.6(e) and the payment dates specified in Section 2.6(a),
at Lender’s discretion at any time following the occurrence and during the
continuance of any Default, the principal balance of the Loan then outstanding
and, to the extent permitted by applicable law, any interest payments on the
Loan not paid when due, shall bear interest payable upon demand at the Alternate
Rate. All other amounts due Lender (whether directly or for reimbursement) under
this Agreement or any of the other Loan Documents if not paid when due, or if no
time period is expressed, if not paid within ten (10) days after demand, shall
likewise, at the option of Lender, bear interest from and after demand at the
Alternate Rate.

 

(c)                Late Fee. Borrower acknowledges that late payment to Lender
will cause Lender to incur costs not contemplated by this Agreement. Such costs
include, without limitation, processing and accounting charges. Therefore, if
Borrower fails timely to pay any sum due and payable hereunder through the
Maturity Date (other than payment of the entire outstanding balance of the Loan
on the Maturity Date or on any accelerated date of payment thereof, including as
a result of the exercise of any remedies by Lender after a Default), unless
waived by Lender, a late charge of three cents ($.03) for each dollar of any
such principal payment, interest or other charge due hereon and which is not
paid within fifteen (15) days (i) after such payment is due in the case of
regularly scheduled payments of interest or (ii) after Borrower’s receipt of
notice from Lender, shall be charged by Lender and paid by Borrower for the
purpose of defraying the expense incident to handling such delinquent payment.
Borrower and Lender agree that this late charge represents a reasonable sum
considering all of the circumstances existing on the date hereof and represents
a fair and reasonable estimate of the costs that Lender will incur by reason of
late payment. Borrower and Lender further agree that proof of actual damages
would be costly and inconvenient. Acceptance of any late charge shall not
constitute a waiver of the default with respect to the overdue installment, and
shall not prevent Lender from exercising any of the other rights available
hereunder or any other Loan Document. Such late charge shall be paid without
prejudice to any other rights of Lender.

 

(d)                Computation of Interest. Interest shall be computed on the
basis of the actual number of days elapsed in the period during which interest
or fees accrue and a year of three hundred sixty (360) days on the principal
balance of the Loan outstanding from time to time. In computing interest on the
Loan, the date of the making of a disbursement of the Loan shall be included and
the date of payment shall be excluded. Notwithstanding any provision in this
Section 2.6, interest in respect of the Loan shall not exceed the maximum rate
permitted by applicable law.

 

(e)                Effective Rate. The “Effective Rate” upon which interest
shall be calculated for the Loan shall, from and after the Effective Date, be
one or more of the following:

 

(i)                 Provided no Default exists:

 



 26 

 

  

(A)              For those portions of the principal balance of the Loan which
are LIBOR Loans, the Effective Rate for the Interest Period thereof shall be the
Applicable LIBOR Rate for the Interest Period selected by Borrower with respect
to each LIBOR Loan and set in accordance with the provisions hereof.

 

(B)              Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, Lender and Borrower may amend this Agreement to
replace LIBOR with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth (5th)
Business Day after Lender and Borrower have executed such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to this Section
2.6(e)(i)(B) will occur prior to the applicable Benchmark Transition Start Date.

 

In connection with the implementation of a Benchmark Replacement, Lender will
have the right to make Benchmark Replacement Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

Lender will promptly notify Borrower of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by Lender pursuant to this Section 2.6(e)(i)(B) including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.6(e)(i)(B).

 

Upon Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, Borrower may revoke any request for a conversion to or
continuation of LIBOR Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, Borrower will be deemed to
have converted any such request into a request for a Borrowing of or conversion
to a Base Rate Loan. During any Benchmark Unavailability Period, the component
of the Base Rate based upon LIBOR will not be used in any determination of the
Base Rate.

 

(C)              For those portions of the principal balance of the Loan that
shall constitute a Base Rate Loan, the Effective Rate shall be the Base Rate.

 

(ii)               During such time as a Default exists; or from and after the
date on which all sums owing under the Note become due and payable by
acceleration or otherwise; or from and after the Maturity Date, then at the
option of Lender in each case, the interest rate applicable to the then
outstanding

 



 27 

 

 

principal balance of the Loan shall be the Alternate Rate (with the component
thereof reflecting the Effective Rate being determined pursuant to clause (i)
above).

 

(f)                 Selection of LIBOR. Provided no Default exists, and subject
to the terms of Section 2.6(e)(i)(B), Borrower hereby requests (and Lender
acknowledges and agrees) that the Applicable LIBOR Rate be the Effective Rate
for calculating interest on all portions of the Loan. Accordingly,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, Borrower shall not be required to affirmatively request that the
Applicable LIBOR Rate be the Effective Rate for calculating interest on any
portion of the Loan. In addition, for the avoidance of doubt, Borrower shall not
have the right to affirmatively elect that any portion of the Loan be treated as
a Base Rate Loan, provided, however, after the occurrence and during the
continuance of any Default, no portion of the Loan shall be a LIBOR Loan (for
the avoidance of doubt, a Loan may be based upon the LIBOR Market Index Rate in
accordance with the definition of “Base Rate” despite the same not being a
“LIBOR Loan”).

 

(g)                Purchase, Sale and Matching of Funds. Calculation of all
amounts payable to a Lender under this Article with respect to a LIBOR Loan
shall be made as though Lender had actually funded LIBOR Loans through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such LIBOR Loans in an amount equal to the amount of the LIBOR
Loans and having a maturity comparable to the relevant Interest Period;
provided, however, that Lender may fund each of its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be used only for calculation of
amounts payable under this Article.

 

2.7               PAYMENTS.

 

(a)                Manner and Time of Payment. All payments of principal,
interest and fees hereunder payable to Lender shall be made without condition or
reservation of right and free of set-off or counterclaim, in Dollars and by wire
transfer (pursuant to Lender’s written wire transfer instructions) of
immediately available funds to Lender not later than 2:00 P.M. (Eastern time) on
the date due; and funds received by Lender after that time and date shall be
deemed to have been paid on the next succeeding Business Day.

  

(b)                Payments on Non-Business Days. Whenever any payment to be
made by Borrower hereunder shall be stated to be due on a day which is not a
Business Day, payments shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder and of any fees due under this Agreement, as the case may be.

 

(c)                Voluntary Prepayment.

 

(i)                 Borrower shall be entitled to repay the outstanding
principal amount of the Loan in whole or in part at any time subject to
satisfaction of the following conditions precedent: (a) Borrower shall provide
Lender written notice of the date of the prepayment and such notice shall have
been received by Lender not later than 4:00 p.m. (Eastern time) at least three
(3) Business Days prior to the date of such prepayment (the “Prepayment Date”;
and, the date three (3) Business Days prior to the Prepayment Date being
referred to as the “Prepayment Notice Cut Off Time”), provided, however, that
such notice may be revoked at any time prior to the date of prepayment specified
in such notice; if such notice is revoked after the Prepayment Notice Cut Off
Time or Borrower otherwise fails to make the prepayment in the amount and on the
date specified in a notice that has not been revoked, then Borrower shall pay to
Lender, promptly upon demand any amount due under Section 2.13 that would have
been payable if the amount set forth in such notice had been prepaid on the date
specified in such notice and, without limitation to the foregoing, Lender shall
have the right to convert any such amount specified in any such notice which is
a LIBOR Loan to a Base Rate Loan until such time as Borrower shall have selected
the applicable rate for

 



 28 

 

 

such portion of the Loan; (b) Borrower, at the time of such prepayment, shall
have paid to Lender the Spread Maintenance Premium (if applicable; provided,
that, no Spread Maintenance Premium or any other penalty or premium shall be due
and payable in connection with a mandatory prepayment in connection with a
condemnation or casualty at the Property) and any amount due under Section 2.13
incurred by the Lender in connection with such prepayment; and (c) if an
Interest Rate Protection Agreement is then in place, Borrower, at the time of
such prepayment, shall have paid any and all early termination fees and other
amounts due in connection with such prepayment to the applicable counterparty
(collectively, “IRPA Termination Fees”).

 

(d)                Prepayment of the Mortgage Loan. Notwithstanding anything to
the contrary contained herein or in any of the other Loan Documents, in no event
shall Borrower permit Mortgage Borrower or any other Person to prepay (which
shall include, without limitation, any prepayment in connection with any
acceleration of the Mortgage Loan) the Mortgage Loan in whole or in part without
the prior written approval of Lender, unless a pro-rata portion of the Loan is
contemporaneously prepaid in accordance with Section 2.7(c).

 

(e)                Prepayments After Default. After (A) the occurrence and
during the continuance of a Default and (B) any acceleration of the Debt, the
Spread Maintenance Premium, if any, shall, in all cases, be deemed a portion of
the Debt due and owing hereunder and under the other Loan Documents. Without
limitation of the foregoing, if, after the occurrence and during the continuance
of a Default, (x) payment of all or any part of the Debt is tendered by Borrower
(voluntarily or involuntarily), a purchaser at foreclosure, or any other Person,
(y) Lender obtains a recovery of all or a portion of the Debt (through an
exercise of remedies hereunder or under the other Loan Documents or otherwise
pursuant to Applicable Law), or (z) the Debt is deemed satisfied (in whole or in
part) through an exercise of remedies hereunder or under the other Loan
Documents or at law, in each case, the Spread Maintenance Premium, if any, in
addition to the outstanding principal balance, all accrued and unpaid interest,
and other amounts payable under the Loan Documents, shall be deemed due and
payable hereunder.

 

(f)                 Liquidation Events. In the event of any Liquidation Event,
Borrower shall cause the related Net Liquidation Proceeds After Debt Service to
be deposited directly into an account designated by Lender. On each date on
which Lender actually receives a distribution of Net Liquidation Proceeds After
Debt Service, if such date is a Payment Date, such Net Liquidation Proceeds
After Debt Service shall be applied to the outstanding principal balance of the
Note in an amount equal to one hundred percent (100%) of such Net Liquidation
Proceeds After Debt Service, together with interest that would have accrued on
such amount through the next Payment Date and all other sums then due. In the
event Lender receives a distribution of Net Liquidation Proceeds After Debt
Service on a date other than a Payment Date, such amounts shall be held by
Lender as collateral security for the Loan in an interest bearing account, with
such interest accruing to the benefit of Borrower, and shall be applied by
Lender on the next Payment Date. Borrower shall immediately notify Lender of any
Liquidation Event once Borrower has knowledge of such event. Borrower shall be
deemed to have knowledge of (i) a sale (other than a foreclosure sale) of the
Property on the date on which a contract of sale for such sale is entered into,
and a foreclosure sale, on the date notice of such foreclosure sale is given,
and (ii) a refinancing of the Property, on the date on which a commitment for
such refinancing is entered into.

 

2.8               FULL REPAYMENT AND RELEASE. Upon receipt of all sums owing and
outstanding under the Loan Documents, Lender shall promptly terminate the UCC
Financing Statements and all of the Loan Documents shall terminate and Borrower
shall have no further obligations or liabilities thereunder, except any such
obligations or liabilities which by their express terms survive repayment in
full of the Loan and the termination of the Loan Documents. Lender shall, at
Borrower’s expense, execute all instruments of termination, notices and other
documents reasonably requested by Borrower to evidence the same and

 



 29 

 

 

to put third parties on notice thereof. Any Collateral then held by Lender shall
promptly be delivered to Borrower.

 

2.9               INTENTIONALLY OMITTED.

 

2.10           INTENTIONALLY OMITTED.

 

2.11           TAXES; FOREIGN LENDERS.

 

(a)                FATCA. For purposes of this Section, the term “Applicable
Law” includes FATCA.

 

(b)                Payments Free of Taxes. Any and all payments by or on account
of any obligation of Borrower or any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by Borrower or other applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

(c)                Payment of Other Taxes by Borrower. Borrower and the other
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of Lender timely reimburse it
for the payment of, any Other Taxes.

 

(d)                Indemnification by Borrower. Borrower and the other Loan
Parties shall jointly and severally indemnify Lender, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by Lender or required to be withheld or
deducted from a payment to Lender and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by Lender shall be conclusive absent manifest error.

 

(e)                Intentionally Omitted.

 

(f)                 Evidence of Payments. As soon as practicable after any
payment of Taxes by Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, Borrower or such other Loan Party shall deliver to
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Lender.

 

(g)                Status of Lender.

 

(i)                 If Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate

 



 30 

 

 

of withholding. In addition, Lender, if reasonably requested by Borrower, shall
deliver such other documentation prescribed by Applicable Law or reasonably
requested by Borrower as will enable Borrower to determine whether or not Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in the immediately following clauses (ii)(A), (ii)(B)
and (ii)(D)) shall not be required if in Lender’s reasonable judgment such
completion, execution or submission would subject Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Lender.

 

(ii)               Without limiting the generality of the foregoing:

 

(A)              any Lender that is a U.S. Person shall deliver to Borrower on
or prior to the date on which Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower ), 2
executed copies of IRS Form W-9 (or any successor form) certifying that Lender
is exempt from U.S. federal backup withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to Borrower (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), whichever of the following is applicable:

 

(I)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)       executed copies of IRS Form W-8ECI;

 

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(IV)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of

 



 31 

 

 

such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to Borrower (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrower to
determine the withholding or deduction required to be made; and

 

(D)              if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
Borrower such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Borrower as may be necessary
for Borrower to comply with its obligations under FATCA and to determine that
such Lender has complied with Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Lender agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Borrower in writing of its legal inability to
do so.

 

(h)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.11
(including by the payment of additional amounts pursuant to this Section 2.11),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 



 32 

 

  

(i)                 Survival. Each party’s obligations under this Section 2.11
shall survive any assignment of rights by, or the replacement of, Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

2.12           ADDITIONAL COSTS; CAPITAL ADEQUACY.

 

(a)                Capital Adequacy. If Lender or any Participant in the Loan
determines that compliance with any law or regulation or with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by Lender or such Participant, or any corporation
controlling Lender or such Participant, as a consequence of, or with reference
to, Lender’s or such Participant’s or such corporation’s Commitment or its
making or maintaining its respective portion of the Loan or participation (as
applicable) below the rate which Lender or such Participant or such corporation
controlling Lender or such Participant could have achieved but for such
compliance (taking into account the policies of Lender or such Participant or
such corporation with regard to capital), then Borrower shall, from time to
time, within thirty (30) calendar days after written demand by Lender or such
Participant, pay to Lender or such Participant additional amounts sufficient to
compensate Lender or such Participant or such corporation controlling Lender or
such Participant to the extent that Lender or such Participant determines such
increase in capital is allocable to Lender’s or such Participant’s respective
interest in the Loan. This Section 2.12(a) shall not apply to Taxes which shall
be governed by Section 2.12(b).

 

(b)                Additional Costs. In addition to, and not in limitation of
the immediately preceding clause (a), Borrower shall promptly pay to Lender from
time to time such amounts as Lender may reasonably determine to be necessary to
compensate Lender for any costs incurred by Lender that it determines are
attributable to its making or maintaining of any LIBOR Loans or its obligation
to make any LIBOR Loans hereunder, any reduction in any amount receivable by
Lender under this Agreement or any of the other Loan Documents in respect of any
of such LIBOR Loans or such obligation or the maintenance by Lender of capital
in respect of its LIBOR Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that: (i) subjects Lender to any Taxes
under this Agreement or any of the other Loan Documents in respect of any of
such portions of the Loan or its Commitments (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes), or (ii) imposes or modifies any reserve,
special deposit or similar requirements (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on portions of the Loan is determined) relating to any extensions
of credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by, Lender (or its
parent corporation), or any commitment of Lender (including, without limitation,
the Commitments of Lender hereunder) or (iii) has or would have the effect of
reducing the rate of return on capital of Lender to a level below that which
Lender could have achieved but for such Regulatory Change (taking into
consideration Lender’s policies with respect to capital adequacy).

 

(c)                Lender’s Suspension of LIBOR Loans. Without limiting the
effect of the provisions of the immediately preceding subsections (a) and (b),
if by reason of any Regulatory Change, Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of Lender that includes deposits by
reference to which the interest rate on LIBOR Loans is determined as provided in
this Agreement or a category of extensions of credit or other assets of Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if Lender so
elects by notice to Borrower, the obligation of Lender to make or continue, or
to convert Base Rate Loans into, LIBOR Loans

 



 33 

 

 

hereunder shall be suspended until such Regulatory Change ceases to be in effect
(in which case the provisions of Section 2.14 shall apply).

 

(d)                Notification and Determination of Additional Costs. Each of
Lender and each Participant, as the case may be, agrees to notify Borrower of
any event occurring after the Effective Date entitling Lender or such
Participant to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of
Lender or any Participant to give such notice shall not release Borrower from
any of its obligations hereunder; provided further, that Borrower shall not be
responsible for any such compensation incurred more than 180 days prior to the
date that Lender or such Participant notifies Borrower of the event giving rise
to such increased costs. Lender and each Participant, as the case may be, agrees
to furnish to Borrower a certificate setting forth the basis and amount of each
request for compensation under this Section. Determinations by Lender or such
Participant, as the case may be, of the effect of any Regulatory Change and of
the amount(s) payable pursuant to this Section 2.12 shall be conclusive and
binding for all purposes, absent manifest error. Borrower’s obligations under
Sections 2.12(a) and 2.12(b) shall survive repayment of the Loan and termination
of the Loan Documents.

 

(e)                Suspension of LIBOR Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of LIBOR for any Interest
Period, subject to Section 2.6(e)(i)(B) hereof:

 

(i)                 Lender reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR, or

 

(ii)               Lender reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to Lender of making or maintaining LIBOR Loans for such Interest Period;

 

then Lender shall give the Borrower prompt notice thereof and, so long as such
condition remains in effect, Lender shall be under no obligation to, and shall
not, make additional LIBOR Loans, continue LIBOR Loans or convert Loans into
LIBOR Loans and Borrower shall, on the last day of each current Interest Period
for each outstanding LIBOR Loan, either prepay such LIBOR Loan or convert such
LIBOR Loan into a Base Rate Loan.

 

(f)                 Illegality. Notwithstanding any other provision of this
Agreement, if Lender shall determine (which determination shall be conclusive
and binding) that it is unlawful for Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then Lender shall promptly notify Borrower
thereof and Lender’s obligation to make or continue, or to convert any Base Rate
Loans into, LIBOR Loans shall be suspended, until such time as Lender may again
make and maintain its LIBOR Loans (in which case the provisions of Section 2.14
shall be applicable).

 

(g)                Change in Branch Office. Lender will use reasonable efforts
(consistent with legal and regulatory restrictions and internal policies of
Lender) to avoid or reduce any increased or additional costs payable by Borrower
under Sections 2.11 and 2.12, including, if requested by Borrower, a transfer or
assignment of Lender’s interest in the Loan to a branch, office or Affiliate of
Lender in another jurisdiction, or a redesignation of its lending office with
respect to such LIBOR Loans, provided that the transfer or assignment or
redesignation (A) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (B) would not be disadvantageous
in any respect to Lender as determined by Lender in its good faith discretion.

 



 34 

 

  

2.13           COMPENSATION. Borrower shall pay to Lender, upon the request of
Lender, such amount or amounts as Lender shall determine in its sole discretion
shall be sufficient to compensate Lender for any loss, cost or expense
attributable to:

 

(a)                any payment or prepayment (whether mandatory or optional) of
a LIBOR Loan or conversion of a LIBOR Loan made by Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such LIBOR Loan; or

 

(b)                Not in limitation of the foregoing, such compensation shall
include, without limitation; in the case of a LIBOR Loan, an amount equal to the
then present value of (A) the amount of interest that would have accrued on such
LIBOR Loan for the remainder of the Interest Period at the rate applicable to
such LIBOR Loan, less (B) the amount of interest that would accrue on the same
LIBOR Loan for the same period if LIBOR were set on the date on which such LIBOR
Loan was repaid, prepaid or converted or the date on which the Borrower failed
to borrow, convert into or continue such LIBOR Loan calculating present value by
using as a discount rate LIBOR quoted on such date. Determinations by a Lender
of the amount payable pursuant to this Section 2.13 shall be conclusive and
binding for all purposes, absent manifest error. Borrower’s obligations under
Sections 2.12(a) and 2.12(b) shall survive repayment of the Loan and termination
of the Loan Documents.

 

2.14           TREATMENT OF AFFECTED LOANS.

 

(a)                If the obligation of Lender to make LIBOR Loans or to
continue, or to convert Base Rate Loans into, LIBOR Loans shall be suspended
then such Lender’s LIBOR Loans shall be automatically converted into Base Rate
Loans on the last day(s) of the then current Interest Period(s) for LIBOR Loans
(or, such earlier date specified herein and, unless and until such Lender gives
notice as provided below that the circumstances that gave rise to such
conversion no longer exist);

 

(b)                to the extent that Lender’s LIBOR Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans;
and

 

(c)                all interest in the Loan that would otherwise be made or
continued by Lender as LIBOR Loans shall be made or continued instead as Base
Rate Loans, and all Base Rate Loans of such Lender that would otherwise be
converted into LIBOR Loans shall remain as Base Rate Loans.

 

2.15           INTENTIONALLY OMITTED.

 

2.16           INTENTIONALLY OMITTED.

 

2.17           NOTICE OF ADVANCE. In connection with any Advances after the
Effective Date, Borrower shall submit to Lender a Request for Advance not later
than 2:00 p.m. (New York City time) ten (10) Business Days before any such
Advance, which such Request for Advance shall be revocable by Borrower upon
written notice to Lender at least three (3) Business Days prior to the scheduled
date of any such Advance, it being agreed that any Request for Advance or
revocation thereof may be submitted via electronic mail to Lender at
mwam@mesawestcapital.com and smyers@mesawestcapital.com, or such other
electronic mail address as may be designated by Lender from time to time;
provided, that Borrower shall be responsible for any and all reasonable
out-of-pocket costs and expenses incurred by Lender as a result of any such
revocation. There shall be no more than one (1) Advance in any calendar month
and each Advance (in the aggregate with each Mortgage Advance made
contemporaneously with such Advance) shall be in an amount equal to no less than
Five Hundred Thousand and No/100 Dollars ($500,000.00), except for the final
Advance.

 



 35 

 

  

2.18           FUNDING OF LOAN.

 

(a)                Intentionally Omitted.

 

(b)                Not later than 9:00 A.M. (New York City time) on the date of
each such Advance, Lender shall make available its Advance, in Federal funds
immediately available in New York City.

 

ARTICLE 3. DISBURSEMENT

 

3.1               CONDITIONS PRECEDENT. As conditions precedent to the making of
the Loan, each of the following conditions shall be satisfied prior to the
execution and delivery of this Agreement, the closing of the Loan and the
funding of the Initial Advance Amount on the Effective Date (provided that (i)
the execution and delivery of this Agreement by Lender shall mean that each of
such conditions are deemed satisfied as of such date and (ii) the conditions
precedent set forth in this Section 3.1 shall only apply as conditions precedent
to the funding of the Initial Advance Amount with any funding of an Advance
after the Effective Date occurring subject to the conditions precedent set forth
in Section 3.4):

 

(a)                Lender shall have received and approved documentation
regarding Borrower’s, Mortgage Borrower’s and Guarantor’s capital structure, any
other documents or agreements of any kind reasonably requested by Lender
concerning the financial condition of Borrower, Mortgage Borrower or Guarantor
(in the form previously delivered to Lender), and Lender shall have approved the
current financial condition of Borrower, Mortgage Borrower and Guarantor.

 

(b)                Lender shall have received and approved, from Borrower,
Mortgage Borrower and Guarantor copies certified as true and complete of the
following documents from the applicable governmental authority: (i) the articles
or certificate of incorporation, certificate of partnership, or certificate of
limited liability company, as applicable; and (ii) good standing certificates or
certificates of existence from the jurisdictions in which each such Person is
organized and/or qualified to do business dated not more than thirty (30) days
prior to the Effective Date. Lender shall have received and approved true and
complete copies of the by-laws, partnership agreement or operating agreement, as
applicable, of Borrower, Mortgage Borrower and Guarantor, certified as of the
Effective Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary, general partner, manager or other authorized representative
reasonably acceptable to Lender, of such Person.

 

(c)                Borrower shall have executed and delivered to Lender or shall
have caused to be executed and delivered to Lender all Loan Documents and Other
Related Documents, which Loan Documents and Other Related Documents shall be in
form and substance satisfactory to Lender and Lender shall have received and
approved all other documents, instructions, and forms of evidence or other
materials requested by Lender under the terms of this Agreement or any of the
other Loan Documents, including without limitation, certificates of insurance
satisfactory to Lender as may be required by Lender pursuant to this Agreement.

 

(d)                Lender shall have received and approved a current survey of
the Property and prepared by a licensed surveyor acceptable Lender and title
insurer who shall certify such survey to Lender and the title insurer (Lender
acknowledges that the Survey delivered to Lender prior to the closing of the
Loan shall satisfy this requirement).

 

(e)                Lender shall have received and approved UCC, tax and judgment
lien searches on the Property, Collateral, Borrower, Mortgage Borrower and
Guarantor, as requested by Lender, showing no liens or violations, dated not
more than thirty (30) days prior to the Effective Date.

 



 36 

 

  

(f)                 Lender shall have received (a) the UCC Policy, together with
any endorsements which Lender may require, insuring the principal amount of the
Loan and the validity of the lien of the Collateral, subject to no other liens,
and (B) the Owner’s Title Policy, together with any endorsements which Lender
may require, including, but not limited to the mezzanine financing endorsement,
insuring the Mortgage Borrower as the owner of the Property.

 

(g)                Lender shall have received and approved Mortgage Borrower’s
standard form of lease, if any, to be used in connection with the Property.

 

(h)                Lender’s internal loan committee shall have given final
internal credit and underwriting approval for the Loan.

 

(i)                 Lender shall have received an Appraisal confirming to the
satisfaction of Lender that the LTV (As-Is) does not exceed sixty-five percent
(65%) and the LTV (As-Stabilized) does not exceed 60%.

 

(j)                 Lender shall have received a copy of the resolutions, in
form and substance satisfactory to Lender, of Borrower, Mortgage Borrower and
Guarantor, authorizing the execution, delivery and performance of the Loan
Documents and Other Related Documents to which such Person is a party and the
transactions contemplated thereby, certified as of the Effective Date by the
Secretary or an Assistant Secretary, general partner, manager or other
authorized representative reasonably acceptable to Lender, as applicable, which
certificates shall be in form and substance satisfactory to Lender and shall
state that the resolutions thereby certified have not been amended, modified,
revoked or rescinded.

  

(k)                No litigation or other proceeding shall be filed, pending or
threatened in writing against the Collateral, the Property, Borrower, Mortgage
Borrower or Guarantor which are reasonably likely to have a Material Adverse
Effect.

 

(l)                 No law, rule, regulation or court or administrative decision
is reasonably likely to have a Material Adverse Effect.

 

(m)              Lender shall be satisfied that no material adverse change has
occurred to Borrower, Mortgage Borrower, Guarantor, the Collateral or the
Property, including without limitation that there has not occurred: (i) a
material decline in the financial condition of Borrower, Mortgage Borrower or
any Guarantor; (ii) the downgrading of Borrower’s, Mortgage Borrower’s or any
Guarantor’s credit rating; (iii) a materially adverse change in the physical
condition of the Property; or (iv) a change in market conditions which could
affect the value and/or leasing of the Property.

 

(n)                Lender shall have reviewed and approved the Management
Agreement.

 

(o)                Lender shall have received payment for all fees, costs and
expenses required to be paid by Borrower under this Agreement.

 

(p)                Lender shall have received environmental reports and property
condition report for the Improvements satisfactory to it in its sole discretion.

 

(q)                Borrower shall have delivered to Lender all opinions from
counsel as Lender may reasonably require, including, without limitation, due
execution and authority opinions and enforceability opinions, in form and
substance satisfactory to Lender.

 



 37 

 



 

(r)                 Borrower shall have delivered all insurance certificates
with respect to the policies required hereunder.

 

(s)                 Lender shall have received and approved all Existing Leases
affecting the Property as of the date hereof and Borrower shall have delivered
to Lender a certified copy of the rent roll for the Property.

 

(t)                 Lender shall have received a chart showing the
organizational structure of Borrower, Mortgage Borrower and Guarantor that is
certified by Borrower to be true and correct and that is reasonably acceptable
to Lender.

 

(u)                Lender shall have received evidence that the Property
complies with applicable zoning and land use laws (which evidence may include,
if requested by Lender, a third party zoning report).

 

(v)                All Property Taxes then due and payable shall have been paid.

 

(w)              All Liens upon the Collateral shall have been discharged
(regardless of whether insured by the Owner’s Title Policy delivered to Lender).

 

(x)                Lender shall have received executed estoppel certificates
from (i) tenants representing at least 75% of the total leased area of the
Property and (ii) each of (I) Lockton Companies, LLC – Pacific Series, (II)
Orrick, Herrington & Sutcliffe, LLP, (III) National Union Fire Insurance Company
of Pittsburgh, Pa., (IV) Arnold & Porter Kaye Scholer LLP, and (V) Nossaman LLP,
in each case in form and substance satisfactory to Lender.

 

(y)                Borrower and Guarantor shall have satisfied Lender’s Patriot
Act requirements.

 

(z)                Lender shall have received an operating statement of the
Borrower for the year ending December 31, 2018, and the quarter ending June 30,
2019.

 

(aa)             Lender shall have received copies of all Material Contracts.

 

(bb)            Lender shall be satisfied that the Debt Yield shall, after
giving effect to the funding of the Initial Advance Amount, be equal to or
greater than 7.0%.

 

(cc)             Lender shall have received any other documentation or
information that it shall have reasonably requested.

 

Unless set forth in writing to the contrary in a separate instrument delivered
to Borrower prior to closing, the making of its Loan by Lender shall constitute
a confirmation by Lender that insofar as Lender is concerned Borrower has
satisfied the conditions precedent set forth in Section 3.1.

 

3.2               ACCOUNT, PLEDGE AND ASSIGNMENT. As additional security for
Borrower’s performance under the Loan Documents, Borrower hereby irrevocably
pledges and assigns to Lender, all monies at any time deposited in any escrow or
account that may, from time to time, be required to be maintained pursuant to
this Agreement, and the including all interest earned, all certificates,
instruments and securities, if any, from time to time. It is hereby
acknowledged, that any monies invested, if applicable, shall be invested solely
in Permitted Investments. All disbursements shall be held by Mortgage Borrower
or Borrower, as applicable, solely for the purpose for which the funds have been
disbursed. Lender has no obligation to monitor or determine Borrower’s or
Mortgage Borrower’s use or application of the

 



 38 

 

 

disbursements. Any monies delivered to Borrower or Mortgage Borrower from such
accounts may be retained, applied and distributed by Borrower or Mortgage
Borrower free of the lien of the Loan Documents.

 

3.3               FUNDS TRANSFER DISBURSEMENTS. Borrower agrees to be bound by
any transfer request: (i) authorized or transmitted by Borrower; or (ii) made in
Borrower’s name and accepted by Lender in good faith and in compliance with
these transfer instructions, even if not properly authorized by Borrower.
Borrower further agrees and acknowledges that Lender may rely solely on any bank
routing number or identifying bank account number or name provided by Borrower
to effect a wire of funds transfer even if the information provided by Borrower
identifies a different bank or account holder than named by Borrower. Lender is
not obligated or required in any way to take any actions to detect errors in
information provided by Borrower. If Lender takes any actions in an attempt to
detect errors in the transmission or content of transfer requests or takes any
actions in an attempt to detect unauthorized funds transfer requests, Borrower
agrees that no matter how many times Lender takes these actions Lender will not
in any situation be liable for failing to take or correctly perform these
actions in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between Lender and Borrower. Borrower agrees to notify Lender of
any errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after Lender’s
confirmation to Borrower of such transfer. Lender will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. Lender may delay or refuse to accept a funds transfer request if the
transfer would: (a) violate the terms of this authorization, (b) require use of
a bank unacceptable to Lender or prohibited by government authority; (c) cause
Lender to violate any Federal Reserve or other regulatory risk control program
or guideline; or (d) otherwise cause Lender to violate any applicable law or
regulation. Lender shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s transfers
may be made or information received or transmitted, and no such entity shall be
deemed an agent of Lender, (ii) any loss, liability or delay caused by fires,
earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Lender’s control, or (iii) any special,
consequential, indirect or punitive damages, whether or not (a) any claim for
these damages is based on tort or contract or (b) Lender or Borrower knew or
should have known the likelihood of these damages in any situation. Lender makes
no representations or warranties other than those expressly made in this
Agreement.

 

3.4               ADVANCES.

 

(a)                Lender shall have no obligation to make any Advance after the
Effective Date unless the following conditions precedent shall have been
satisfied before or concurrently with the date of the making of the applicable
Advance:

 

(i)                 Lender shall have received evidence acceptable to Lender
that Mortgage Lender will, simultaneously with the making of the applicable
Advance being made hereunder, make a Mortgage Advance in an amount equal to the
Mortgage Loan Share of the overall TI/LC Expenses that are the subject of the
applicable Advance being made hereunder;

 

(ii)               no Default, or Potential Default that could have a Material
Adverse Effect, of which Lender shall have given Borrower notice, shall exist as
of the date of the making of such Advance that will not be cured by the funding
of the applicable Advance or would not be existing immediately after giving
effect thereto;

 

 



 39 

 

 



(iii)             the Lease in connection with which Borrower has requested an
Advance satisfies the Minimum Leasing Guidelines (as reasonably determined by
Lender upon review of such Lease);

 

(iv)              either (1) the amount of TI/LC Expenses for the applicable
Lease does not exceed the TI/LC Budgeted Amount applicable to such Lease or (2)
Borrower has either (X) funded from equity prior to the applicable Advance or
(Y) provided reasonably satisfactory evidence to Lender that Borrower will
simultaneously fund from equity, an amount equal to the difference between the
actual amount of TI/LC Expenses incurred in connection with such Lease and the
applicable TI/LC Budgeted Amount applicable to such Lease (which shall be deemed
to be the amount requested by the applicable Request for Advance); and

 

(v)                Lender shall have received a Request for Advance from
Borrower, in accordance with Section 2.17 hereof, accompanied by the following
items (which items shall be in the form and substance reasonably satisfactory to
Lender):

 

(A)              if with respect to tenant improvements being performed by
Borrower, as landlord under the applicable Lease, or any work performed by
Borrower at the request of a tenant under a Lease (collectively, “Borrower TI
Work”): (1) an officer’s certificate of Borrower (A) certifying that the TI/LC
Expenses or any portion thereof which are subject of the requested advance and
described in this Section 3.4(a)(v)(A) have been, or with the proceeds of such
disbursement will be, completed in a good and workmanlike manner and in
accordance in all material respects with all Applicable Law and the applicable
Lease and (B) stating that each Person performing work in connection with the
TI/LC Expenses for which such request has been made or, upon receipt of the
requested disbursement, will be paid in full (subject to retainage) with respect
to the portion of the TI/LC Expenses which is subject to the requested
disbursement (provided, however, that if such tenant improvements and/or work
are not Borrower TI Work, then Borrower shall not be required to provide the
items in this clause (1), but instead shall be required to provide (x) an
officer’s certificate of Borrower stating that, to its knowledge, the tenant
improvements and/or work being performed comply in all material respects with
the terms of the applicable Lease and (y) any lien waivers or other
documentation in connection with such tenant improvements and/or work that such
tenant is required to provide to Borrower (and actually provides to Borrower)
under the applicable Lease); and (2) such other evidence as Lender shall
reasonably request that the TI/LC Expenses which are the subject of the
requested disbursement have been (or with such disbursement, will be) completed
and paid for; or

 

(B)              if with respect to leasing commissions (1) an officer’s
certificate of Borrower certifying that such leasing commissions are due and
payable, or have been paid, and (2) such other evidence as Lender shall
reasonably request.

 

(b)                Notwithstanding anything to the contrary in this Agreement,
any request for an Advance made by Borrower to Lender under this Section 3.4
shall be revocable by Borrower by written notice to Lender not less than three
(3) Business Days prior to the date of the requested Advance, but Borrower shall
be obligated to pay all reasonable out-of-pocket costs, fees and expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
actually incurred by Lender in connection with actions taken as a result of such
request for Advance.

 



 40 

 

  

3.5               DOCUMENTS TO BE FURNISHED FOR EACH ADVANCE. In addition to the
items described in Section 3.1 (which need only be satisfied for the initial
Advance on the Effective Date) and Section 3.4 above, it shall be a condition
precedent to each Advance after the Effective Date that Borrower shall furnish
or cause to be furnished to Lender at or prior to disbursement (or on such
earlier date as provided in Section 3.4 or below), the following documents
covering each disbursement, in form and substance reasonably satisfactory to
Lender:

 

(a)                Each Borrower’s Request for Advance shall be accompanied by
the following items no fewer than ten (10) Business Days prior to disbursement
(provided, however, than in respect of clause (iii) hereof, if Lender requests
any such information or documentation fewer than ten (10) Business Days prior to
such disbursement but all other documents and information have been timely
delivered by Borrower to Lender in accordance with this Agreement and the other
Loan Documents, then Borrower shall only be required to promptly (and prior to
such disbursement) provide Lender with such requested information and/or
documentation): (i) a requisition spreadsheet in Lender’s customary form or
another form reasonably acceptable to Lender; (ii) if such Request for Advance
is for costs of Borrower TI Work, a Borrowing Certificate in the form set forth
in Exhibit K (provided that if such Request for Advance is not for Borrower TI
Work, then such certificate may be modified in accordance with Section
3.4(a)(v)(A)(1) above); and (iii) such other invoices, statements or such other
information and documentation as Lender shall reasonably request or require with
respect to the subject of such draw request;

 

(b)                Upon request from Lender, Borrower shall deliver to Lender
invoices, statements and such other information and documentation as Lender
shall reasonably request or require with respect to costs incurred in connection
with the TI/LC Expenses during the previous calendar quarter;

 

(c)                Until such time as the Loan shall have been fully funded,
Borrower shall deliver to Lender, in the form and substance reasonably
satisfactory to Lender, a continuation letter or copy of the endorsement dating
down the Agent’s Title Policy issued to Agent covering the date of the
applicable funding (with mechanic’s lien coverage if such coverage is given by
issuers of title insurance under Applicable Law), increasing the coverage
thereof by an amount equal to the Mortgage Advances made or to be made through
the pending disbursement clause (but not the overall policy amount), and showing
the Deed of Trust as a lien subject only to the Permitted Liens (and such other
encumbrances as may be expressly permitted under this Agreement) or bonded
mechanic’s liens or other exceptions that the Title Company will insure over;

 

(d)                No fewer than ten (10) Business Days prior to disbursement,
Borrower shall have delivered a certificate to Lender executed by Borrower,
which is incorporated in the Request for Advance, to the effect that the
representations and warranties contained in the Loan Documents are correct in
all material respects except (i) for any representation or warranty that, by its
term, refers to a specific date, or (ii) to the extent that the failure of any
such representation and warranty to be true and correct in all material respects
on and as of the date of the requested Advance will not have a Material Adverse
Effect; and

 

(e)                All such invoices, contracts, or other supporting data
regarding mechanics’ liens which are outstanding as Lender may require, in its
reasonable discretion.

 

3.6               NO DUTY TO INSPECT. It is expressly understood and agreed that
Lender shall have no duty to supervise or to inspect the construction of the
TI/LC Work or any books and records of any party or firm, and that any such
inspection shall be for the sole purposes of determining whether or not in
Lender’s reasonable discretion the obligations of Borrower under this Agreement
are being properly discharged and of preserving Lender’s rights hereunder. The
results of any inspection shall not constitute an acknowledgment or
representation by Lender that there has been or will be compliance with the
terms of a Lease to the extent required pursuant to the terms of this Agreement
or that the construction is free from

 



 41 

 

 

defective materials or workmanship, nor shall it constitute a waiver of Lender’s
rights hereunder. Lender’s failure to inspect the construction of the TI/LC Work
or any part thereof or any books and records shall not constitute a waiver of
any of Lender’s rights hereunder. Neither Borrower nor any third party shall be
entitled to rely upon any such inspection or review. Lender owes no duty of care
to Borrower or any third person to protect against, or inform Borrower or any
third person of the existence of, negligent, faulty, inadequate or defective
design or construction of the TI/LC Work.

 

ARTICLE 4. AFFIRMATIVE COVENANTS

 

From the date hereof and until payment and performance in full of all
Obligations of Borrower under the Loan Documents, unless the Lender shall
otherwise consent, Borrower hereby covenants and agrees with the Lenders that:

 

4.1               PRESERVATION OF EXISTENCE AND SIMILAR MATTERS. Borrower shall,
and shall cause Mortgage Borrower and Guarantor to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

 

4.2               COMPLIANCE WITH APPLICABLE LAW. Borrower shall, and shall
cause Mortgage Borrower and Guarantor to, comply with Applicable Law, including
the obtaining of all Governmental Approvals, the failure with which to comply
could reasonably be expected to have a Material Adverse Effect.

 



4.3               MAINTENANCE OF PROPERTY. In addition to the requirements of
any of the other Loan Documents, Borrower shall and shall cause Mortgage
Borrower to (a) protect and preserve the Property and Collateral and maintain
such Property and Collateral in good repair, working order and condition,
ordinary wear and tear excepted, and (b) from time to time make or cause to be
made all needed and appropriate repairs, renewals, replacements and additions to
the Property, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.

 

4.4               PAYMENT OF TAXES AND CLAIMS. Borrower shall and shall cause
Mortgage Borrower to pay and discharge prior to delinquency (a) all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any properties belonging to it, and (b) all lawful
claims of materialmen, mechanics, carriers, warehousemen and landlords for
labor, materials, supplies and rentals which, if unpaid, might become a Lien on
any properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person in accordance with GAAP or
International Financial Reporting Standards, provided, further, however, that,
in the event of any Taxes or claims that become a Lien on the Property, Borrower
or Mortgage Borrower shall only be permitted to not pay such tax or claim if,
and so long as, (a) Borrower shall have notified Lender of same within ten (10)
days of obtaining actual knowledge of such Lien; (b) Borrower shall cause
Mortgage Borrower to diligently and in good faith contest the same by
appropriate legal proceedings which shall operate to prevent the foreclosure or
collection of the same and the sale of the Property or any party thereof, to
satisfy the same; (c) upon request of Lender, Borrower shall have furnished
Lender a cash deposit, or a Letter of Credit, in the amount of such Taxes or
other claims, plus a reasonable additional sum to pay all costs, interest and
penalties that may be imposed or incurred in connection therewith, to assure
payment of the matters under contest and to prevent any sale or forfeiture of
the Property or any part hereof; (d) Borrower shall promptly upon final
determination thereof cause Mortgage Borrower pay the amount of

 



 42 

 

 

any such Taxes or other claims so determined, together with all costs, interest
and penalties which may be payable in connection therewith; (e) the failure to
pay the Taxes or other claims does not constitute a default under any other deed
of trust, mortgage or security interest covering or affecting any part of the
Property; and (f) notwithstanding the foregoing, Borrower shall cause Mortgage
Borrower to promptly upon request of Lender pay (and if Borrower shall fail so
to do, Lender may, but shall not be required to, pay or cause to be discharged
or bonded against) any such Taxes or other claims notwithstanding such contest,
if in the reasonable opinion of Lender, the Property or any part thereof or
interest therein could reasonably be determined to be in imminent danger of
being sold, forfeited, foreclosed, terminated, canceled or lost. Lender may pay
over any cash deposit or the proceeds of any Letter of Credit to the claimant
entitled thereto at any time when, in the judgment of Lender, the entitlement of
such claimant is established.

 

4.5               INSPECTIONS. Borrower will, and will cause Mortgage Borrower
and Guarantor to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities, including, with respect to Borrower, the
disbursement and use of proceeds of the Loan. Borrower will, and will cause
Mortgage Borrower and Guarantor to, permit representatives of Lender to visit
and inspect its respective Property, subject to the right of tenants, to examine
and make copies of or abstracts from any of their respective books and records
and to discuss their respective affairs, finances and accounts with their
respective officers, employees and independent public accountants (in Borrower’s
presence if a Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Default exists, with reasonable prior notice. Borrower shall be obligated to
reimburse Lender for its costs and expenses actually incurred in connection with
the exercise of its rights under this Section only if such exercise occurs while
a Default exists.

 

4.6               USE OF PROCEEDS. Borrower will use the Initial Advance Amount
to make a capital contribution to Mortgage Borrower to pay off existing mortgage
financing secured by the Property and as otherwise not prohibited by this
Agreement. Borrower shall use the proceeds of the Advances made after the
Effective Date only to make capital contributions to Borrower for payment of
TI/LC Expenses (or to reimburse itself (or to permit Mortgage Borrower to
reimburse itself, as applicable) for TI/LC Expenses paid by or on behalf of
Borrower or Mortgage Borrower subject to providing reasonably detailed evidence
of prior payment of such TI/LC Expenses from Borrower’s or Mortgage Borrower’s
equity, as applicable). Notwithstanding anything to the contrary contained
herein, in no event shall Lender be required to make any Advance after the
Effective Date on account of (x) costs or expenses that are not TI/LC Expenses
or (y) TI/LC Expenses outstanding as of the Effective Date in connection with
Existing Leases which would, in the aggregate, exceed the amount set forth in
the TI/LC Existing Obligations Schedule. Borrower shall not, and shall not
permit Mortgage Borrower or Guarantor, to use any part of such proceeds to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System) or to extend credit to others
for the purpose of purchasing or carrying any such margin stock.

 

4.7               MATERIAL CONTRACTS. Borrower shall cause Mortgage Borrower to
duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
Mortgage Borrower under any Material Contract in which Mortgage Borrower is a
party or is bound. Borrower shall not and shall not cause Mortgage Borrower to
do or knowingly permit to be done anything to impair materially the value of any
of the Material Contracts.

 

4.8               DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS.

 

(a)                If the Property shall be damaged or destroyed, in whole or in
part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Lender, where the cost to repair and restore is in
excess of the Casualty Threshold, and shall as soon as reasonably practicable
cause

 



 43 

 

 

Mortgage Borrower to commence and thereafter prosecute with reasonable diligence
the completion of the restoration of the Property as nearly as possible to the
condition the Property was in immediately prior to such Casualty with such
alterations thereto as may be required by law (the “Restoration”). Borrower
shall pay or shall cause Mortgage Borrower to pay all costs of such Restoration
whether or not such costs are covered by insurance. Lender may participate in
any settlement discussions with any insurance companies (and shall approve the
final settlement, which approval shall not be unreasonably withheld or delayed)
with respect to any Casualty in which the Net Proceeds or the costs of
completing the Restoration are greater than the Casualty Threshold and Borrower
shall deliver to Lender all instruments required by Lender to permit such
participation.

 

(b)                Borrower shall promptly give Lender notice upon becoming
aware of the same, of the actual or threatened commencement of any proceeding
for the condemnation of the Property (a “Condemnation”) and shall deliver to
Lender copies of any and all papers served in connection with such proceedings.
Lender may participate in any such proceedings, and Borrower shall from time to
time deliver to Lender all instruments requested by it to permit such
participation. Borrower shall, at its expense, diligently prosecute, as would
then be customary and commercially reasonable, any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any taking by
any public or quasi-public authority through condemnation or otherwise
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of such taking), Borrower shall continue to pay the Loan at the
time and in the manner provided for its payment hereunder and the Loan shall not
be reduced until any award shall have been actually received and, to the extent
permitted, applied by Lender, after the deduction of expenses of collection, to
the reduction or discharge of the Loan. If any portion of the Property is taken
by a condemning authority, Borrower shall as soon as reasonably practicable
cause Mortgage Borrower to commence and thereafter prosecute with reasonable
diligence the Restoration of the remaining portion of the Improvements (or cause
the same to be done) to a complete, self-contained architectural unit in good
condition and repair that is, to the extent possible with such exercise of
reasonable diligence, as nearly as possible to the condition the Property was in
immediately prior to such Casualty with such alterations thereto as may be
required by law.

 

(c)                Borrower shall, or shall cause Mortgage Borrower to, deliver
to Lender all reports, plans, specifications, documents and other materials that
are delivered to Mortgage Lender under the Mortgage Loan Agreement in connection
with a restoration of the Property after a Casualty or Condemnation. If any
insurance proceeds or condemnation awards are to be disbursed by Mortgage Lender
for restoration, Borrower shall deliver or cause to be delivered to Lender
copies of all written correspondence delivered to and received from Mortgage
Lender that relates to the restoration and release of the insurance proceeds or
condemnation awards.

 

(d)                Notwithstanding any provision in this Agreement to the
contrary, all insurance proceeds and condemnation awards will be made available
to Mortgage Borrower in accordance with the Mortgage Loan Agreement. In the
event the Mortgage Loan has been paid in full and Lender receives any insurance
proceeds or condemnation award, Lender shall either apply such proceeds to the
Debt or for the restoration of the Property in accordance with the same terms
and conditions contained in the Mortgage Loan Agreement.

 

(e)                Borrower shall obtain the approval of Lender for each matter
requiring the approval of Mortgage Lender under the provisions of the Mortgage
Loan Agreement with respect to Restoration after Casualty and Condemnation, with
each reference in any such provisions to the "Loan" to include the Mortgage Loan
and the Loan, and the reference in any such provisions to the "Maturity Date" to
mean the Maturity Date, as defined herein. If the Mortgage Lender does not
require the deposit by the Mortgage Borrower of the "Net Proceeds Deficiency"
pursuant to the Mortgage Loan Agreement, Lender shall have the right to demand
that Borrower make a deposit of said "Proceeds Deficiency" in accordance

 



 44 

 

 

with the terms of such Section (as if each reference therein to "Borrower" and
"Lender" referred to Borrower and Lender, respectively).

 

4.9               THE IMPROVEMENTS. Borrower covenants to cause Mortgage
Borrower: (a) not to remove or demolish the Property or Collateral or any part
thereof, not to alter, restore or add to the Property or Collateral and not to
initiate or acquiesce in any change in any zoning or other land classification
which affects the Property without Lender’s prior written consent or as provided
hereunder except for (i) tenant improvement work provided for in any Lease and
(ii) any alteration of the Property, the cost of which in the aggregate
(together with all related alterations constituting a single project and all
then on-going alterations) does not exceed the Alteration Threshold (the cost of
alterations described in clauses (iii) and (iv) of this Section 4.9(a) shall be
excluded for purposes of determining whether the same, either alone or when
aggregated with other alterations, exceed the Alteration Threshold), provided
that such alteration is not reasonably expected to have a Material Adverse
Effect on Borrower or a material adverse effect on the value, use or operation
of the Property, (iii) a Restoration of the Property following a Casualty or
Condemnation, but subject to the terms and conditions of Section 4.8 hereof,
(iv) alterations required for life and safety purposes or as required in order
to comply with Applicable Law, and (v) non-structural work performed in the
ordinary course, which shall be subject to the cap set forth in clause (ii) of
this Section 4.9(a); (b) to complete or restore promptly and in good and
workmanlike manner the Property and Collateral, or any part thereof which may be
damaged or destroyed, without regard to whether the Lender elects to require
that insurance proceeds be used to reduce the Loan as provided in Section 4.8;
(c) to comply with all covenants, conditions, restrictions and equitable
servitudes, whether public or private, of every kind and character which affect
the Property or Collateral and pertain to acts committed or conditions existing
thereon, including, without limitation, any work, alteration, improvement or
demolition mandated by such laws, covenants or requirements unless such failure
to comply is not reasonably expected to have a Material Adverse Effect; and (d)
not to commit or permit waste of the Property or Collateral.

 

4.10           TI/LC WORK. Subject to the terms of the Leases entered into in
accordance with the Loan Documents, Borrower will cause Mortgage Borrower to
cause the TI/LC Work to be prosecuted with diligence to completion, and to be
completed in a good and workmanlike manner in accordance with the applicable
Lease and other provisions of this Agreement and free and clear from all liens
other than Permitted Liens, the lien and security interest created by the
Mortgage Loan Documents (or any of them) or such liens that are being contested
in accordance with this Agreement. Borrower shall and shall cause Mortgage
Borrower to (i) subject to the terms of the applicable Leases, comply in all
material respects with any and all Applicable Law required to be complied with
incidental to such TI/LC Work, (ii) use all Advances made to it by Lender after
the Effective Date, for, and only for, payment of (or reimbursement to Borrower
if Borrower has previously paid and provides reasonably detailed evidence of
prior payment of such TI/LC Expenses from Borrower’s equity) the TI/LC Expenses
and under no circumstances use, directly or indirectly, any portion of such
Advances for any other purpose, including, without limiting the generality of
the foregoing, the defrayment of living expenses or the anticipation of profit
to Borrower, Mortgage Borrower or Guarantor, (iii) obtain and maintain in full
force and effect, the insurance required to be obtained and maintained under the
Loan Documents, and (iv) upon Lender’s request furnish Lender with a current
list of contractors and subcontractors (if any) performing the TI/LC Work.

 

ARTICLE 5. INSURANCE

 

5.1               REQUIRED INSURANCE. At all times during this Agreement except
as expressly provided to the contrary, while any obligation of Borrower under
any Loan Document remains outstanding, Borrower shall cause Mortgage Borrower to
obtain and maintain, or cause to be obtained and maintained, at all times during
the term of the Loan, the insurance policies required by Article 5 of the
Mortgage Loan Agreement (the “Policies”), including, without limitation, meeting
all insurer requirements thereunder in order to satisfy the requirements of
Article 5 of the Mortgage Loan Agreement.  In addition, subject to

 



 45 

 

 

applicable law, Borrower shall cause Lender to be included as an additional
insured together with Mortgage Lender, as their interests may appear, under all
liability insurance policies (except with respect to workers’ compensation,
employer’s liability, and automobile liability) provided by the Borrower under
the Mortgage Loan Agreement.  All insurance policies shall provide that carrier
shall agree not to cancel or terminate such policy without giving Lender thirty
(30) days’ prior written notice (ten (10) days’ notice for nonpayment of
premium), which if the carrier cannot provide such notice, the obligation shall
fall to the Borrower to provide. During the term of the Loan, Borrower shall
provide Lender with reasonable evidence of all such insurance required hereunder
on or before the date on which Mortgage Borrower is required to provide such
evidence to Mortgage Lender. For purposes of this Agreement, to the extent that
any insurance proposed to be obtained by Mortgage Borrower does not comply with
Article 5 of the Mortgage Loan Agreement, Lender shall have the same approval
rights as Agent over the insurance required by Article 5 of the Mortgage Loan
Agreement (including, without limitation, the insurers, deductibles and
coverages thereunder, as well as the right to require other insurance pursuant
to the Mortgage Loan Agreement); provided, however, in the event that Agent
approves any such insurance, Lender shall not unreasonably withhold, condition
or delay its approval of Mortgage Borrower obtaining such insurance.

 

5.2               INTENTIONALLY OMITTED.

 

ARTICLE 6. REPRESENTATIONS AND WARRANTIES

 

As a material inducement to Lender’s entry into this Agreement, Borrower
represents and warrants to Lender as of the Effective Date that:

 

6.1               AUTHORITY/ENFORCEABILITY. Each of Borrower and Mortgage
Borrower is a limited liability company duly organized, validly existing and in
good standing in the jurisdiction in which it is organized. Each of Borrower and
Mortgage Borrower is duly qualified to do business and is in good standing in
each jurisdiction where it is required to be so qualified in connection with its
respective Property, its businesses and operations. Borrower has the limited
liability company power and authority to enter into each of the Loan Documents
being entered into on the date hereof to which it is a party and to perform its
obligations thereunder. Borrower is in compliance with all Applicable Law
applicable to its organization, existence and transaction of business, other
than Applicable Law, the noncompliance with which, would not reasonably be
expected to have a Material Adverse Effect and has all necessary rights and
powers to own the Collateral as contemplated by the Loan Documents. Without
limiting the foregoing, Borrower has sufficient control over Mortgage Borrower
to cause Mortgage Borrower to (i) take any action on Mortgage Borrower’s part
required by the Loan Documents and (ii) refrain from taking any action
prohibited by the Loan Documents. Upon the realization of the Collateral under
the Pledge Agreement, Lender or any other party succeeding to Borrower’s
interest in the Collateral described in the Pledge Agreement would have such
control. Mortgage Borrower is in compliance with all Applicable Law applicable
to its organization, existence and transaction of business other than Applicable
Law, the noncompliance with which, would not reasonably be expected to have a
Material Adverse Effect and has all necessary rights and powers to own and
operate the Property and Improvements as contemplated by the Loan Documents.

 

6.2               BINDING OBLIGATIONS. Borrower has taken all necessary action
to authorize the execution, delivery and performance of this Agreement and the
other Loan Documents. This Agreement and the other Loan Documents have been duly
executed and delivered by or on behalf of Borrower and constitutes the legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 



 46 

 

  

6.3               FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has delivered
to Lender all formation and organizational documents of Borrower, Mortgage
Borrower and Guarantor, and all such formation and organizational documents
remain in full force and effect and have not been amended or modified since they
were delivered to Lender. Borrower shall promptly provide Lender with copies of
any amendments or modifications of the formation or organizational documents.
Attached hereto as Exhibit G is a true and correct organizational chart of
Borrower.

 

6.4               NO VIOLATION. The execution, delivery, and performance under
the Loan Documents by Borrower does not: (a) require any consent or approval not
heretofore obtained under any partnership agreement, operating agreement,
articles of incorporation, bylaws or other document; (b) violate any Applicable
Law applicable to Borrower, Mortgage Borrower, the Collateral, the Property and
Improvements or any other statute, law, regulation or ordinance or any order or
ruling of any court or Governmental Authority; (c) conflict with, or constitute
a breach or default or permit the acceleration of obligations under any
agreement, contract, lease, or other document by which the Borrower, Mortgage
Borrower, the Collateral, the Property and Improvements is or are bound or
regulated; or (d) violate any statute, law, regulation or ordinance, or any
order of any court or Governmental Authority.

 

6.5               COMPLIANCE WITH LAWS. Borrower has, and at all times shall
have obtained or have caused Mortgage Borrower to have obtained, all material
permits, licenses, exemptions, and approvals necessary to occupy and operate the
Property and Improvements, and shall cause Mortgage Borrower to maintain
compliance in all material respects with all Applicable Law applicable to the
Property and Improvements and all other applicable statutes, laws, regulations
and ordinances necessary for the transaction of its business. The Property is a
legal parcel lawfully created in full compliance with all subdivision laws and
ordinances or is exempt therefrom.

 

6.6               LITIGATION. Except as disclosed on Schedule III attached
hereto, there are no uninsured claims, actions, suits, or proceedings pending,
or to Borrower’s knowledge threatened, against Borrower, Mortgage Borrower or
Guarantor or affecting the Collateral, the Property or Improvements that is
reasonably likely to have a Material Adverse Effect.

 

6.7               FINANCIAL CONDITION. All financial statements and information
heretofore delivered to Lender by the Borrower, including, without limitation,
information relating to the financial condition of Borrower, Mortgage Borrower,
the Collateral, the Property, the Improvements, the partners, joint venturers or
members of Borrower, Mortgage Borrower and/or Guarantor, fairly and accurately
represent the financial condition of the subject thereof as of the date thereof
and have been prepared (except as noted therein) in accordance with GAAP
consistently applied. Borrower acknowledges and agrees that Lender may request
and obtain additional information from third parties regarding any of the above,
including, without limitation, credit reports. Notwithstanding the use of
generally accepted accounting principles, the calculation of liabilities shall
NOT include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Therefore, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount. The value of Mortgage Borrower’s personal property
does not exceed 15% of the value of all of its assets.

 

6.8               NO MATERIAL ADVERSE CHANGE. To the best of the Borrower’s
knowledge, there has been no material adverse change in the financial condition
of Borrower, Mortgage Borrower and/or Guarantor since the dates of the latest
financial statements furnished to Lender and, except as otherwise disclosed to
Lender in writing, Borrower has not entered into, and has not caused or
permitted Mortgage Borrower to enter into, any material transaction which is not
disclosed in such financial statements.

 



 47 

 

 

Borrower is not party to any agreement or instrument or subject to any
restriction affecting Borrower, Mortgage Borrower, the Collateral or the
Property, or Borrower’s and/or Mortgage Borrower’s business, properties or
assets, operations or condition, financial or otherwise, that is reasonably
likely to have a Material Adverse Effect. Neither Borrower nor Mortgage Borrower
is in default in any material respect in the performance, observance or
fulfillment of any of the material obligations, covenants or conditions
contained in any Material Contract.

 

6.9               SURVEY. To the knowledge of Borrower, there are no
encroachments of the Property onto any other property, except as revealed in the
Survey.

 

6.10           ACCURACY. To the knowledge of Borrower, all reports, documents,
instruments, information and forms of evidence in each case prepared by Borrower
and delivered to Lender concerning the Loan or the Property are in all material
respects accurate, correct and sufficiently complete to give Lender true and
accurate knowledge of their subject matter as of the date provided to Lender
(unless subsequently corrected), except to the extent that failure of any such
accuracy or correctness would not result in a Material Adverse Effect.

 

6.11           TAX LIABILITY. Borrower has filed all required federal, state,
county and municipal tax returns and, to Borrower’s knowledge, has paid all
taxes and assessments owed and payable, and Borrower has no knowledge of any
basis for any additional payment with respect to any such taxes and assessments.
Without limitation to the foregoing, all transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under Applicable Law currently in effect in connection with the
transfer of the Property to Mortgage Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under Applicable Law currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Mortgage Loan Documents, including, without
limitation, the Deed of Trust, have been paid. Mortgage Borrower has filed all
required federal, state, county and municipal tax returns and to Borrower’s
knowledge on behalf of Mortgage Borrower, has paid all taxes and assessments
owed and payable, and Borrower, on behalf of Mortgage Borrower, has no knowledge
of any basis for any additional payment with respect to any such taxes and
assessments.

 

6.12           TITLE TO ASSETS; NO LIENS. Mortgage Borrower has good and
indefeasible title to the Property, free and clear of all liens and encumbrances
except Permitted Liens. The Permitted Liens do not and will not materially
adversely affect or interfere with the value, or materially adversely affect or
interfere with the current use or operation, of the Property or the ability of
Borrower to repay the Note or any other amount owing under the Note, the Pledge
Agreement, the Loan Agreement, or the other Loan Documents or to perform its
obligations thereunder in accordance with the terms of the Loan Agreement, the
Note, the Pledge Agreement or the other Loan Documents. Other than Mortgage
Lender, no Person other than Mortgage Borrower holds any interest in any
payments due under such Leases. Borrower shall cause Mortgage Borrower to
forever warrant, defend and preserve the title to the Property and to forever
warrant and defend the same to Lender against the claims of all persons
whomsoever, subject to Permitted Liens.

 

Borrower is the record and beneficial owner of, and has good and indefeasible
title to, the Collateral, free and clear of all Liens whatsoever, other than
that Lien in favor of Lender. The Pledge Agreement, together with the UCC
Financing Statements relating to the Collateral when properly filed in the
appropriate records, will create a valid, perfected first priority security
interests in and to the Collateral,

 



 48 

 

 

all in accordance with the terms thereof for which a Lien can be perfected by
filing a UCC Financing Statement. For so long as the Lien of the Pledge
Agreement is outstanding, Borrower shall forever warrant, defend and preserve
such title and the validity and priority of the Lien of the Pledge Agreement and
shall forever warrant and defend such title, validity and priority to Lender
against the claims of all persons whomsoever.

 

6.13           MANAGEMENT AGREEMENT. Mortgage Borrower is not a party or subject
to any management agreement with respect to the Property, except for the
Management and Leasing Agreement, executed on or around October 15, 2013,
between Brookfield Properties Management (CA), Inc., as “Property Manager,” and
Borrower, as “Owner” (the “Management Agreement”).

 

6.14           UTILITIES. All utility services, including, without limitation,
gas, water, sewage, electrical and telephone, necessary for the use and
operation of the Property and Improvements are available at or within the
boundaries of the Property.

 

6.15           FEDERAL RESERVE REGULATIONS. No part of the proceeds of the Loan
shall be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Applicable Law or by the terms and conditions of this
Agreement or the other Loan Documents.

 

6.16           LEASES. (a) The rent roll attached hereto as Schedule II is true,
correct and complete in all material respects; (b) Borrower has delivered to
Lender true and correct copies of all of its Existing Leases; (c) all Existing
Leases are in full force and effect, unmodified except as disclosed to Lender,
and are, in all material respects, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, and to Borrower’s knowledge, except as may be set
forth in the Rent Roll or tenant estoppel certificates, no material breach or
default, or event which would constitute a material breach or default after
notice or the passage of time, or both, exists under any Existing Leases on the
part of any party; (d) to Borrower’s knowledge, except as may be set forth in
the Rent Roll, the tenant estoppel certificates or the Leases, no rent or other
payment under any Existing Lease has been paid by any tenant for more than one
(1) month in advance of the due date thereof; and (e) except as may be set forth
in the Rent Roll or tenant estoppel certificates, none of the landlord’s, nor to
Borrower’s knowledge, tenant’s, interests under any of the Existing Leases has
been transferred or assigned.

 

6.17           BUSINESS LOAN. The Loan is a business loan transaction in the
stated amount solely for the purpose of carrying on the business of Borrower and
none of the proceeds of the Loan will be used for the personal, family or
agricultural purposes of Borrower.

 

6.18           PHYSICAL CONDITION. Except as disclosed in the Property Condition
Report, to Borrower’s best knowledge, the Property, including, without
limitation, all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components thereon or used in
connection therewith, are in good condition, order and repair in all material
respects; there exists no structural or other material defects or damages in the
Property, whether latent or otherwise, and Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.
The Property is free from material damage caused by fire or other casualty.
Except as disclosed in the Property

 



 49 

 

 

Condition Report, all liquid and solid waste disposal, septic and sewer systems
located on the Property are in a good and safe condition and repair and in
material compliance with Applicable Law.

 

6.19           FLOOD ZONE. None of the Improvements on the Property are located
in an area as identified by the Federal Emergency Management Agency as an area
having special flood hazards or, if so located, the flood insurance required
pursuant to Section 5.1(b) is in full force and effect.

 

6.20           CONDEMNATION. No condemnation or other similar proceeding has
been commenced or, to the best of Borrower’s knowledge, is threatened or
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

 

6.21           NOT A FOREIGN PERSON. The Borrower is not a “foreign person”
within the meaning of §1445(f)(3) of the Internal Revenue Code.

 

6.22           SEPARATE LOTS. The Property, other than any easement areas
benefitting the Property, is comprised of one (1) or more parcels which
constitute a separate tax lot or lots and does not constitute a portion of any
other tax lot not a part of the Property. For the avoidance of doubt, pursuant
to the Co-Ownership Agreement, Mortgage Borrower is responsible for 57% of the
real estate taxes with respect to Lot 4 (as set forth on Exhibit A).

 

6.23           AMERICANS WITH DISABILITIES ACT COMPLIANCE. The Improvements are
maintained in compliance in all material respects with all of the requirements
of the Americans with Disabilities Act, of July 26, 1990, Pub. L. No. 101-336,
104 Stat. 327, 42 U.S.C. § 12101, et. seq., as may be amended from time to time
(the “ADA”).

 

6.24           ERISA. Neither Borrower nor any of its ERISA Affiliates maintains
or has any obligation or liability, contingent or otherwise, with respect to any
“employee benefit plan,” as defined in Section 3(3) of ERISA, that is subject to
Section 302 or Title IV of ERISA or Section 412 of the Internal Revenue Code.

 

(a)                None of: (i) the assets of Borrower or Mortgage Borrower; or
(ii) the assets of Guarantor are, pursuant to any provision of ERISA or the
Internal Revenue Code, considered for any purpose of ERISA or Section 4975 of
the Internal Revenue Code to be, directly or indirectly, the assets of any Plan
(“plan assets”). Assuming that, except for the funds that Lender may be
considered to receive from Borrower, no part of the Loan funds are plan assets
prior to the disbursement of such funds to the Borrower, and assuming that
Lender’s interest in the Loan is not a plan asset, neither the execution or
delivery of this Agreement or of any of the other Loan Documents by Borrower or
Guarantor, nor the performance by Borrower or Guarantor of their obligations
under this Agreement or under any of the other Loan Documents, nor any
transaction contemplated under this Agreement or under any of the other Loan
Documents, nor the exercise by Lender of any of their rights or remedies under
this Agreement or under any of the other Loan Documents is or will be a
“prohibited transaction” within the meaning of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code.

 

6.25           INVESTMENT COMPANY ACT. Borrower is not: (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; or (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended.

 

6.26          OFAC. None of Borrower, Mortgage Borrower, Guarantor or any of
their respective Affiliates is a Prohibited Person, and the Borrower, Guarantor
and their respective Affiliates are in full compliance with all applicable
orders, rules, regulations and recommendations of OFAC. Each Loan Party

 



 50 

 

 

is in compliance, in all material respects, with The Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October
26, 2001)) (the “Patriot Act”).

 

6.27           SOLVENCY. Borrower: (a) has not entered into the transaction or
any Loan Document with the actual intent to hinder, delay, or defraud any
creditor; and (b) has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrower’s assets is and will, immediately following the making of the Loan, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted. Borrower does not intend to, and
does not believe that it will, incur indebtedness and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
indebtedness and liabilities as they mature.

 

6.28           ASSESSMENTS. To Borrower’s knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.

 

6.29           USE OF PROPERTY. The Property is used exclusively for office
purposes and other appurtenant and related uses, including parking and retail.

 

6.30           NO OTHER OBLIGATIONS. Borrower has no contingent or actual
obligations not related to the Property.

 

6.31           REA Representations. With respect to each REA, if any, Borrower
hereby represents that (a) to Borrower’s knowledge, each REA is in full force
and effect and has not been amended, restated, replaced or otherwise modified
(except, in each case, as expressly set forth herein), (b) there are no material
defaults under any REA by any party thereto beyond any applicable notice and
cure period, (c) all material sums due and payable under each REA have been paid
in full and (d) to Borrower’s knowledge, no party to any REA has commenced any
action or given or received any written notice for the purpose of terminating
any REA.

 

6.32           Co-Ownership Agreement Representations. Mortgage Borrower is a
party to the Co-Ownership Agreement and the Co-Ownership Agreement is in full
force and effect and has not been amended or modified and Mortgage Borrower has
not assigned its interest thereunder (except as may have occurred pursuant to
the Loan Documents). Mortgage Borrower is in compliance in all material respects
under the Co-Ownership Agreement. No other party to the Co-Ownership Agreement
is in default, where the same would have a Material Adverse Effect (or would do
so after the giving of the requisite notice thereunder). Borrower has no
knowledge of any notice of termination or default given with respect to the
Co-Ownership Agreement. There are no set offs, claims, counterclaims or defenses
being asserted or capable of being asserted after giving the requisite notice,
if any, required under the Co-Ownership Agreement where the same would have a
Material Adverse Effect, or otherwise known by Borrower for the enforcement of
the obligations under the Co-Ownership Agreement. All common charges, shared
expenses and other sums due under the Co-Ownership Agreement have been paid to
the extent they are payable to the date hereof. Mortgage Borrower enjoys the
quiet and peaceful possession of the Property granted by the Co-Ownership
Agreement subject to and in accordance with the Co-Ownership Agreement.

 



 51 

 

  

6.33           MORTGAGe Loan. The outstanding principal balance of the Mortgage
Loan as of the Effective Date is $231,842,435.66 (the “Initial Mortgage Loan
Advance Amount”). No breach, violation or Default (as defined in the Mortgage
Loan Agreement) has occurred under the Mortgage Loan Documents which remains
uncured or unwaived and no circumstance, event or condition has occurred or
exists which, with the giving of notice and/or the expiration of the applicable
period would constitute a Default (as defined in the Mortgage Loan Agreement)
under the Mortgage Loan Documents. Each and every representation and warranty of
Mortgage Borrower and/or any guarantor or indemnitor under any of the Mortgage
Loan Documents, made to Mortgage Lender contained in any one or more of the
Mortgage Loan Documents is true, correct, complete and accurate in all material
respects as of the date hereof.

 

6.34           AFFILIATE DEBT. Subject to the terms and conditions of this
Agreement and the other Loan Documents, Borrower hereby represents and warrants
that (a) Borrower has not incurred, created or assumed any indebtedness, secured
or unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), and (b) Mortgage Borrower has not incurred, created or assumed
any indebtedness, secured or unsecured, direct or indirect, absolute or
contingent (including guaranteeing any obligation) which would in any event be
(i) binding on Lender or (ii) following an Enforcement Action, binding on
Borrower or the Property, and without any adverse effect on Borrower, Mortgage
Borrower, the Collateral, the Property or Lender, other than Permitted
Indebtedness and, as of the Effective Date, any and all debt that Borrower or
Mortgage Borrower owes to any Affiliate is fully subordinated to the Loan and
has a term of at least five (5) years, and upon the consummation of an
Enforcement Action, shall cease to be binding on Mortgage Borrower or the
Property and without any adverse effect on Borrower, Mortgage Borrower, the
Collateral, the Property or Lender.

 

6.35           LABOR. To the best of Borrower’s knowledge, no organized work
stoppage or labor strike is pending or threatened by employees and other
laborers at the Property. Neither Mortgage Borrower nor Borrower (i) is involved
in or threatened with any labor dispute, grievance or litigation relating to
labor matters involving any employees and other laborers at the Property, which
could reasonably be expected to have a Material Adverse Effect, including,
without limitation, violation of any federal, state or local labor, safety or
employment laws (domestic or foreign) and/or charges of unfair labor practices
or discrimination complaints, (ii) has engaged in any unfair labor practices
within the meaning of the National Labor Relations Act or the Railway Labor Act
and (iii) is a party to, or bound by, any collective bargaining agreement or
union contract with respect to employees and other laborers at the Property that
will be binding on the Property upon a transfer of ownership (an “Organized
Labor Agreement”) and no such Organized Labor Agreement or contract is currently
being negotiated by Borrower, Mortgage Borrower or any of its Affiliates.

 

6.36           ANTI-CORRUPTION LAWS AND SANCTIONS. Neither (i) Borrower,
Mortgage Borrower, Sponsor or any Sponsor BFP Subsidiary nor (ii) to Borrower’s
knowledge upon reasonable inquiry, any Person within the Borrowing Group not
listed in (i) above, including directors, officers, employees or agents, is: (a)
a Sanctioned Person; or (b) controlled by or acting on behalf of a Sanctioned
Person. Borrower, Mortgage Borrower, Sponsor and each Sponsor BFP Subsidiary,
and, to Borrower’s knowledge upon reasonable inquiry, any other Person within
the Borrowing Group including any of their directors, officers, employees or
agents (a) is in compliance with all Anti-Corruption Laws and Anti-Money
Laundering Laws, (b) has not taken any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any person while knowing that all or some portion of the money or value will be
offered, given or promised to anyone to improperly influence official action, to
obtain or retain business, or otherwise to secure an improper advantage, (c) has
not received notice from or made a voluntary disclosure to any governmental
entity regarding a possible violation of any Anti-Corruption Laws or Anti-

 



 52 

 

 

Money Laundering Laws. The provisions in this Section shall prevail and control
over any contrary provisions in this Agreement or in any related documents; (d)
has not been previously indicted for or convicted of any felony involving any
criminal violation of any of Anti-Corruption Laws, Anti-Money Laundering Laws,
and Sanctions; and (e) is not currently under investigation by any Governmental
Authority for any alleged criminal activity referenced in provision (d). In
entering into the Loan Documents to which it is a party, each Loan Party is
acting solely for its own account and no natural person owns, directly or
indirectly, more than twenty-five percent (25%) of a beneficial interest or
voting interest in Borrower.

 

6.37           MATERIAL CONTRACTS. 

 

(a)                Neither Borrower or Mortgage Borrower has entered into, and
neither Borrower nor Mortgage Borrower is bound by, any Material Contract,
except those previously disclosed to Lender.

 

(b)                Each of the Material Contracts is in full force and effect.
None of Borrower, Mortgage Borrower, Property Manager or any other Person acting
on Borrower’s behalf has given or received any notice of default under any of
the Material Contracts that remains uncured or in dispute. To Borrower’s
knowledge, neither Borrower nor Mortgage Borrower is in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in the Material Contracts.

 

(c)                Borrower has delivered true, correct and accurate copies of
the Material Contracts (including all amendments and supplements thereto) to
Lender.

 

(d)                No Material Contract other than the Property Management
Agreement, has as a party an Affiliate of Borrower or Guarantor, unless such
Material Contract entered into after the Effective Date is not binding upon any
successor owner of the Property or, following the consummation of an Enforcement
Action, Mortgage Borrower, the Property or Lender and without any adverse effect
on Borrower, Mortgage Borrower, the Collateral, the Property or Lender, and will
not result in any liability for which any such successor owner or, following the
consummation of an Enforcement Action, Borrower, the Property or Lender, could
be liable, and without any adverse effect on Borrower, Mortgage Borrower, the
Collateral, the Property or Lender. All fees and other compensation for services
previously performed under the Management Agreement have been paid in full.

 

6.38           Borrower STATUS. To Borrower’s knowledge, at all times since
Brookfield Parent acquired indirect ownership of the Mortgage Borrower and the
Property: (A) substantially all of the Borrower’s and Mortgage Borrower’s assets
when valued at cost (other than short-term investments pending long-term
commitment or distribution to investors) and excluding proceeds generated from
the Property, reserves (whether held by Borrower, Mortgage Borrower or any
lender) and any interest rate protection agreement entered into by Borrower,
Mortgage Borrower or rights under other agreements related to the Property, have
been invested (directly or indirectly through Mortgage Borrower) in real estate
which is managed or developed by Borrower (directly or indirectly through
Mortgage Borrower), directly or indirectly in its capacity as an indirect
subsidiary of Brookfield Parent, and Mortgage Borrower, in its capacity as a
subsidiary of Brookfield Parent and in the ordinary course of business, has been
engaged directly in the real estate management or development activities with
respect to the Property.    

 

ARTICLE 7. HAZARDOUS MATERIALS

 

7.1               SPECIAL REPRESENTATIONS AND WARRANTIES. Without in any way
limiting the other representations and warranties set forth in this Agreement,
and after reasonable investigation and

 



 53 

 

 

inquiry, the Borrower hereby specially represents and warrants to the best of
its knowledge as of the date of this Agreement as follows:

 

(a)                Hazardous Materials. Except as set forth in those certain
reports listed on Schedule IV attached hereto, the Property and Improvements are
not and have not been a site for the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any Hazardous Materials under the Hazardous Materials Laws, as
described below, and/or other applicable environmental laws, ordinances and
regulations. “Hazardous Materials” shall not include commercially reasonable
amounts of such materials used or stored in the ordinary course of ownership,
operation, maintenance and use of the Property which are used and stored in
accordance with all applicable environmental laws, ordinances and regulations.

 

(b)                Hazardous Materials Laws. Except as set forth in those
certain reports listed on Schedule IV attached hereto, the Property and
Improvements are in compliance in all material respects with all laws,
ordinances and regulations relating to Hazardous Materials (“Hazardous Materials
Laws”), including, without limitation: the Clean Air Act, as amended, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, as amended, 33
U.S.C. Section 1251 et seq.; the Resource Conservation and Recovery Act of 1976,
as amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (including the
Superfund Amendments and Reauthorization Act of 1986, “CERCLA”), 42 U.S.C.
Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C.
Section 2601 et seq.; the Occupational Safety and Health Act, as amended, 29
U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

 

(c)                Border Zone Property. The Property has not been designated as
Border Zone Property under the provisions of California Health and Safety Code,
Sections 25220 et seq. and there has been no occurrence or condition on any real
property adjoining or in the vicinity of the Property that is reasonably
expected to cause the Property or any part thereof to be designated as Border
Zone Property.

 

(d)                Hazardous Materials Claims. There are no written claims or
actions (“Hazardous Materials Claims”) pending or to Borrower’s knowledge,
threatened in writing against Borrower, Mortgage Borrower, the Property or
Improvements by any Governmental Authority, governmental agency or by any other
person or entity relating to Hazardous Materials or pursuant to the Hazardous
Materials Laws.

 

7.2               HAZARDOUS MATERIALS COVENANTS. Borrower agrees as follows:

 

(a)                No Hazardous Activities. Borrower shall not cause or permit,
and shall cause Mortgage Borrower not to cause or permit, the Property or
Improvements to be used as a site for the use, generation, manufacture, storage,
treatment, release, discharge, disposal, transportation or presence of any
Hazardous Materials.

 

(b)                Compliance. Borrower shall comply, and shall cause Mortgage
Borrower to comply, and Borrower shall, and shall cause Mortgage Borrower to,
use commercially reasonable efforts to cause all other Persons to comply in all
material respects with all Hazardous Materials Laws relating to the Property and
Improvements.

 

(c)                Notices. The Borrower shall promptly notify Lender in writing
of: (i) the discovery of any Hazardous Materials on, under or about the Property
and Improvements; (ii) any

 



 54 

 

 

knowledge by Borrower that the Property and Improvements do not comply with any
Hazardous Materials Laws; (iii) any Hazardous Materials Claims.

 

(d)                Remedial Action. In response to the presence of any Hazardous
Materials on, under or about the Property or Improvements, Borrower shall
promptly take, or cause Mortgage Borrower to take, at Borrower’s sole expense,
all remedial action required by any Hazardous Materials Laws (or the applicable
Governmental Authority exercising jurisdiction thereover) or any judgment,
consent decree, settlement or compromise in respect to any Hazardous Materials
Claims.

 

7.3               INSPECTION BY LENDER. Upon reasonable prior notice to
Borrower, Lender, its employees and agents, may from time to time (whether
before or after the commencement of a nonjudicial or judicial foreclosure
proceeding) enter and inspect the Property and Improvements for the purpose of
determining the existence, location, nature and magnitude of any past or present
release or threatened release of any Hazardous Materials into, onto, beneath or
from the Property and Improvements.

 

7.4               HAZARDOUS MATERIALS INDEMNITY. BORROWER HEREBY AGREES TO
DEFEND, INDEMNIFY AND HOLD HARMLESS LENDER AND ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS IN EACH SUCH PARTY’S CAPACITY AS SUCH
FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) (INCLUDING IN EACH CASE
LOSSES FOR DIMINUTION IN VALUE, BUT NOT OTHER CONSEQUENTIAL DAMAGES AND
EXCLUDING LOSSES INCURRED AS A RESULT OF LENDER’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR ANY HAZARDOUS MATERIALS FIRST INTRODUCED TO A PROPERTY AFTER THE
DATE LENDER, ITS DESIGNEE or AGENT acQuires possession of the propertY, it being
acknowledgeD and agreed By BORROWER that a receiver or custodian appointed BY A
COURT SHALL under no circumstances be considered to be an agent of lender) WHICH
LENDER ACTUALLY INCURS (EXCEPT IN THEIR RESPECTIVE CAPACITIES AS A TENANT UNDER
ANY LEASE OF THE PROPERTY, IF APPLICABLE, OR AS A PURCHASER OF THE PROPERTY;
PROVIDED, HOWEVER, THAT (1) SUCH EXCEPTION SHALL NOT APPLY TO LENDER OR ITS
NOMINEE IN ITS CAPACITY AS OWNER OR OCCUPANT OF THE PROPERTY IN CONNECTION WITH
OR FOLLOWING ANY FORECLOSURE (OR A CONVEYANCE IN LIEU OF FORECLOSURE) OR THE
EXERCISE OF ANY REMEDIES UNDER THE LOAN DOCUMENTS, (2) SUCH EXCEPTION SHALL IN
NO WAY REDUCE OR IMPAIR ANY INDEMNITY OBLIGATIONS ARISING HEREUNDER AND (3) THAT
TO THE EXTENT ANY SUCH PERSON IS BOTH LENDER AND A TENANT AND, IN SUCH CAPACITY
AS A TENANT INCURS ANY LOSS OR DAMAGE, THE RESPONSIBILITY FOR SUCH LOSS OR
DAMAGE SHALL BE GOVERNED BY THE APPLICABLE LEASE) AS A DIRECT CONSEQUENCE OF THE
USE, GENERATION, MANUFACTURE, STORAGE, DISPOSAL, THREATENED DISPOSAL,
TRANSPORTATION OR PRESENCE OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE
PROPERTY OR IMPROVEMENTS. BORROWER SHALL PAY TO LENDER, WITHIN TEN (10) DAYS OF
DEMAND, ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE
DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO
THE PRINCIPAL BALANCE OF THE LOAN. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS LENDER SHALL SURVIVE THE CANCELLATION OF THE NOTE
AND THE RELEASE OR PARTIAL RELEASE OF THE PLEDGE AGREEMENT.

 

7.5               LEGAL EFFECT. Borrower and Lender agree that: (i) this Article
is intended as Lender’s written request for information (and Borrower’s
response) concerning the environmental

 



 55 

 

 

condition of the real property security as required by California Code of Civil
Procedure §726.5; and (ii) each provision in this Section (together with any
indemnity applicable to a breach of any such provision) with respect to the
environmental condition of the real property security is intended by Lender and
Borrower to be an “environmental provision” for purposes of California Code of
Civil Procedure §736. The term of the indemnity provided for herein will
commence on the date hereof. Without in any way limiting the above, it is
expressly understood that Borrower’s duty to indemnify the applicable
indemnitees hereunder shall survive: (1) any judicial or non-judicial
foreclosure under the Pledge Agreement, or transfer of the Collateral in lieu
thereof; (2) the cancellation of the Note and the release or satisfaction or or
partial release or satisfaction of the Pledge Agreement; and (3) the
satisfaction of all of Borrower’s obligations under the Loan Documents.

 

7.6               ENVIRONMENTAL IMPAIRMENT. If any portion of the Property is
determined to be “environmentally impaired” (as “environmentally impaired” is
defined in California Code of Civil Procedure Section 726.5(e)(3)) or to be an
“affected parcel” (as “affected parcel” is defined in California Code of Civil
Procedure Section 726.5(e)(1)), then, without otherwise limiting or in any way
affecting Lender’s rights and remedies, Lender may elect to exercise its right
under California Code of Civil Procedure Section 726.5(a) to (1) waive its lien
on such environmentally impaired or affected parcel or portion of the Property
and (2) exercise (i) the rights and remedies of an unsecured creditor, including
reduction of its claim against Borrower to judgment, and (ii) any other rights
and remedies permitted by law. For purposes of determining Lender’s right to
proceed as an unsecured creditor under California Code of Civil Procedure
Section 726.5(a), Borrower shall be deemed to have willfully permitted or
acquiesced in a release or threatened release of hazardous materials, within the
meaning of California Code of Civil Procedure Section 726.5(d)(1), if the
release or threatened release of hazardous materials was knowingly or
negligently caused or contributed to by any lessee, occupant or user of any
portion of the Property and Borrower knew or should have known of the activity
by such lessee, occupant or user which caused or contributed to the release or
threatened release. All costs and expenses, including, without limitation,
attorneys’ fees, incurred by Lender in connection with any action commenced
under this Section, including any action required by California Code of Civil
Procedure Section 726.5(b) to determine the degree to which the Property is
environmentally impaired, plus interest thereon at the default rate of interest
set forth in the Note until paid, shall be added to the obligations secured by
the Pledge Agreement and shall be due and payable to Lender upon its demand made
at any time following the conclusion of such action.



 

ARTICLE 8. CASH MANAGEMENT

 

8.1               DEPOSIT ACCOUNT AGREEMENT.

 

If, at any time during the term of the Loan, the Mortgage Loan ceases to be
outstanding, then Lender may require Borrower to replace the existing deposit
account agreement with a deposit account agreement with Lender and a deposit
bank acceptable to Lender in its reasonable discretion substantially in the form
of the existing deposit account agreement (the “Mezzanine Deposit Account
Agreement”). In such event, Borrower shall cause all amounts on deposit in the
accounts of Mortgage Lender to be transferred to the deposit account described
in the Mezzanine Deposit Account Agreement, which amounts shall be held and
disbursed by Lender in accordance with the terms of the Mortgage Loan Agreement
which deal with the disbursement of funds from the accounts of the Mortgage
Lender as if such terms were set forth herein in their entirety.

 

8.2               security interest.

 

As security for payment of the Obligations and the performance by Borrower of
all other terms, conditions and provisions of the Loan Documents, Borrower
hereby pledges and assigns to Lender and grants to Lender a security interest
in, all of Borrower’s right, title and interest in and to any accounts

 



 56 

 

 

established pursuant to this Agreement (collectively, the “Accounts”). Borrower
shall not, without obtaining the prior written consent of Lender, further
pledge, assign or grant any security interest in any Account, or permit any Lien
to attach thereto, or any levy to be made thereon, or any UCC Financing
Statements, except those naming Lender as the secured party, to be filed with
respect thereto. This Agreement is, among other things, intended by the parties
to be a security agreement for purposes of the UCC. The Accounts shall not
constitute trust funds and may be commingled with other monies held by Lender.
All interest which accrues on the funds in any Account shall accrue for the
benefit of Borrower and shall be taxable to Borrower and shall be added to and
disbursed in the same manner and under the same conditions as the principal sum
on which said interest accrued. Upon repayment in full of the Obligations, all
remaining funds in the Accounts, if any, shall be disbursed to Borrower.

 

8.3               Mortgage Loan Cash Management.

 

(a)                Borrower shall cause Mortgage Borrower to comply with each of
the covenants of Mortgage Borrower set forth in Article 8 of the Mortgage Loan
Agreement.

 

(b)                If, at any time the Obligations are outstanding and Mortgage
Lender is not requiring Mortgage Borrower to comply with Article 8 of the
Mortgage Loan Agreement due to a formal written waiver or an amendment to the
Mortgage Loan Documents, or the Mortgage Loan has paid in full in accordance
with the terms of the Mortgage Loan Agreement, then Lender shall have the right,
at its option and on written notice to Borrower, to the extent permitted under
the Mortgage Loan Documents to require Borrower to make such required deposits
and maintain such required accounts for the benefit of the Loan, in which case
such deposits shall be made by Borrower and held in an account established and
designated by Lender (which substitute account shall be subject to the same
terms and conditions applicable under the Mortgage Loan and shall not subject
Mortgage Borrower or Borrower to any additional obligations not required
pursuant to the Mortgage Loan Documents) and disbursed by Lender in accordance
with the provisions of Article 8 of the Mortgage Loan Agreement. All funds
transferred to or for the benefit of Lender, or Borrower pursuant to this
Agreement shall be deemed to be a permitted distribution from Mortgage Borrower
to Borrower, and shall be applied and disbursed in accordance with this
Agreement.

 

(c)                All transfers of funds to or for the benefit of Lender or
Borrower pursuant to this Agreement or the Mortgage Loan Documents in which
Mortgage Borrower has an interest, are intended by Borrower and Mortgage
Borrower to constitute and shall constitute distributions from Mortgage Borrower
to Borrower of such funds.

 

(d)                In the event that the Mortgage Loan has been fully repaid in
accordance with the terms of the Mortgage Loan Agreement and the Loan has not
been fully repaid (or Mortgage Lender is not requiring Mortgage Borrower to
maintain and make deposits in any reserves or escrow accounts now or hereafter
required under the Mortgage Loan Agreement or the Mortgage Loan Documents due to
a formal written waiver or any amendment to the Mortgage Loan Documents), then
Borrower shall enter into a cash management agreement with Lender, in form and
substance reasonably satisfactory to Lender (the “Replacement Cash Management
Agreement”), that shall require that Borrower and Mortgage Borrower establish
certain accounts and reserves, and pledge such accounts and reserves to Lender
as additional collateral for the Loan, to the extent necessary to provide Lender
with substantially the same legal and economic rights and remedies as Mortgage
Lender has under the cash management and reserve provisions of the Mortgage Loan
Documents, including, without limitation, Article 8 of the Mortgage Loan
Agreement. Until such time as the Replacement Cash Management Agreement has been
fully-executed, Borrower shall cause Mortgage Borrower to continue to comply
with the cash management and reserve provisions of the Mortgage Loan Documents
notwithstanding the repayment of the Mortgage Loan, provided that such
performance by Mortgage Borrower shall be in favor of Lender rather than
Mortgage Lender.

 



 57 

 

  

ARTICLE 9. ADDITIONAL COVENANTS OF BORROWER

 

9.1               EXPENSES. Borrower shall promptly pay Lender upon demand all
costs and expenses incurred by Lender (including reasonable attorneys’ fees and
expenses) in connection with: (a) the preparation of this Agreement, all other
Loan Documents and Other Related Documents contemplated hereby; (b)  the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement, the
other Loan Documents, Other Related Documents and any other documents or
matters; (c) securing the Borrower’s compliance with any requests made pursuant
to the provisions of this Agreement; (d) the filing and recording fees and
expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement, the other Loan Documents and Other Related Documents; (e)
enforcing or preserving any rights, in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, this Agreement, the other Loan
Documents, Other Related Documents, the Property or any other security given for
the Loan; and (f) the enforcement or satisfaction by Lender of any of Borrower’s
obligations under this Agreement, the other Loan Documents or the Other Related
Documents or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work out” or of
any insolvency or bankruptcy proceedings. For all purposes of this Agreement,
Lender’s costs and expenses shall include, without limitation, all appraisal
fees incurred for (x) provided that no Default exists, no more than two
appraisals obtained during the term of the Loan (in addition to any appraisal
delivered in connection with the closing of the Loan) and (y) all appraisals
obtained after and during the continuation of a Default, cost engineering and
inspection fees, reasonable legal fees and expenses, accounting fees,
environmental consultant fees, auditor fees, UCC filing fees, UCC vendor fees
and the cost to Lender of any title insurance premiums, title surveys,
reconveyance and notary fees (to the extent Lender is permitted to procure such
items hereunder) and/or (following the occurrence and during the continuance of
Default) all costs incurred by Lender in connection with Section 11.2 hereof.
Borrower recognizes and agrees that formal written Appraisals of the Property
and Improvements by a licensed independent appraiser may be required by Lender’s
internal procedures and/or federal regulatory reporting requirements on an
annual and/or specialized basis. If any of the services described above are
provided by an employee of Lender, Lender’s costs and expenses for such services
shall be calculated in accordance with Lender’s standard charge for such
services, which charges shall be commercially reasonable and without duplication
to any third-party costs in connection with the same service.

 

9.2               ERISA COMPLIANCE. Borrower shall, and shall cause Mortgage
Borrower to, at all times comply with the provisions of ERISA with respect to
any retirement or other employee benefit plan to which it is a party as
employer, and as soon as possible after Borrower knows, or has reason to know,
that any Reportable Event (as defined in ERISA) with respect to any such plan of
Borrower or Mortgage Borrower has occurred, it shall furnish to Lender a written
statement setting forth details as to such Reportable Event and the action, if
any, which Borrower or Mortgage Borrower proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event furnished to the
Pension Benefit Guaranty Corporation.

 

9.3               LEASING.

 

(a)                Borrower covenants and agrees at Borrower’s sole cost and
expense to cause Mortgage Borrower to: (a) perform the material obligations of
lessor contained in the Leases and use commercially reasonable efforts to
enforce by all available remedies, at the discretion of Borrower, performance by
the lessees of the material obligations of the lessees contained in the Leases;
(b) (x) give Lender prompt written notice of any default in the payment of base
rent or any other material default which occurs with respect to any of the Major
Leases and Significant Leases and (y) use commercially reasonable

 



 58 

 

 

efforts to give Lender prompt written notice of any default in the payment of
base rent or any other material default which occurs with respect to any other
Leases, whether the default be that of the lessee or of the lessor; and (c)
exercise diligent efforts to keep all portions of the Property that are capable
of being leased, leased at all times at rentals commensurate with current market
rates for similarly situated property. Borrower shall not, and shall not allow
Mortgage Borrower, without Lender’s prior written consent or as otherwise
permitted by any provision of this Agreement: (i) execute any other assignment
relating to any of the Leases; (ii) collect rentals more than one (1) month in
advance of the time when it becomes due; (iii) consent to any assignment by any
lessee under any office lease other than in accordance with the provisions of
the Lease in question; or (iv) subordinate or agree to subordinate any of the
Leases to any other deed of trust or encumbrance. Any attempted action in
violation of this Section 9.3(a), Section 9.3(b), Section 9.3(c) or Section 9.4
of this Agreement shall be null and void. Notwithstanding anything contained
herein to the contrary, in no event shall Borrower allow Mortgage Borrower to
enter into any Modification that adversely affects the economic terms of a Lease
based on lessee’s or lessee’s Affiliates relationship or business dealing with
Borrower or any Borrower’s Affiliate unrelated to the Property.

 

(b)                With respect to executed Leases (including Leases entered
into after the Effective Date), Borrower shall not, without Lender’s prior
written consent: (i) permit or allow any change, amendment, modification,
assignment, surrender, renewal, extension or termination (each a “Modification”)
of any Lease (provided that notwithstanding the foregoing with respect to
Modifications that are not terminations or surrenders of a Lease, Lender’s
consent shall not be unreasonably withheld; (ii) waive any of the Borrower’s
rights or remedies, other than such rights which are de minimis in nature; or
(iii) otherwise consent to any material change in the obligations, duties or
liabilities of a tenant; provided however that Lender’s prior written consent
shall not be required (1) for any Modification of any Lease entered into after
the date hereof that did not require Lender’s consent as of the execution
thereof and that would not have required Lender’s consent if the modified terms
had been part of the original lease terms (or if such Lease as modified would
have been permitted hereunder as a new Lease (after obtaining the approval of
Lender that would be applicable to such new Lease), or (2) any Modification of
any Existing Lease, so long as such modification does not (y) reduce the amount
(except (I) with respect to any amounts (other than base rent) that are past
due, in accordance with Borrower’s customary operating procedures or in good
faith settlement of any claims and (II) with respect to any amounts (other than
base rent) that have not yet become due, discounts, in Borrower’s good faith
judgment, that are commercially reasonable and, with respect to clause (II), in
no event to exceed $10,000 in the aggregate with respect to all Leases on a
monthly basis) or change the timing for payment of rent of such Existing Lease,
or otherwise result in such Existing Lease having materially less favorable
terms or (z) change the term of such Existing Lease, provided, however any
Modification to an Existing Lease shall be permitted if such Existing Lease as
modified would have been permitted hereunder as a new Lease (after obtaining the
approval of Lender that would be applicable to such new Lease)), or (3) any
Modification evidencing lease renewal options allowing for renewal at the
greater of (i) the rent payable prior to the execution of such option and (ii)
fair market rent.

 

(c)                Lender’s consent shall not be required for Borrower to
terminate or accept a surrender of any Lease that is not a Major Lease or a
Significant Lease where either (i) there is a bona fide default by the tenant
thereunder in the payment of base rent or otherwise in material default or (ii)
such termination or surrender in Borrower’s good faith judgment is commercially
reasonable. Additionally, Lender shall not unreasonably withhold consent to a
termination or acceptance of a surrender of a Lease that is a Major Lease or
Significant Lease, respectively (A) where such termination or surrender is by
reason of the bona fide default by the tenant in the payment of base rent or
other material default or (B) where another creditworthy tenant is willing to
lease the related space and the net effective rent that would be paid by the
replacement tenant would exceed the net effective rent being paid by the tenant
whose Lease is being terminated or surrendered for each of the remaining years
of such Lease.

 



 59 

 

 





(d)                Unless formally waived in writing by Agent under the Mortgage
Loan Agreement, Borrower shall cause Mortgage Borrower to comply with Section
9.3(d) of the Mortgage Loan Agreement. If Agent is not requiring Mortgage
Borrower to comply with Section 9.3(d) of the Mortgage Loan Agreement due to a
formal written waiver in writing or amendment to the Mortgage Loan Documents,
Lender may require compliance with said Section 9.3(d) by deposit of any
Termination Payments an escrow account established by Lender for such purpose
and to be disbursed on the same terms as set forth in Section 9.3(d) of the
Mortgage Loan Agreement.

 

9.4               APPROVAL OF LEASES.

 

(a)                Borrower may cause Mortgage Borrower to enter into any Leases
provided that all the following requirements are satisfied:

 

(i)                 If the Lease is a Major Lease or a Significant Lease,
Lender’s prior written approval shall have first been obtained pursuant to
Section 9.4(b), at Borrower’s sole cost and expense;

 

(ii)               The Lease shall be prepared substantially on the Mortgage
Borrower’s standard form of lease agreement, which has been approved by Lender
(with changes as are commercially reasonable taking into consideration the size,
credit and bargaining power of the related tenant) or other form required by the
tenant (which, as modified in negotiations with the tenant, is commercially
reasonable taking into consideration the size, credit and bargaining power of
the tenant);

 

(iii)             The Lease shall be to a tenant who will occupy its premises
for the conduct of its and its affiliates’ business and not as a master lease
primarily for the subletting of space to others (it being understood that Leases
to tenants who lease “office suites” (i.e., tenants who conduct a similar
business to Regus Corporation) that are not Affiliates of Borrower, Mortgage
Borrower or Guarantor are not prohibited by this clause (iii));

 

(iv)              Borrower shall or shall cause Mortgage Borrower to deliver to
Lender a true and complete copy of such Lease together with the delivery of the
financial statements required by Section 10.1(a) and shall certify to Lender
Borrower’s compliance with this Section 9.4;

 

(v)                The Lease shall be subordinate to the Mortgage Loan and the
Deed of Trust (which subordination may be subject to the delivery by Agent of a
subordination, non-disturbance and attornment agreement in accordance with the
provisions of Section 9.4(c) of the Mortgage Loan Agreement);

 

(vi)              No purchase option, master lease options, or rights of first
refusal for the sale of the Property shall be permitted without Lender’s prior
written approval, which may be withheld in its sole and absolute discretion; and

 

(vii)            The Lease shall provide for rental rates and other material
economic terms comparable to existing local market rates and terms (taking into
account the type and quality of the tenant) as of the date such Lease is
executed by Mortgage Borrower, shall be an arms-length transaction with a bona
fide, independent third party tenant (other than leases to the Manager on
comparable terms and covering comparable space with those in place on the date
hereof), and shall not have a Material Adverse Effect on the value or quality of
the Property.

 

If any of the conditions to entering into a Lease as set forth in this
Section 9.4(a) are not satisfied, the consent of Lender shall be required.

  



 60 

 

  



(b)                Borrower may not enter into any new Major Lease or
Significant Lease for space in the Improvements unless the following conditions
are satisfied: (i) Borrower shall have obtained the consent of Lender, which
consent shall not be unreasonably withheld if the proposed tenant is
creditworthy (as determined by Lender in its reasonable discretion) and the
provisions of Sections 9.4(a)(ii) and (viii) have been complied with and (ii)
such Major Lease or Significant Lease complies with the provisions of Sections
9.4(a)(i), (iii), (vi) and (vii).

 

(c)                Intentionally Omitted.

 

(d)                Borrower shall promptly reimburse Lender for all actual
out-of-pocket costs and expenses reasonably incurred by Lender (including,
without limitation, reasonable attorney’s fees and costs) in connection with
Lender’s review and approval of any new Lease or any Modification of an existing
Lease or any other related Lease documentation required to be reviewed and/or
approved by Lender under this Section 9.4.

 

(e)                Borrower shall have the right to request approval to the
material economic and material non-economic terms of a proposed Lease or
Modification which would be subject to Lender’s approval hereunder, and upon
approval of such terms, Lender shall not unreasonably withhold consent to the
final Lease documentation provided such Lease or Modification is consistent with
such agreed upon terms and in any event Lender shall not have the right to
withhold consent to such Lease or Modification based upon objection to any of
the previously approved terms.

 

(f)                 Any failure of Lender to respond to Borrower’s written
request for consent or approval made to Lender pursuant to Section 9.3 or this
Section 9.4 within ten (10) Business Days of the date of any such request shall
be deemed to constitute Lender’s consent or approval, as applicable, provided
that Borrower’s request (i) is made in accordance with the notice provisions of
this Agreement; (ii) is accompanied by a copy of the Lease, memorandum,
modification, amendment or other document or instrument for which consent or
approval is being requested and (iii) states prominently in bold capital letters
that Lender’s failure to respond within such time period may result in deemed
consent or approval.

 

9.5               OFAC. At all times throughout the term of the Loan, Borrower,
Guarantor and their respective Affiliates shall be in full compliance with all
applicable orders, rules, regulations and recommendations of The Office of
Foreign Assets Control of the U.S. Department of the Treasury.

 

9.6               FURTHER ASSURANCES. Upon Lender’s request and at Borrower’s
sole cost and expense, Borrower shall execute, acknowledge and deliver and shall
cause Mortgage Borrower to execute, acknowledge and deliver, any other
instruments and perform any other acts necessary, desirable or proper, as
reasonably determined by Lender, to carry out the purposes of this Agreement and
the other Loan Documents or to perfect and preserve any Liens created by the
Loan Documents. Borrower shall cooperate with Lender with respect to any
proceedings arising out of or relating to the Collateral, the Property,
Borrower, Mortgage Borrower, Guarantor, the Loan or the Loan Documents before
any court, board or other Governmental Authority which may in any way adversely
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the Loan Documents and, in connection therewith, permit the Lender, at its
election, to participate in any such proceedings. Borrower shall cooperate with
the Lender in obtaining for Lender the benefits of any insurance proceeds
lawfully or equitably payable to Lender in connection with the Property.

 

9.7               ASSIGNMENT. Without the prior written consent of Lender (which
consent may be withheld in its sole and absolute discretion), and except for
Permitted Transfers or Permitted Liens, Borrower shall not, whether the same
occurs directly, indirectly, by operation of Law (other than as a result of a
condemnation) or otherwise (any of the following being a “Transfer”): (a) sell,
assign, convey, transfer,

 



 61 

 

 

pledge, mortgage or hypothecate (or permit or suffer the occurrence of any sale,
assignment, conveyance, transfer, pledge, mortgaging or hypothecation of): (i)
all or any portion of the Property or Borrower’s interest in all or any portion
of the Collateral (including, without limitation, the Transfer or lease of any
zoning, development or air rights with respect to the Property); (ii) any direct
or indirect interest in Borrower or (iii) Borrower’s interest under any of the
Loan Documents; or (b) cause, or permit to occur, a Change of Control. Any
Transfer not otherwise permitted by this Section 9.7 shall be void. In this
regard, Borrower acknowledges that Lender would not make this Loan except in
reliance on Borrower’s and Guarantor’s expertise, reputation, prior experience
in developing and constructing commercial real property and Lender’s knowledge
of Borrower and Guarantor. Borrower shall pay any and all out-of-pocket costs
incurred by Lender in connection with any Permitted Transfer (including, without
limitation, reasonable attorneys’ fees and expenses). The parties acknowledge
that entering into Leases shall not constitute a Transfer. Notwithstanding
anything in this Agreement to the contrary, a lease of all or substantially all
of Mortgage Borrower’s property to a tenant who will not occupy the leased
premises for the conduct of its and its affiliates’ business shall constitute a
Transfer requiring the prior written consent of Lender.

 

9.8               MANAGEMENT AGREEMENT. At all times hereunder, Borrower shall
cause Mortgage Borrower to require the Manager of the Property to perform in all
material respects in accordance with the terms of the Management Agreement and
shall not materially amend, modify or alter the Management Agreement or the
responsibilities of such Manager or the liabilities of Mortgage Borrower under
the Management Agreement without Lender’s prior written consent, not to be
unreasonably withheld, conditioned or delayed. In addition, provided no Default
is then continuing and upon thirty (30) days’ prior written notice to Lender (or
such shorter time frame as agreed to by Lender), Borrower shall have the right
to terminate the Management Agreement and enter into a replacement management
agreement with a Qualified Manager, provided that such replacement management
agreement is: (I) (i) substantially in the same form and substance as the
Management Agreement delivered to Lender on or prior to the Effective Date and
(ii) entered into on an arms’-length basis and otherwise on commercially
reasonable terms and providing for economic terms and management fees comparable
to then existing local market rates, with a management fee not in excess of
three percent (3.0%) of Gross Operating Income or (II) otherwise reasonably
acceptable to Lender. Borrower shall and shall cause Mortgage Borrower to,
execute, upon Lender’s request, an assignment of Mortgage Borrower’s rights
under the Management Agreement or any replacement management agreement to Lender
as additional security for Borrower’s obligations under this Agreement and the
other Loan Documents and shall cause the Manager and any replacement manager to
consent to any such assignment (which consent shall include, among other things,
a subordination of any of its fees or compensation provided in the applicable
Management Agreement as set forth in the Assignment of Agreements). In no event
shall Manager be entitled to receive a management fee in excess of 3% of
Revenues (as currently defined in the Management Agreement) of the Property
(including the proceeds of any business interruption insurance).

 

9.9               COMPLIANCE WITH APPLICABLE LAW. Borrower shall, and shall
cause Mortgage Borrower to, comply in all material respects with Applicable Law
applicable to it or its properties, including without limitation, the ADA.

 

9.10           SPECIAL COVENANTS; SINGLE PURPOSE ENTITY. Borrower represents and
warrants that each of Borrower and Mortgage Borrower at all times since its
formation has been, and covenants and agrees that until the Loan has been paid
in full it shall, and its Organizational Documents shall provide that it shall,
continue to be, a Special Purpose Entity. A Special Purpose Entity means a
corporation, limited liability company or a limited partnership, which at all
times since its formation has and, on and after the date hereof, shall:

 

(a)                not own (and has not owned) any asset or property other than
(i) (A) in the case of Mortgage Borrower, the Property, or (B) in the case of
Borrower, the Collateral, and (ii) such property as

 



 62 

 

 

may be necessary for or incidental to its business purposes set forth in
Section 9.10(b) below and (iii) cash, accounts receivable associated with its
business purposes set forth in Section 9.10(b) below and other ordinary course
investments of funds;

 

(b)                not engage (and has not engaged) in any business, directly or
indirectly, other than (i) in the case of Mortgage Borrower, the ownership,
development, operation, leasing, financing and management of the Property, or
(ii) in the case of Borrower, the ownership and financing of the Collateral, and
conduct and operate its business as presently conducted and operated;

 

(c)                not amend, alter, change or repeal the “Special Purpose
Provisions” as set forth in, and as defined in, its limited liability company
agreement without the consent of Lender, nor amend, modify or otherwise change
its Organizational Documents without the prior consent of Lender in any manner
that (i) violates the single purpose covenants set forth in this Section 9.10,
or (ii) amends, modifies or otherwise changes any provision thereof that by its
terms cannot be modified at any time when the Loan is outstanding or by its
terms cannot be modified without Lender’s consent;

 

(d)                maintain relationships comparable to an arm’s-length
transaction with its Affiliates and enter into transactions with its Affiliates
only on a commercially reasonable basis and on terms similar to those of an
arm’s-length transaction (acknowledging that Mortgage Borrower may enter into
agreements with Affiliates relating to Sponsor maintaining Control of Mortgage
Borrower, so long as such agreements are not binding upon any successor owner of
the Property or, following the consummation of an Enforcement Action, Mortgage
Borrower, the Property or Lender and without any adverse effect on Borrower,
Mortgage Borrower, the Collateral, the Property or Lender, and will not result
in any liability for which any such successor owner or, following the
consummation of an Enforcement Action, Borrower, the Property or Lender, could
be liable, and without any adverse effect on Borrower, Mortgage Borrower, the
Collateral, the Property or Lender);

 

(e)                not incur, create or assume any indebtedness, secured or
unsecured, direct or indirect, absolute or contingent (including guaranteeing
any obligation), other than (i) in the case of Mortgage Borrower, (A)
indebtedness paid off in full on or before the date hereof, (B) the indebtedness
created by the Mortgage Loan Documents, the Previous Loan Documents, or any
interest rate protection agreement in connection therewith, (C) unsecured trade
payables and operational debt not evidenced by a note and shall not remain
outstanding for more than ninety (90) days, unless being contested by Mortgage
Borrower in accordance with the Loan Documents and the Mortgage Loan Documents;
(D) Mortgage Borrower’s obligations under any permitted Leases, (E) Mortgage
Borrower’s obligations with respect to tenant improvements, tenant allowances or
leasing commissions with respect to permitted Leases and (F) customary equipment
leases and financing; provided that any indebtedness incurred pursuant to
subclauses (C) and (F) shall (1) be incurred in the ordinary course of the
business of operating the Property, and (2) not exceed, in the aggregate, three
percent (3%) of the outstanding principal balance of the Mortgage Loan, or (ii)
in the case of Borrower, (A) the indebtedness created by the Loan Documents, and
(B) unsecured trade payables and operational debt not evidenced by a note shall
not remain outstanding for more than ninety (90) days, and not more than
$250,000 in the aggregate (as applicable “Permitted Indebtedness”);

 

(f)                 not make any loans or advances to any Person (other than in
the case of Mortgage Borrower, advances to any tenant for purposes relating to
its Lease or any contractors or subcontractors) nor acquire debt obligations or
securities of any Person;

 

(g)                intend to remain solvent and pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) from its
assets (to the extent of available cash flow); provided that this subsection (g)
shall not be deemed to require any Person to make additional capital
contributions to Borrower or Mortgage Borrower, as applicable;

 



 63 

 

  

(h)                pay its own liabilities and expenses only out of its own
funds and not the funds of any other Person (to the extent of available cash
flow);

 

(i)                 comply with and observe in all material respects the laws of
the state of its formation as they relate to its organizational functions and
responsibilities and other organizational formalities in order to maintain its
separate existence;

 

(j)                 maintain all of its books, records and bank accounts
separate from those of any other Person;

 

(k)                prepare separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person, and not have its
assets listed on the financial statement of any other Person; provided, however,
Borrower’s assets may be included in a consolidated financial statement with its
Affiliates provided that (i) any such consolidated financial statements do not
suggest in any way that Borrower’s assets are available to satisfy the claims of
its Affiliate’s creditors and (ii) such assets shall also be listed on
Borrower’s own separate balance sheet;

 

(l)                 file its own tax returns, if any, as may be required under
Applicable Law, to the extent not treated as a “disregarded entity”, and pay any
Taxes so required to be paid under Applicable Law unless such taxes are
contested in accordance with Section 4.4 of this Agreement;

 

(m)              maintain its books, records, resolutions and agreements as
official records;

 

(n)                be, and at all times hold itself out to the public and all
other Persons as a legal entity separate and distinct from any other entity
(including any Affiliate or any constituent party of Borrower);

 

(o)                conduct its business in its own name and correct any known
misunderstanding regarding its separate identity;

 

(p)                not identify itself or any of its Affiliates as a division or
part of the other;

 

(q)                intentionally deleted;

 

(r)                 maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations, provided that this subsection (r) shall
not be deemed to require any Person to make additional capital contributions to
Borrower;

 

(s)                 not commingle its funds and other assets with assets of any
Affiliate or constituent party or any other Person and hold all of its assets in
its own name;

 

(t)                 maintain its assets in such a manner that it will not be
materially costly or difficult to segregate, ascertain or identify its
individual asset or assets, as the case may be, from those of any other Person;

 

(u)                except (i) with respect to Mortgage Borrower, in connection
with the Previous Loan Documents or for the pledge of assets to Agent for the
benefit of Mortgage Lenders in connection with the Mortgage Loan, and (ii) with
respect to Borrower, the pledge of assets to Lender in connection with the Loan,
(x) not pledge its assets for the benefit of any other Person, (y) not guarantee
or become

 



 64 

 

 

obligated for the debts of any other Person, and (z) not hold itself out to be
responsible for or have its credit available to satisfy the debts or obligations
of any other Person;

 

(v)                not permit any constituent party independent access to its
bank accounts;

 

(w)              maintain a sufficient number of employees, if any, in light of
its contemplated business operations;

 

(x)                not form, acquire or, other than Borrower’s ownership of
limited liability company interests in Mortgage Borrower, hold an interest in
any subsidiary;

 

(y)                allocate fairly and reasonably any overhead expenses that are
shared with any Affiliate, including paying for office space and services that
are performed by any employee of any Affiliate on behalf of Borrower;

 

(z)                to the fullest extent permitted by law, not seek or effect or
cause any constituent party to seek or effect the liquidation, dissolution,
winding up, consolidation or merger, in whole or in part, or the sale of
substantially all of the assets of Borrower;

 

(aa)             not fund the operations of any of its Affiliates or pay their
expenses;

 

(bb)            keep careful records of all transactions by and between Borrower
and its Affiliates and all such transactions shall be completely and accurately
documented and payables shall be accurately and timely recorded;

 

(cc)             obtain, from and after the Effective Date, the prior unanimous
written consent of all other managing members/directors to (i) file or consent
to the filing of any bankruptcy, insolvency or reorganization case or proceeding
involving Borrower; institute any proceedings under any applicable insolvency
law or otherwise seek any relief for Borrower under any laws relating to the
relief from debts or protection of debtors generally; (ii) seek or consent to
the appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for Borrower or a substantial portion of its
properties; (iii) make any assignment for the benefit of Borrower’s creditors,
as the case may be; or (iv) take any action in furtherance of the foregoing;

 

(dd)            The organizational documents of which shall provide that at all
times there shall be (and Borrower shall at all times cause there to be) at
least one (1) duly appointed Independent Director or Independent Manager, which
may not be removed or replaced without Cause and unless such Person provides
Lender with not less than three (3) Business Days’ prior written notice of (a)
any proposed removal of an Independent Director or Independent Manager (as
applicable), together with a statement as to the reasons for such removal, and
(b) the identity of the proposed replacement Independent Director or Independent
Manager (as applicable), together with a certification that such replacement
satisfies the requirements set forth in the organizational documents for an
Independent Director or Independent Manager (as applicable);

 

(ee)             The organizational documents of such Person shall provide that
such Person shall not take any action which, under the terms of any certificate
of incorporation, by-laws or any voting trust agreement with respect to any
common stock, requires a unanimous vote of the (A) the sole member of such
Person (the “Sole Member”), (B) the board of directors of such Person or (C) the
committee of managers designated of such Person designated to manage the
business affairs of such Person (the “Committee”), unless at the time of such
action there shall be at least one (1) duly appointed Independent Director or
Independent Manager and such Independent Director or Independent Manager (as
applicable)

 



 65 

 

 

have participated in such vote. The organizational documents of each such Person
shall provide that actions requiring such unanimous written consent, including
the Independent Directors or Independent Managers (as applicable), shall include
each of the following with respect to such Person and Borrower: (i) filing or
consenting to the filing of any petition, either voluntary or involuntary, to
take advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, (ii) seeking or consenting to the appointment of a
receiver, liquidator or any similar official of Borrower or a substantial part
of its business, (iii) taking any action that would reasonably be expected to
cause such entity to become insolvent, (iv) making an assignment for the benefit
of creditors, (v) admitting in writing its inability to pay debts generally as
they become due, (vi) declaring or effectuating a moratorium on the payment of
any obligations, or (vii) taking any action in furtherance of the foregoing. In
addition, the organizational documents of each Person shall provide that, when
voting with respect to any matters set forth in the immediately preceding
sentence of this clause (ee), the Independent Directors or Independent Managers
(as applicable) shall consider only the interests of such Person, including its
creditors. No such Person shall (on behalf of itself or Borrower) take any of
the foregoing actions without the unanimous written consent of its board of
directors, its member(s) or the Committee, as applicable, including (or together
with) all Independent Directors or Independent Managers, as applicable. Without
limiting the generality of the foregoing, such documents shall expressly provide
that, to the greatest extent permitted by law, except for duties to Borrower
(including duties to such Person’s equity holders solely to the extent of their
respective economic interests in Borrower and to such Person’s creditors as set
forth in the immediately preceding sentence), such Independent Directors or
Independent Managers (as applicable) shall not owe any fiduciary duties to, and
shall not consider, in acting or otherwise voting on any matter for which their
approval is required, the interests of (i) such Person’s equity holders, (ii)
other Affiliates of Borrower, or (iii) any group of Affiliates of which Borrower
is a part); provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing.

 

(ff)               Such Person may be a Delaware single-member limited liability
company provided that:

 

(i)                 the organizational documents of such Person shall provide
that, as long as any portion of the Loan remains outstanding, upon the
occurrence of any event that causes the Sole Member of such Person to cease to
be a member of such Person (other than (i) upon an assignment by Sole Member of
all of its limited liability company interest in such Person and the admission
of the transferee, if permitted pursuant to the organizational documents of such
Person and the Loan Documents, or (ii) the resignation of Sole Member and the
admission of an additional member of such Person, if permitted pursuant to the
organizational documents of such Person and the Loan Documents), each of the
persons acting as an Independent Director or Independent Manager (as applicable)
of such Person shall, without any action of any Person and simultaneously with
Sole Member ceasing to be a member of such Person, automatically be admitted as
members of such Person (in each case, individually, a “Special Member” and
collectively, the “Special Members”) and shall preserve and continue the
existence of Such Person without dissolution. The organizational documents of
such Person shall further provide that for so long as any portion of the Loan is
outstanding, no Special Member may resign or transfer its rights as Special
Member unless (i) a successor Special Member has been admitted to such Person as
a Special Member, and (ii) such successor Special Member has also accepted its
appointment as an Independent Director or Independent Manager (as applicable);

 

(ii)               the organizational documents of such Person shall provide
that, as long as any portion of the Loan remains outstanding, except as
expressly permitted pursuant to the terms of this Agreement, (i) Sole Member may
not resign, and (ii) no additional member shall be admitted to such Person ; and

 



 66 

 

  

(iii)             the organizational documents of such Person shall provide
that, as long as any portion of the Obligations remains outstanding: (i) such
Person shall be dissolved, and its affairs shall be wound up, only upon the
first to occur of the following: (A) the termination of the legal existence of
the last remaining member of such Person or the occurrence of any other event
which terminates the continued membership of the last remaining member of such
Person in such Person unless the business of such Person is continued in a
manner permitted by its operating agreement or the Delaware Limited Liability
Company Act (the “Act”), or (B) the entry of a decree of judicial dissolution
under Section 18-802 of the Act; (ii) upon the occurrence of any event that
causes the last remaining member of such Person to cease to be a member of such
Person or that causes Sole Member to cease to be a member of such Person (other
than (A) upon an assignment by Sole Member of all of its limited liability
company interest in such Person and the admission of the transferee, if
permitted pursuant to the organizational documents of such Person and the Loan
Documents, or (B) the resignation of Sole Member and the admission of an
additional member of such Person, if permitted pursuant to the organizational
documents of such Person and the Loan Documents), to the fullest extent
permitted by law, the personal representative of such last remaining member
shall be authorized to, and shall, within ninety (90) days after the occurrence
of the event that terminated the continued membership of such member in such
Person, agree in writing (I) to continue the existence of such Person, and (II)
to the admission of the personal representative or its nominee or designee, as
the case may be, as a substitute member of such Person, effective as of the
occurrence of the event that terminated the continued membership of such member
in such Person; (iii) the bankruptcy of Sole Member or a Special Member shall
not cause such Sole Member or Special Member, respectively, to cease to be a
member of such Person and upon the occurrence of such an event, the business of
such Person shall continue without dissolution; (iv) in the event of the
dissolution of such Person, such Person shall conduct only such activities as
are necessary to wind up its affairs (including the sale of the assets of such
Person in an orderly manner), and the assets of such Person shall be applied in
the manner, and in the order of priority, set forth in Section 18-804 of the
Act; and (v) to the fullest extent permitted by law, each of Sole Member and the
Special Members shall irrevocably waive any right or power that they might have
to cause Such Person or any of its assets to be partitioned, to cause the
appointment of a receiver for all or any portion of the assets of Such Person,
to compel any sale of all or any portion of the assets of such Person pursuant
to any applicable law or to file a complaint or to institute any proceeding at
law or in equity to cause the dissolution, liquidation, winding up or
termination of such Person.

 

As used in this Section 9.10,

 

“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute willful disregard of, or gross
negligence with respect to, such Independent Director’s or Independent
Manager’s, as applicable, duties, (ii) such Independent Director or Independent
Manager, as applicable, has engaged in or has been charged with or has been
indicted or convicted for any crime or crimes of fraud or other acts
constituting a crime under any law applicable to such Independent Director or
Independent Manager, as applicable, (iii) such Independent Director or
Independent Manager, as applicable, has breached its fiduciary duties of loyalty
and care as and to the extent of such duties in accordance with the terms of
such Person’s organizational documents, (iv) there is a material increase in the
fees charged by such Independent Director or Independent Manager, as applicable,
or a material change to such Independent Director’s or Independent Manager’s, as
applicable, terms of service, (v) such Independent Director or Independent
Manager, as applicable, is unable to perform his or her duties as Independent
Director or Independent Manager, as applicable, due to death, disability or
incapacity, or (vi) such Independent Director or Independent Manager, as
applicable, no longer meets the definition of Independent Director or
Independent Manager, as applicable.

 

“Independent Director” or “Independent Manager” shall mean a natural person
selected by Borrower (a) with prior experience as an independent director,
independent manager or independent

 



 67 

 

 

member, (b) with at least three (3) years of employment experience, (c) who is
provided by a Nationally Recognized Service Company, (d) who is duly appointed
as an Independent Director or Independent Manager and is not, will not be while
serving as Independent Director or Independent Manager (except pursuant to an
express provision in Borrower’s operating agreement providing for the
appointment of such Independent Director or Independent Manager to become a
“special member” upon the last remaining member of Borrower ceasing to be a
member of Borrower) and shall not have been at any time during the preceding
five (5) years, any of the following:

 

(i)                 a stockholder, director (other than as an Independent
Director), officer, employee, partner, attorney or counsel of any Affiliate of
Borrower or any direct or indirect parent of Borrower;

 

(ii)               a customer, supplier or other Person who derives any of its
purchases or revenues from its activities with any Affiliate of Borrower;

 

(iii)             a Person or other entity Controlling or under Common Control
with any such stockholder, partner, customer, supplier or other Person described
in clause (i) or clause (ii) above; or

 

(iv)              a member of the immediate family of any such stockholder,
director, officer, employee, partner, customer, supplier or other Person
described in clause (i) or clause (ii) above.

 

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with Borrower shall be
qualified to serve as an Independent Director or Independent Manager of
Borrower, provided that the fees that such individual earns from serving as
Independent Director or Independent Manager of Affiliates of Borrower in any
given year constitute in the aggregate less than five percent (5%) of such
individual's annual income for that year.

 

A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of Borrower if such individual is an independent director,
independent manager or special manager provided by a Nationally Recognized
Service Company that provides professional independent directors, independent
managers and special managers and also provides other corporate services in the
ordinary course of its business.

 

“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company or such other nationally recognized company that provides independent
director, independent manager or independent member services and that is
reasonably satisfactory to Lender, in each case that is not an Affiliate of
Borrower and that provides professional independent directors and other
corporate services in the ordinary course of its business.

 

9.11           INTENTIONALLY OMITTED.

 

9.12           PAYMENT OF PROPERTY TAXES, ETC. Borrower shall pay or shall cause
Mortgage Borrower to pay all Taxes, assessments, water rates, sewer rents and
other charges, including vault charges and license fees for the use of vaults,
chutes and similar areas adjoining the Property, now or hereafter levied or
assessed against the Property (“Property Taxes”) prior to the date upon which
any fine, penalty, interest or cost may be added thereto or imposed by law for
the nonpayment thereof. The Borrower shall deliver to Lender, upon request,
receipted bills, cancelled checks and other evidence reasonably

 



 68 

 

 

satisfactory to Lender evidencing the payment of the Property Taxes prior to the
date upon which any fine, penalty, interest or cost may be added thereto or
imposed by law for the nonpayment thereof.

 

9.13           DSCR.

 

Borrower shall cause Mortgage Borrower to comply with Section 9.13 of the
Mortgage Loan Agreement.

 

9.14           COMPLIANCE WITH ANTI-CORRUPTION LAWS AND SANCTIONS. Neither
Borrower nor any subsidiary of Borrower, nor to the Borrower’s knowledge upon
reasonable inquiry, (i) any other Person within the Borrowing Group (including
any directors or officers of Borrower or any subsidiary of Borrower) or (ii) any
Person acting at the specific direction of Borrower or its Affiliates, including
employees and agents, with respect to the matters prohibited by this Section
9.14 shall: directly or indirectly use any of the Loan proceeds, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner, or other Person (a) for the purpose of providing financing to
or otherwise making funds available to any Sanctioned Person or in any other
manner, in each case, as would be prohibited by Sanctions or would otherwise
cause Lender or Borrower, or any entity affiliated with Lender or Borrower, to
be in breach of any Sanction; (b) fund any repayment of the Loan with proceeds
derived from any transaction that would be prohibited by Sanctions or would
otherwise cause Lender or Borrower, or any entity affiliated with Lender or
Borrower, to be in breach of any Sanction; or (c) in any other manner that would
result in a violation of the Anti-Money Laundering Laws, Anti-Corruption Laws,
or Sanctions. Borrower shall notify Lender in writing not more than one (1)
Business Day after becoming aware of any breach of this Section (including the
occurrence of any violation of the Anti-Money Laundering Laws, Anti-Corruption
Laws, or Sanctions as contemplated by provision (c) even if such violation was
not a result of willful, intentional or grossly negligent action).

 

9.15           ESCROW FUND.

 

Borrower shall not be required to make deposits into an escrow account with
Lender for Property Taxes or insurance premiums, provided that Mortgage Borrower
is required to and does make such deposits during the continuance of a
Triggering Event under the Mortgage Loan; provided, however, in the event
Mortgage Borrower does not make such deposits during the continuance of a
Triggering Event under the Mortgage Loan, Lender after notice to and approval of
Mortgage Lender may require Borrower to make such deposits with Lender hereunder
substantially in accordance with the provisions of the Mortgage Loan Agreement.

 

9.16           INTEREST RATE PROTECTION AGREEMENTS.

 

(a)                Borrower shall obtain, and thereafter maintain in effect, an
Interest Rate Protection Agreement which (i) has a term that expires no earlier
than the date that is 45 days prior to the Maturity Date; provided, that
Borrower shall be permitted to provide Interest Rate Protection Agreements with
successive terms of 1 year, so long as Borrower obtains a replacement Interest
Rate Protection Agreement satisfying the requirements of this Section 9.16 on or
before the expiration date of the then-existing Interest Rate Protection
Agreement, (ii) has a notional amount at all times equal to or greater than 100%
of the amount of the Loan, (iii) is on terms reasonably acceptable to Lender and
(iv) fixes (by the Borrower paying to the counterparty a fixed rate payment) one
month LIBOR (without taking into account any Reserve Percentage) or any
applicable Benchmark Replacement at a rate not to exceed 4.0% (such initial
Interest Rate Protection Agreement, together with any future Interest Rate
Protection Agreement required hereunder shall be referred to herein as the
“Required Hedge”). If the counterparty under the Interest Rate Protection
Agreement is not Wells Fargo or an Affiliate of Wells Fargo, the counterparty
must be reasonably acceptable to Lender and must at all times maintain a long
term unsecured debt rating or counterparty rating from S&P of “A-” or higher and
a long-term unsecured debt rating of not less than “A3” by Moody’s (Wells Fargo
or its Affiliate, as counterparty under any such Interest Rate Protection
Agreement, or any such other

 



 69 

 

 

counterparty, shall be referred to herein as an “Acceptable Counterparty”).
Notwithstanding the foregoing, if any such Acceptable Counterparty is downgraded
by S&P or Moody’s below the minimum ratings levels such counterparty shall
continue to be an Acceptable Counterparty even without satisfying the foregoing
ratings requirements, provided, that, it shall provide a reasonable guaranty
from an affiliate that satisfies the foregoing ratings requirements and which is
reasonably acceptable to Lender. So long as neither US Bank, SMBC Capital
Markets, Inc. nor Sumitomo Mitsui Banking Corporation (its credit support party)
are downgraded by S&P or Moody’s from the long-term ratings issued by such
rating agencies as of the Effective Date, US Bank, SMBC Capital Markets, Inc.
(with Sumitomo Mitsui Banking Corporation as its credit support party) shall be
deemed an Acceptable Counterparty.

 

(b)                Borrower hereby collaterally assigns to Lender, all of their
right, title and interest in any and all payments under each Interest Rate
Protection Agreement, and shall (i) deliver to Lender an executed counterpart of
each such Interest Rate Protection Agreement, (ii) obtain the consent of the
Acceptable Counterparty to such collateral assignment (as evidenced by the
Acceptable Counterparty’s execution of such collateral assignment of interest
rate protection agreement) and (iii) provide to Lender and the Lenders any
additional documentation reasonably requested by Lender to confirm or perfect
such security instrument.

 

(c)                If, at any time during the term of the Loan, the counterparty
to the Interest Rate Protection Agreement then in effect ceases to be an
Acceptable Counterparty, or if the Interest Rate Protection Agreement is
terminated for any reason, then, within thirty (30) days after notice from the
Lender, Borrower shall (i) obtain a replacement Interest Rate Protection
Agreement satisfying the requirements of Section 9.16(a) above, with a
counterparty that is an Acceptable Counterparty and (ii) satisfy the
requirements of Section 9.16(b) above with regard to such replacement Interest
Rate Protection Agreement. Notwithstanding anything contained herein to the
contrary, Borrower shall obtain a replacement Interest Rate Protection Agreement
satisfying the requirements of Section 9.16(a) above and satisfy the
requirements of Section 9.16(b) above on or before the expiration date of any
then-existing Interest Rate Protection Agreement.

 

(d)                At any time that Borrower obtains a replacement Interest Rate
Protection Agreement as set forth in clause (a) or (c) above, Borrower shall
deliver to Lender a legal opinion or opinions from counsel to the applicable
Acceptable Counterparty (which counsel may be internal counsel) in form and
substance reasonably acceptable to Lender.

 

(e)                [Intentionally Omitted]

 

(f)                 Any Interest Rate Protection Agreement provided by an
Acceptable Counterparty shall in no event be secured by the Collateral or any
interest therein.

 

9.17           GUARANTOR COVENANTS.

 

(a)                Guarantor shall maintain, as of the last day of each fiscal
quarter of Guarantor, a Net Worth, exclusive of the Property, of at least
$318,600,000, with the value of Guarantor’s real estate assets in connection
with the foregoing Net Worth calculation being adjusted to reflect fair values
consistent with GAAP or International Financial Reporting Standards; and

 

(b)                at any time that a Sweep Guaranty (as defined in the Mortgage
Loan Agreement) is in effect, Guarantor shall maintain, as of the last day of
each fiscal quarter of Guarantor, a maximum leverage ratio of 65% with respect
to all of Guarantor’s assets in the aggregate.

 



 70 

 

  

Property values in connection with the foregoing leverage ratio calculations
shall be calculated using the most recent appraisals ordered by Guarantor or
Lender (at Borrower’s sole cost and expense), which appraisals shall be
reasonably acceptable to Lender and shall not be more than three years old at
the time of such calculation. In addition, the calculation of liabilities in
connection with the foregoing Net Worth and leverage ratio calculations shall
NOT include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Therefore, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount.

 

9.18           RESTRICTED PAYMENTS. Borrower shall not make a Restricted Payment
at any time a Triggering Event, Potential Default (but only if Borrower shall
have received written notice of such Potential Default) or Default has occurred
and is continuing.

 

9.19           MORTGAGE LOAN DOCUMENTS. Borrower shall provide Lender with
copies of all notices and other material correspondence received or sent by
Mortgage Borrower in accordance with the Mortgage Loan Documents.

 

9.20           REA Covenants. Borrower shall cause Mortgage Borrower to (a)
promptly perform and/or observe, in all material respects, all of the covenants
and agreements required to be performed and observed by it under any REA and do
all things reasonably necessary to preserve and to keep unimpaired its material
rights thereunder, where the failure to do so would result in a Material Adverse
Effect; (b) promptly notify Lender of any material default under any REA of
which it has received written notice; (c) [Intentionally omitted]; (d) enforce
the performance and observance of all of the material covenants and material
agreements required to be performed and/or observed under any REA in a
commercially reasonable manner, where the failure to do so would result in a
Material Adverse Effect; (e) cause the Property to be operated, in all material
respects, in accordance with any REA; and (f) not, without the prior written
consent of Lender, not to be unreasonably withheld, conditioned or delayed (i)
enter into any new REA, execute modifications to any then-existing REA or
terminate any REA, if such new REA, such modification or such termination will
have a Material Adverse Effect, or (ii) following the occurrence and during the
continuance of a Default, exercise any rights, make any decisions, grant any
approvals or otherwise take any action under any REA.

 

9.21           DISREGARDED ENTITY. None of Borrower, Mortgage Borrower or any
member thereof shall take any action (including but not limited to making any
election) which would cause Borrower to fail to be treated, for federal income
tax purposes, as a disregarded entity within the meaning of Treasury Regulations
§301.7701-2.

 

9.22           Co-Ownership Agreement Covenants. Borrower hereby covenants and
agrees that:

 

(a)                Borrower shall not, and shall not allow Mortgage Borrower to,
without Lender’s prior written consent, amend, modify or materially supplement
the Co-Ownership Agreement except (i) to the extent the Loan Documents expressly
permit any of the foregoing and (ii) where the same would have no more than a de
minimus effect.

 

(b)                Borrower shall or shall cause Mortgage Borrower to pay all
charges and other sums to be paid by Borrower or Mortgage Borrower pursuant to
the terms of the Co-Ownership Agreement as the same shall become due and payable
and prior to the expiration of any applicable grace period therein provided.
After prior written notice to Lender, Borrower, at its own expense, may contest
in a commercially

 



 71 

 

 

reasonable manner (which may include, but shall not require, a contest by
appropriate legal proceeding), in good faith and with reasonable diligence
considering the nature of the claim, the amount or validity or application in
whole or in part of any charges required to be paid or services performed by
Borrower pursuant to the Co-Ownership Agreement, provided that (i) no Default
has occurred and is continuing; (ii) the Property and no part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost; (iii) the Co-Ownership Agreement will not be in danger of
being terminated; and (iv) Borrower shall promptly upon final determination
thereof pay the amount of any such charges, together with all costs, interest
and penalties which may be payable in connection therewith. Borrower shall not
be deemed to be in breach of the first sentence of this Section 9.21(b) (and no
Default shall arise by reason thereof) if the payment in question is being
contested pursuant to the procedures set forth above.

 

(c)                Borrower shall or shall cause Mortgage Borrower to (i)
comply, in all material respects, with all of the terms, covenants and
conditions on Borrower’s part to be complied with pursuant to terms of the
Co-Ownership Agreement, and (ii) use commercially reasonable efforts to cause
each other Person that is a party to the Co-Ownership Agreement to comply, in
all material respects, with all of the terms, covenants and conditions on such
Person’s part to be complied with pursuant to terms of the Co-Ownership
Agreement where the failure to do so would have a Material Adverse Effect.

 

(d)                Borrower shall or shall cause Mortgage Borrower to take all
actions or use commercially reasonable efforts to cause each other Person that
is a party to the Co-Ownership Agreement to take all actions, as may be
necessary from time to time to preserve and maintain the Co-Ownership Agreement
in accordance with applicable laws, rules and regulations.

 

(e)                Borrower shall not and shall cause Mortgage Borrower not to,
without the prior written consent of Lender, as determined in its sole
discretion, take (and hereby assigns to Lender any right it may have to take)
any action to terminate, surrender, or accept any termination or surrender of,
the Co-Ownership Agreement or the Property. Borrower will promptly provide
Lender with a copy of all notices of default given or received by it under the
Co-Ownership Agreement at the address listed in this Agreement, or any other
address which Lender from time to time may provide in writing to it.

 

(f)                 Borrower shall not and shall cause Mortgage Borrower not to,
without Lender’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), consent to the appointment of a depository
for insurance or condemnation proceeds or exercise any right it may have to
grant consent (or withhold its consent) to any request by any party to the
Co-Ownership Agreement which request would have an adverse effect on the value
or the utility of the Property.

 

(g)                Except for Permitted Liens, Borrower shall not and shall
cause Mortgage Borrower not to assign (other than to Agent) or encumber Property
or, except to the extent permitted under the Co-Ownership Agreement and solely
to the extent Mortgage Borrower has a right of consent or approval thereover,
permit any other Person to assign or encumber any interests under the
Co-Ownership Agreement other than such Person’s separate tenancy-in-common
interest therein.

 

(h)                Any Person that acquires title and/or rights of Mortgage
Borrower under the Co-Ownership Agreement, including by reason of foreclosure of
the Deed of Trust, deed in lieu of foreclosure or otherwise, shall (x) succeed
to all of the rights of and benefits accruing to Mortgage Borrower under the
Co-Ownership Agreement, and (y) be entitled to exercise all of the rights and
benefits accruing to Borrower under the Co-Ownership Agreement. At such time as
Lender shall request, Borrower agrees to cause Mortgage Borrower to execute and
deliver to Lender such documents as Lender and its counsel may reasonably
require in order to insure that the provisions of this Section will be validly
and legally enforceable and effective against Borrower and all parties claiming
by, through, under or against Borrower.

 



 72 

 

  

(i)                 Borrower shall not and shall cause Mortgage Borrower not to
commence any proceeding or take any action to terminate the Co-Ownership
Agreement or partition the tenancy-in-common without the prior written consent
of Lender. Borrower hereby waives and shall cause Mortgage Borrower to waive its
right of partition while the Loan is outstanding. The unenforceability of the
waiver of the right to partition shall not affect, impair or limit the right of
Lender to declare a Default with respect to any partition or action for
partition.

 

9.23           NO LLC DIVISION. Borrower, Mortgage Borrower Guarantor or any
Person (a) obligated to pay all or any part of any sums that are, or may become,
due under the Loan Documents, or (b) who is, or may become, obligated to perform
any obligations secured by the Pledge Agreement, in either case, shall not: (i)
create or adopt a Plan of Division, or file a Certificate of Division, or
otherwise effectuate a LLC Division of any such entity or Person; (ii) be
liquidated, terminated, dissolved, or merged or consolidated into another entity
(including, in each case, without limitation, pursuant to a LLC Division); (iii)
be divided into two (2) or more Persons, including, without limitation, becoming
a Divided LLC (whether or not the original Person survives such division); (iv)
be created, or reorganized into, one or more series pursuant to a LLC Division
or otherwise; or (v) fail or cease to be in good standing in (x) with respect to
Borrower and Mortgage Borrower, the state where the Property is located and/or
the state of its incorporation or organization, if different, or (y) with
respect to Borrower, Mortgage Borrower, Guarantor or such other Person, any
other jurisdiction in which Borrower, Mortgage Borrower, Guarantor or such
Person is required to be registered and remain in good standing under applicable
law.

 

9.24           INTERCREDITOR AGREEMENT. Borrower acknowledges that Borrower has
been informed by Lender that Agent and Lender are party to the Intercreditor
Agreement. Borrower has been informed by Lender that the Intercreditor Agreement
memorializes the relative rights and obligations of the parties thereto with
respect to the Loan and the Mortgage Loan and based on assertions of Lender it
is the intention of the Lender and Agent that: (a) the Intercreditor Agreement
is intended solely for the benefit of the parties thereto; and (b) Borrower is
not an intended third-party beneficiary of any of the provisions therein with
the ability to rely on any of the provisions contained therein. Neither Agent,
Lender nor any of the other parties thereto shall have any obligation to
disclose to Borrower the contents of the Intercreditor Agreement and the
contents of the Intercreditor Agreement have not been disclosed to Borrower as
of the date hereof.

 

9.25           MATERIAL CONTRACTS; ORGANIZED LABOR AGREEMENTS. Borrower shall be
required to obtain Lender’s prior written approval of any and all Material
Contracts affecting the Property or the Collateral, and any Organized Labor
Agreements, which approval may be granted or withheld in Lender’s reasonable
discretion.

 

9.26           Borrower Status. Borrower shall at all times during the term of
the Loan: (a) own no material assets when valued at cost (other than short-term
investments pending long-term commitment or distribution to investors),
excluding real estate management or development activities with respect to the
Property and (b) Borrower, in its capacity as a subsidiary of Brookfield Parent,
in the ordinary course of its business, shall engage directly in the real estate
management or development activities with respect to the Property.

 



 73 

 

 

 

ARTICLE 10. REPORTING COVENANTS

 

10.1           FINANCIAL INFORMATION.

 

(a)                Until such time as the Loan shall have been paid in full,
Borrower shall deliver to Lender, as soon as available, but in no event later
than one hundred twenty (120) days after each fiscal year end which shall at all
times be a calendar year, a current annual financial statement (including,
without limitation, an income and expense statement, a cash flow statement and a
balance sheet, together with supporting property schedules) of Borrower, in
form, content, substance and reasonable detail acceptable to Lender. Each such
annual financial statement shall be accompanied by a certificate of Borrower
stating that each such annual financial statement is true, correct, accurate,
and complete and presents fairly the financial condition and results of the
operations of Borrower and the Property being reported upon and has been
prepared in accordance with GAAP or International Financial Reporting Standards.
In addition to the foregoing, Borrower shall deliver to Lender as soon as
available but no later than ninety (90) days after the closing date of each
fiscal quarter, a quarterly financial statement (including, without limitation,
an income and expense statement, a cash flow statement and a balance sheet),
accompanied by a certificate of Borrower stating that each such quarterly
financial statement is true, correct, accurate, and complete and presents fairly
the financial condition and results of the operations of Borrower and the
Property being reported upon and has been prepared in accordance with GAAP or
International Financial Reporting Standards. Within sixty (60) days after the
closing date of each fiscal quarter, the Borrower shall deliver an operating
statement for the Property, a rent roll for the previous fiscal quarter, copies
of Leases executed during the previous fiscal quarter, and a DSCR Certificate
for the purposes of determining whether any prepayment, delivery of collateral
or other action may be required pursuant to Sections 9.13(a) through (c) hereof.
Except as otherwise agreed to by Lender, all such financial information shall be
prepared in accordance with GAAP or International Financial Reporting Standards,
consistently applied. In addition, the Borrower shall provide to Lender, not
later than thirty (30) days prior to the fiscal year end, operating and capital
budgets for the Property and Improvements for the next calendar year, which
budgets shall show projected Gross Operating Income, Operating Expenses and
capital expenditures, each on a monthly basis.

 

(b)                Guarantor Reporting. Until such time as the Loan shall have
been paid in full, the Guarantor shall deliver to Lender, as soon as available,
but in no event later than one-hundred twenty (120) days after each fiscal year
end, which shall end as of the last day of a calendar quarter, a current annual
financial statement (including, without limitation, an income and expense
statement, a cash flow statement and a balance sheet, together with supporting
property schedules) of Guarantor, audited by a Big Four accounting firm (or such
other firm as may be reasonably acceptable to Lender), in form, substance and
detail as is reasonably acceptable to Lender. Each annual financial statement
shall be accompanied by a certificate of Guarantor stating that each such annual
financial statement is true, correct, accurate, and complete and presents fairly
the financial condition and results of the operations of Guarantor and has been
prepared in accordance with GAAP or International Financial Reporting Standards
as of the date of the applicable financial report. In addition to the foregoing,
the Guarantor shall deliver to Lender as soon as available but no later than
ninety (90) days after the closing date of each fiscal quarter, a quarterly
financial statement (including, without limitation, an income and expense
statement, a cash flow statement and a balance sheet), in form, substance and
detail reasonably acceptable to Lender, accompanied by a certificate of
Guarantor stating that each such quarterly financial statement is true, correct,
accurate, and complete and presents fairly the financial condition and results
of the operations of Guarantor and has been prepared in accordance with GAAP or
International Financial Reporting Standards as of the date of the applicable
financial report. Concurrently with delivery of the annual and quarterly
financial statements referred to above, the Guarantor shall deliver a compliance
certificate setting forth in reasonable detail the calculation of the
Guarantor’s Net Worth for such fiscal quarter (or in the case of the annual
financial statements, the last fiscal quarter of such fiscal year). Except as
otherwise agreed to by Lender, all such financial



 



 74 

 

 

information shall be prepared in accordance with GAAP or International Financial
Reporting Standards as of the date of the applicable financial report,
consistently applied.

 

(c)                Certificate of Borrower and Guarantor. Together with each
delivery of any financial statement pursuant to Section 10.1(a) or Section
10.1(b), Borrower or Guarantor, as applicable, shall provide the certificate of
a financial officer or other authorized signatory that such person has reviewed
the terms of this Agreement and the other Loan Documents, and has made a review
in reasonable detail of the transactions and condition of Borrower or the
Guarantor, as applicable, during the accounting period covered by financial
statements as he or she deems appropriate with respect to the giving of such
certificate, and that such review has not disclosed the existence during or at
the end of such accounting period, and that such person does not have knowledge
of the existence of any condition or event which constitutes a Default or a
material Potential Default as of the date of such certificate, or, if any such
condition or event existed or exists, specifying the nature and period of
existence thereof and what action has been taken, is being taken and is proposed
to be taken with respect thereto.

 

(d)                Other Information. Promptly upon Lender’s request, Borrower
shall provide such other information (including but not limited to leasing
status reports) as Lender may reasonably require. In addition to all of the
aforementioned documents, Borrower shall deliver to Lender, as soon as
available, all documents, reports and statements provided to the Mortgage Lender
by Mortgage Borrower in connection with the Mortgage Loan and/or the Property
and Improvements.

 

(e)                Budget. For the partial year period commencing on the
Effective Date, and for each fiscal year thereafter, Borrower shall submit to
Lender an Annual Budget for the Property not later than thirty (30) days prior
to the commencement of such fiscal year in form reasonably satisfactory to
Lender. From and after the occurrence of a Triggering Event and until a
Triggering Event Termination, such Annual Budget shall be subject to Lender’s
written approval (each such Annual Budget, after it has been approved in writing
by Lender shall be hereinafter referred to as an “Approved Annual Budget”). So
long as no Triggering Event has occurred and is continuing, such Annual Budget
shall not be subject to Lender’s approval, and shall be deemed to be an Approved
Annual Budget for the purposes of this Agreement until the occurrence of a
Triggering Event. Upon the occurrence of a Triggering Event, Borrower shall
provide to Lender (within five (5) Business Days after the occurrence of such
Triggering Event) an Annual Budget for the remainder of the then-current fiscal
year, and such Annual Budget shall not be deemed to be an Approved Budget until
approved by Lender in its reasonable discretion. These approval provisions will
then apply until a Triggering Event Termination. In the event that Lender
objects to a proposed Annual Budget (or a modification to an Approved Annual
Budget) submitted by Borrower for approval, Lender shall advise Borrower of such
objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender. Lender
shall advise Borrower of any objections to such revised Annual Budget within ten
(10) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise the same in
accordance with the process described in this subsection until Lender approves
the Annual Budget. Failure of Lender to object to an Annual Budget within the
time frames described above shall be deemed to be approval of such Annual Budget
as an Approved Annual Budget; provided Borrower’s request states prominently in
bold capital letters that Lender’s failure to respond with such time period may
result in deemed consent or approval.

 

(f)                 Borrower shall provide Lender with prompt notice upon
becoming aware of any DSCR Event or any failure of the Guarantor to be in
compliance with the financial covenants set forth in Section 9.17.

 



 75 

 

  

10.2           BOOKS AND RECORDS. Borrower shall maintain complete books of
account and other records for the Property and Improvements and for disbursement
and use of the proceeds of the Loan, and the same shall be available for
inspection and copying by Lender upon reasonable prior notice. Borrower shall be
obligated to reimburse Lender for its costs and expenses incurred in connection
with the exercise of their rights under this Section while a Default exists.

 

10.3           INTENTIONALLY OMITTED.

 

10.4           INTENTIONALLY OMITTED.

 

10.5            INTENTIONALLY OMITTED.

 

10.6           KNOWLEDGE OF DEFAULT; ETC. Borrower shall promptly, upon
obtaining knowledge thereof, report in writing to Lender the occurrence of any
Default.

 

10.7           LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION. Borrower
shall promptly, upon obtaining knowledge thereof, report in writing to Lender,
(i) the institution of, or threat in writing of, any material proceeding against
or affecting Borrower, Mortgage Borrower, the Collateral or the Property,
including any eminent domain or other condemnation proceedings affecting the
Property, or (ii) any material development in any proceeding already disclosed,
which, in either case, has a Material Adverse Effect, which notice shall contain
such information as may be reasonably available to Borrower to enable Lender and
its counsel to evaluate such matters.

 

10.8           ENVIRONMENTAL NOTICES. Borrower shall notify Lender, in writing,
as soon as practicable, and in any event within ten (10) days after Borrower’s
learning thereof, of any notice required pursuant to Section 7.2(c).

 

ARTICLE 11. DEFAULTS AND REMEDIES

 

11.1           DEFAULT. The occurrence of any one or more of the following shall
constitute an event of default (“Default”) under this Agreement, the other Loan
Documents, the Guaranty and the Hazardous Materials Indemnity Agreement:

 

(a)                Monetary. Borrower’s failure to pay when due any sums payable
under Section 2.6(a); or

 

(b)                Other Monetary. Borrower’s failure to pay when due any sums
payable under this Agreement, the Note, the Hazardous Materials Indemnity
Agreement and any of the other Loan Documents other than those set forth in
Section 11.1(a) and such failure continues for five (5) Business Days after
written notice by Lender; or

 

(c)                Performance of Obligations. Borrower’s or Guarantor’s failure
to perform in any material respect any obligation (other than those specified in
clauses (a) and (b), and clauses (d) through (o) of this Section 11.1) that it
is required to perform under any of the Loan Documents or the Guaranty or the
Hazardous Materials Indemnity Agreement and the continuance of such failure for
thirty (30) days after written notice thereof from Lender; provided, however,
other than with respect to a failure to deliver any documents or information to
Lender which Borrower or the Guarantor is required to under the Loan Documents
or the Guaranty or the Hazardous Materials Indemnity Agreement (including, but
not limited to, pursuant to Section 10.1 of this Agreement), if such failure
cannot be cured by Borrower or Guarantor, as the case may be, within such thirty
(30) day period with reasonable diligence, then said thirty (30) day period
shall be extended for such additional time period as Borrower or Guarantor shall
require to cure the

 



 76 

 

 

same, provided that such party commences to cure within such thirty (30) day
period and thereafter continues with reasonable diligence to cure the same, but
in no event shall such additional period exceed ninety (90) days; or

 

(d)                Liens, Material Damage. (i) Subject to Borrower’s right to
contest as provided in the second proviso of Section 4.4, if the Property
becomes subject to any mechanic’s, materialman’s or other Lien, except a
Permitted Lien, and such Lien is not discharged (by payment or bonding) within
forty five (45) days after Borrower obtains knowledge of such Lien, or (ii) any
material damage to, or loss, theft or destruction of, any Collateral or the
Property, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than thirty (30) consecutive days beyond the coverage period of
any applicable business interruption insurance, or, if such event is not covered
by business interruption insurance, for ninety (90) consecutive days, the
cessation or substantial curtailment of revenue producing activities of Borrower
or Mortgage Borrower, but only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect; or

 

(e)                Representations and Warranties. The material breach of any
representation or warranty of Borrower or the Guarantor in any of the Loan
Documents or the Guaranty or the Hazardous Materials Indemnity Agreement or in
any report, certificate, financial statement or other document prepared or
certified by Borrower or Guarantor and furnished pursuant to or in connection
with this Agreement or any other Loan Documents or the Guaranty or the Hazardous
Materials Indemnity Agreement, provided that in the event of an unintentional
breach of a representation or warranty which exists due to circumstances or
conditions which are capable of being cured within thirty (30) days, Borrower or
Guarantor, as the case may be, shall have thirty (30) days from the date of
Lender’s delivery of notice of the breach in which to cure the breach; however,
if such breach has not or would not reasonably be likely to cause a Material
Adverse Effect and such breach cannot be cured by Borrower or Guarantor, as the
case may be, within such thirty (30) day period with reasonable diligence, then
said thirty (30) day period shall be extended for such additional time period as
Borrower or Guarantor, as the case may be, shall require to cure the same,
provided that such party commences such cure within such thirty (30) day period
and thereafter continues with reasonable diligence to cure the same, but in no
event shall such additional period exceed sixty (60) days; or

 

(f)                 Voluntary Bankruptcy; Insolvency; Dissolution. (i) The
filing of a petition by Borrower or Mortgage Borrower for relief under the
Bankruptcy Code, or under any other present or future state or federal law
regarding bankruptcy, reorganization or other debtor relief law; (ii) the filing
of any pleading or an answer by Borrower or Mortgage Borrower in any involuntary
proceeding under the Bankruptcy Code or other debtor relief law which admits the
jurisdiction of the court or the petition’s material allegations regarding
Borrower’s insolvency; (iii) a general assignment by Borrower or Mortgage
Borrower for the benefit of creditors; or (iv) Borrower or Mortgage Borrower
applying for, or the appointment of, a receiver, trustee, custodian or
liquidator of Borrower or Mortgage Borrower or any of its property; or

 

(g)                Involuntary Bankruptcy. The failure of Borrower or Mortgage
Borrower to effect a full dismissal of any involuntary petition under the
Bankruptcy Code or under any other debtor relief law that is filed against
Borrower or Mortgage Borrower or in any way restrains or limits Borrower, or
Lender regarding the Loan, the Collateral, the Property or the Improvements,
prior to the earlier of the entry of any court order granting relief sought in
such involuntary petition, or ninety (90) days after the date of filing of such
involuntary petition; or

 

(h)                Guarantors. The occurrence of any of the events specified in
Section 11.1(f) or Section 11.1(g) as to Guarantor; or

 



 77 

 

  

(i)                 Transfer. The occurrence of any Transfer other than a
Permitted Transfer, Permitted Lien or Permitted Easement without the prior
written consent of each Lender; or

 

(j)                 Loss of Priority. The failure at any time of the UCC
Financing Statements to be a valid first lien on the Collateral or any portion
thereof, other than as a result of any termination of the UCC Financing
Statements with respect to all or any portion of the Collateral pursuant to the
terms and conditions of this Agreement; or

 

(k)                Revocation of Loan Documents. Borrower or Guarantor shall
disavow, revoke or terminate the Guaranty, the Hazardous Materials Indemnity
Agreement or any Loan Document to which it is a party or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of any Loan Document,
the Guaranty or the Hazardous Materials Indemnity Agreement; or

 

(l)                 Interest Rate Protection Agreement. If any of the following
events shall occur: (1) the occurrence of a default by Borrower, which default
shall continue beyond the applicable notice and grace period, under any Interest
Rate Protection Agreement now or hereafter entered into between Borrower, Lender
or another financial institution in connection with the Loan, including, without
limitation, the Required Hedge; or (2) without limitation to the provisions of
the preceding clause (1), the failure of the Borrower to comply with its
obligations under Section 9.16(c) within the time periods proscribed therein; or

 

(m)              Judgment. One or more final, non-appealable judgment or
judgments are entered against (i) Borrower, or (ii) Mortgage Borrower in an
aggregate amount greater than $4,000,000 which is not paid, bonded or otherwise
satisfied in full within ninety (90) days following the date such judgment was
entered; provided, however that any such judgment shall not be a Default under
this Section 11.1(m) if and for long as (x) the amount of such judgment is
covered by a valid and binding policy of insurance between the defendant and an
insurer (such insurer meeting the rating requirement set forth in Section 5.2(b)
hereof), covering payment thereof and (y) the insurer has been notified of and
has not disputed the claim made for payment of, the amount of such judgment,
provided, further, however, that if any such judgment shall constitute a Lien on
the Property, the provisions of Section 11.1(d) shall apply; or

 

(n)                Guaranties. The occurrence of a default under the Guaranty or
the Hazardous Materials Indemnity Agreement, beyond any applicable notice and
cure period set forth therein, if any; or

 

(o)                Mortgage Loan. A Mortgage Loan Default shall occur, and shall
not have been cured by Mortgage Borrower, or if Mortgage Borrower enters into or
otherwise suffers or permits any amendment, waiver, supplement, termination,
extension, renewal, replacement or other modification of any Mortgage Loan
Document without the prior written consent of Lender (except to the extent
permitted pursuant to Section 12.9 of this Agreement); or

 

(p)                Guarantor Financial Covenants. Either (i) Guarantor shall at
any time fail to comply with the financial covenants set forth in Section
9.17(a) or (ii) Guarantor shall at any time fail to comply with the financial
covenants set forth in Section 9.17(b) and, in connection with the resultant
Sweep Guaranty Termination Event (as defined in the Mortgage Loan Agreement),
Mortgage Borrower fails to comply with its obligations set forth in Section
8.5(c) of the Mortgage Loan Agreement; or

 

(q)                Co-Ownership Agreement. If Mortgage Borrower defaults under
the Co-Ownership Agreement beyond the expiration of applicable notice and grace
periods, if any, thereunder which such default results in a Material Adverse
Effect or if the Co-Ownership Agreement is canceled, terminated or surrendered
or expires pursuant to its terms, unless in such case Borrower or Mortgage

 



 78 

 

 

Borrower shall within thirty (30) days thereafter cause the Co-Ownership
Agreement to be reinstated or continued, as the case may be; or

 

(r)                 Partition. If Borrower, Mortgage Borrower or any other
Person commences any proceeding or takes any action to terminate the
Co-Ownership Agreement or partition the tenancy-in-common described therein
without the prior written consent of Lender and, if a Person other than Borrower
or Mortgage Borrower, the same is not dismissed within ninety (90) days of its
commencement; or

 

(s)                 Breach of Sanctions Provisions. The failure of any
representation or warranty of Borrower, or Borrower’s failure to perform or
observe any covenant, contained in either of those Sections of this Agreement
entitled “Anti-Corruption Laws and Sanctions” or “Compliance With
Anti-Corruption Laws and Sanctions”; or

 

(t)                 Money Laundering. The indictment, arraignment, custodial
detention or conviction of Borrower, Sponsor, Guarantor, or any Sponsor BFP
Subsidiary, or any officer or director thereof, on any charge of violating any
Anti-Money Laundering Laws, to the extent such indictment, arraignment,
custodial detention or conviction is reasonably expected to, in the opinion of
Lender, result in a Material Adverse Event or subject Lender to liability by any
Governmental Authority.

 

Notwithstanding the foregoing, in no event shall any Default result from
Borrower’s failure to pay any amount if both (i) Lender is expressly obligated
pursuant to the terms of the Loan Documents to release funds to Borrower to pay
such amount and (ii) Lender breaches, and continues to be in breach of, such
obligation.

 

11.2           ACCELERATION UPON DEFAULT; REMEDIES.

 

(a)                Automatic Acceleration. Upon the occurrence of a Default
specified in Sections 11.1(f) or 11.1(g), the principal of, and all accrued
interest on, the Loan and the Note at the time outstanding, and all of the other
Obligations of Borrower, including, but not limited to, the other amounts owed
to Lender under this Agreement, the Note or any of the other Loan Documents
shall become immediately and automatically due and payable by Borrower without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by Borrower.

 

(b)                Acceleration. If any other Default shall exist, Lender may
declare the principal of, and accrued interest on, the Loans and the Note at the
time outstanding and all of the other Obligations, including, but not limited
to, the other amounts owed to Lender under this Agreement, the Note or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by Borrower.

 

(c)                Loan Documents. Lender may exercise any and all of its rights
under any and all of the other Loan Documents. Upon any such acceleration,
Lender may, in addition to all other remedies permitted under this Agreement and
the other Loan Documents and at law or equity, apply any sums in any Accounts to
the sums owing under the Loan Documents and any and all obligations of Lender to
fund further disbursements under the Loan shall terminate.

 

(d)                Appointment of Receiver. To the extent permitted by
Applicable Law while a Default is continuing, Lender shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower, without
notice of any kind whatsoever and without regard to the adequacy of any security
for the Obligations or the solvency of any party bound for its payment, to take
possession of all or any

 



 79 

 

 

portion of the Collateral, and/or the business operations of the Borrower and to
exercise such power as the court shall confer upon such receiver.

 

(e)                Marshaling. Lender shall not be under any obligation to
marshal any assets in favor of any Loan Party or any other party or against or
in payment of any or all of the Obligations. To the extent that any Loan Party
makes a payment or payments to Lender and Lender enforces their security
interests or exercises their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations, or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefore, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

(f)                 Remedy Procedures.

 

(i)                 Nothing contained herein or in any other Loan Document shall
be construed as requiring Lender to resort to the Property or any other
Collateral for satisfaction of the Obligations in preference or priority to any
other Collateral, and Lender may seek satisfaction out of the Property or all of
the other Collateral or any part thereof, in its absolute discretion in respect
of the Obligations. Lender shall have the right to foreclose on the Pledge
Agreement in any manner and for any amounts secured by the Pledge Agreement then
due and payable as determined by Lender in its sole discretion. Notwithstanding
one or more partial foreclosures, the Collateral shall remain subject to the
Pledge Agreement to secure payment of sums secured by the Pledge Agreement and
not previously recovered. In addition, Lender shall have the right, from time to
time during the continuance of a Default, to sever the Notes and the other Loan
Documents into one or more separate notes, Pledge Agreements and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies hereunder. Borrower shall execute and deliver to Lender from
time to time, promptly after request, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. Borrower hereby absolutely and irrevocably appoints Lender as its true
and lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect the aforesaid severance,
Borrower ratifying all that its said attorney shall do by virtue thereof.

 

(ii)               Without limitation to the foregoing, upon the occurrence and
during the continuance of a Default, Lender shall have the right to institute a
proceeding or proceedings for the foreclosure of the Pledge Agreement whether
under the UCC, by court action, power of sale or otherwise, under any applicable
provision of law, for all or any part of the Obligations, and the lien and the
security interest created by the Pledge Agreement shall continue in full force
and effect without loss of priority as a lien and security interest securing the
payment of that portion of the Obligations then due and payable but still
outstanding Lender shall be permitted to enforce payment and performance of the
Obligations and exercise any and all rights and remedies under the Loan
Documents, or as provided by law or at equity, by one or more proceedings,
whether contemporaneous, consecutive or both, to be determined by Lender, in its
sole discretion, Any and all sums received by Lender in connection with the
enforcement of the Pledge Agreement shall be applied to the Obligations in such
order and priority as Lender shall determine, in its sole discretion.

 

(g)                Order of Payments. If a Default exists and maturity of any of
the Obligations has been accelerated or the Maturity Date has occurred, all
payments received by Lender under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by

 



 80 

 

 

Borrower hereunder or thereunder, shall be applied in such order and priority as
Lender shall determine, in its sole discretion.

 

11.3           DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a Default
occasioned by Borrower’s failure to pay money to a third party as required by
this Agreement, Lender may but shall not be obligated to make such payments.
Borrower shall immediately repay such funds upon written demand of Lender. In
either case, the Default with respect to which any such payment has been made by
Lender shall not be deemed cured until such deposit or repayment (as the case
may be) has been made by Borrower to Lender.

 



11.4           COSTS OF ENFORCEMENT; REPAYMENT OF FUNDS ADVANCED. All costs of
enforcement and collection (including reasonable attorneys’ fees and expenses)
and any other funds expended by Lender in the exercise of its rights or remedies
under this Agreement and the other Loan Documents shall be payable by Borrower
to Lender upon demand, together with interest at the rate applicable to the
principal balance of the Loan from the date the funds were expended.

 

11.5           RIGHTS CUMULATIVE, NO WAIVER. All Lender’s rights and remedies
provided in this Agreement and the other Loan Documents, together with those
granted by law or at equity, are cumulative and may be exercised by Lender at
any time. Lender’s exercise of any right or remedy shall not constitute a cure
of any Default unless all sums then due and payable to Lender under the Loan
Documents are repaid and Borrower has cured all other Defaults. No waiver shall
be implied from any failure of Lender to take, or any delay by Lender in taking,
action concerning any Default or failure of condition under the Loan Documents,
or from any previous waiver of any similar or unrelated Default or failure of
condition. Any waiver or approval under any of the Loan Documents must be in
writing and shall be limited to its specific terms.

 

11.6           INTENTIONALLY OMITTED.

 

ARTICLE 12. THE LENDER; MORTGAGE LOAN PROVISIONS

 

12.1           Reimbursement for Protective Advances. Lender may make, and shall
be reimbursed in full by Borrower for, protective advances with respect to any
amounts owed by Borrower in connection with the Collateral, or any amounts owed
by Mortgage Borrower in connection with the Property and Improvements,
including, among other things, payments required by Mortgage Borrower under the
Mortgage Loan in connection with the Property, including Property Taxes,
assessments and governmental charges or levies imposed upon the Property or
Improvements, and amounts expended to pay insurance premiums for policies of
insurance related to such Property, subject to any applicable Mortgage Borrower
right to contest such item as set forth in the Mortgage Loan Documents. Borrower
agrees to pay on demand all Protective Advances.

 

12.2           SETOFF. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, the Lender and
such Participant is hereby authorized by the Borrower, at any time or from time
to time while a Default exists, without notice to the Borrower or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or a Participant subject to receipt of the prior written consent of the
Lender and the Lender exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Lender, any affiliate of Lender, or such Participant, to or for the credit
or the account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loan and all other Obligations
have been declared to be, or have otherwise

 



 81 

 

 

become, due and payable as permitted by Section 11.2, and although such
Obligations shall be contingent or unmatured.

 

12.3           Borrower shall cause Mortgage Borrower to: (a) pay all principal,
interest and other sums required to be paid by Mortgage Borrower under and
pursuant to the provisions of the Mortgage Loan Documents; (b)  observe in all
material respects all of the terms, covenants and conditions of the Mortgage
Loan Documents on the part of Mortgage Borrower to be performed and observed to
the applicable standards required pursuant to the Mortgage Loan Documents unless
waived in writing by Agent; and (c) promptly deliver to Lender a true and
complete copy of any written notice delivered by Agent to Mortgage Borrower of
any Default by Mortgage Borrower under the Mortgage Loan Documents.

 

12.4           During the continuance of any Mortgage Loan Default, Borrower
agrees that Lender shall have the right (but not the obligation), upon prior
written notice to Borrower, to (i) pay all or any part of the Mortgage Loan and
any other sums that are then due and payable, and to perform any act or take any
action on behalf of Mortgage Borrower as may be required, to cause all of the
terms, covenants and conditions of the Mortgage Loan Documents on the part of
Mortgage Borrower to be performed or observed thereunder to be promptly
performed or observed, and (ii) subject to the rights of Agent under the
Mortgage Loan Documents, pay any other amounts and take any other action as
Lender, in its reasonable, good faith discretion, shall deem necessary to
protect or preserve the rights and interests of Lender in the Loan and/or the
Collateral.

 

(a)                Subject to the rights of Agent under the Mortgage Loan
Documents, Borrower grants Lender and its designees the right to enter upon the
Property subject to the rights of permitted occupants at the Property at any
time following the occurrence and during the continuance of any Mortgage Loan
Default for the purpose of taking any such action or to appear in, defend or
bring any action or proceeding to protect the Lender’s interest in the Loan.
Lender may take such action as Lender deems reasonably necessary to carry out
the intents and purposes of this Section (including communicating with Agent
with respect to any Mortgage Loan Default), upon prior notice to, but without
consent from, Borrower or Mortgage Borrower. Borrower shall not, and shall not
cause or knowingly permit Mortgage Borrower or any Affiliate to interfere with
any action on the part of Lender to cure any Mortgage Loan Default as permitted
in accordance with the provisions of this Article 10. Lender shall have no
obligation to complete any cure or attempted cure undertaken or commenced by
Lender. All sums so paid and the costs and expenses incurred by Lender in
exercising rights under and in accordance with this Section (including,
reasonable attorneys’ fees), with interest at the Default Rate, for the period
from the date that is ten (10) Business Days following the date of written
demand by Lender to Borrower for such payments to the date of payment to Lender,
shall constitute a portion of the Debt, shall be secured by the Pledge
Agreement.

 

(b)                If Lender shall receive a copy of any notice of a Mortgage
Loan Default sent by Agent, such notice shall, solely during the continuance of
such Mortgage Loan Default, constitute protection to Lender for any action taken
or omitted to be taken by Lender, pursuant to and in accordance with this
Section and in good faith, in reliance thereon. As a material inducement to
Lender to make the Loan, Borrower hereby releases and waives all claims against
the Lender arising out of Lender’s exercise of its rights and remedies provided
in this Section, except for Lender’s (or its designee’s) gross negligence, bad
faith or willful misconduct.

 

(c)                In the event that Lender makes any payment in respect of the
Mortgage Loan after the occurrence and during the continuance of a Mortgage Loan
Default, Lender shall be subrogated to all of the rights of Agent under the
Mortgage Loan Documents against any Property and Mortgage Borrower in addition
to all other rights Lender may have under the Loan Documents or applicable law,

 



 82 

 



 

(d)                To the extent any funds are received from or for the account
of Borrower during the continuance of any Mortgage Loan Default, Lender may
remit any such funds (including, without limitation, any funds remitted in order
to cure a Default under this Loan) to Agent (i) as required to comply with the
Intercreditor Agreement or (ii) if the Intercreditor Agreement does not
otherwise so require, to the extent necessary to cure such existing Mortgage
Loan Default and/or to pay the then outstanding due and payable amounts owed
pursuant to the Mortgage Loan Agreement, and shall have no obligation to apply
any such funds to payments due under this Loan.

 

12.5           If any action, proposed action or other decision by Mortgage
Borrower is consented to or approved by Agent and/or Mortgage Lender pursuant to
the terms of the Mortgage Loan Agreement or Agent and/or Mortgage Lender
otherwise grants its consent or approval to any other item pursuant to the terms
of the Mortgage Loan Agreement, such consent or approval shall not be binding or
controlling on the Lender to the extent that Lender has the right to consent to
or approve any such action, proposed action or other item pursuant to the terms
of this Agreement. Borrower hereby acknowledges and agrees that (a) the risks of
Mortgage Lender in making the Mortgage Loan are different from the risks of
Lender in making the Loan, (b) in determining whether to grant, deny, withhold
or condition any requested consent or approval, Agent and/or Mortgage Lender and
Lender may reasonably reach different conclusions, and (c) except as otherwise
expressly provided in this Agreement, Lender has an absolute independent right
to grant, deny, withhold or condition any requested consent or approval based on
its own point of view, but subject to the standards of consent set forth herein.

 

12.6           Following the occurrence and during the continuance of a Default,
but subject in all events to the terms, provisions and restrictions of the
Mortgage Loan Documents, Borrower shall not make any distributions to any Person
holding an equity interest or a collateral interest in Borrower. Upon receipt of
such funds from Borrower, but only if an Default has occurred and is then
continuing, Lender may (a) apply such funds as required to comply with the
Intercreditor Agreement or (b) if the Intercreditor Agreement does not otherwise
so require, elect to (i) apply such funds to any obligation of Borrower under
the Loan Documents or (ii) pay such funds over to Agent with respect to
Borrower’s obligations under the Mortgage Loan Documents (in accordance with the
terms and conditions of the Mortgage Loan Documents).

 

12.7           Without obtaining the prior written consent of Lender, Borrower
shall not cause or permit Mortgage Borrower to (a) enter into any material
amendment or material modification of any of the Mortgage Loan Documents, or (b)
grant to Mortgage Lender any material consent or material waiver. Borrower shall
cause Mortgage Borrower to provide Lender with a copy of any amendment or
modification to the Mortgage Loan Documents within five (5) days after receipt
of an execution version of such amendment or modification.

  

ARTICLE 13. MISCELLANEOUS PROVISIONS

 

13.1           INDEMNITY. Borrower hereby agrees to defend, indemnify and hold
harmless the Lender, its respective directors, officers, employees, agents,
successors and assigns (in their capacities as such) from and against any and
all losses, damages, liabilities, claims, actions, judgments, court costs and
reasonable legal fees or other out-of-pocket expenses (including, without
limitation, attorneys’ fees and expenses) which Lender could reasonably be
anticipated to actually incur (except in its capacity as a tenant under any
Lease of the Property, if applicable, or as a purchaser of the Property;
provided, however, that (1) such exception shall not apply to Lender or its
nominee in its capacity as owner of the Collateral, or occupant of the Property,
in connection with or following any foreclosure (or a conveyance in lieu of
foreclosure) or the exercise of any remedies under the Loan Documents, (2) such
exception shall in no way reduce or impair any indemnity obligations arising
hereunder and (3) that to the extent any such person is both a Lender and a
tenant and, in such capacity as a tenant incurs any loss or damage, the
responsibility for such loss or damage shall be governed by the applicable
Lease) as a direct consequence of: (a) the

 



 83 

 

  

purpose to which Borrower applies the Loan proceeds; (b) the failure of Borrower
or guarantor to perform any obligations as and when required by this Agreement,
any of the other Loan Documents or any Other Related Document; (c) any failure
at any time of Borrower’s representations or warranties to be true and correct;
or (d) any act or omission by Borrower, constituent partner or member of
Borrower, any contractor, subcontractor or material supplier, engineer,
architect or other person or entity with respect to the Property. Borrower shall
pay to Lender within ten (10) days after demand thereof any amounts owing under
this indemnity, together with interest from the date the indebtedness arises
until paid at the rate of interest applicable to the principal balance of the
loan. Borrower’s duty and obligations to defend, indemnify and hold harmless
Lender shall survive cancellation of the notes .

 

13.2           FORM OF DOCUMENTS. The form and substance of all documents,
instruments, and forms of evidence to be delivered to Lender under the terms of
this Agreement, any of the other Loan Documents or Other Related Documents shall
be subject to Lender’s approval and shall not be modified, superseded or
terminated in any respect without Lender’s prior written approval.

 

13.3           NO THIRD PARTIES BENEFITED. No person other than Lender and
Borrower and their permitted successors and assigns shall have any right of
action under any of the Loan Documents or Other Related Documents.

 

13.4           NOTICES. All notices, demands, or other communications under this
Agreement, the other Loan Documents or the Other Related Documents shall be in
writing, shall be delivered by hand or overnight courier service (with a
reputable overnight courier service), or mailed by certified or registered mail,
return receipt requested, and shall be delivered to the appropriate party at the
address set forth on the signature page of this Agreement (subject to change
from time to time by written notice to all other parties to this Agreement). All
communications shall be deemed served upon delivery, or (a) if mailed, upon the
first to occur of receipt or the expiration of three (3) days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of Borrower or Lender at the address specified or (b) if sent by hand or
overnight courier service, upon the first to occur of receipt or one (1)
Business Day after being deposited with the courier service; provided, however,
that non-receipt of any communication as the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication. Borrower shall forward
to Lender, without limitation, copies of all notices, letters and other
communications delivered to the Property, Mortgage Borrower or Mortgage Lender
in connection with the Mortgage Loan or the Mortgage Loan Documents

 

13.5           ATTORNEY-IN-FACT. Borrower hereby irrevocably appoints and
authorizes Lender, as Borrower’s attorney-in-fact, which agency is coupled with
an interest, to execute and/or record in Lender’s or Borrower’s name any
notices, instruments or documents that Lender deems appropriate in its
reasonable judgment to protect Lender’s interest under any of the Loan Documents
or Other Related Documents; provided, that prior to a Default, Lender shall give
Borrower at least five (5) Business Days’ notice before exercising such power of
attorney and no such action taken shall increase Borrower’s obligations or
liabilities hereunder.

 

13.6           ACTIONS. Borrower agrees that Lender, in exercising the rights,
duties or liabilities of Lender or Borrower under the Loan Documents or Other
Related Documents, may commence, appear in or defend, as is appropriate to
protect its interest in the Collateral or to prevent a Material Adverse Effect,
any action or proceeding purporting to affect the Property, the Improvements,
the Loan Documents or the Other Related Documents and Borrower shall, within ten
(10) days after demand, reimburse Lender for all such expenses so incurred or
paid by Lender, including, without limitation, attorneys’ fees and expenses and
court costs.

 



 84 

 

 



13.7           RELATIONSHIP OF PARTIES. The relationship of Borrower and Lender
under the Loan Documents and Other Related Documents is, and shall at all times
remain, solely that of borrower and lender, and Lender neither undertakes nor
assumes any responsibility or duty to Borrower or to any third party with
respect to the Collateral, the Property or Improvements, except as expressly
provided in this Agreement, the other Loan Documents and the Other Related
Documents.

 

13.8           DELAY OUTSIDE LENDER’S CONTROL. Lender shall not be liable in any
way to Borrower or any third party for Lender’s failure to perform or delay in
performing under the Loan Documents (and Lender may suspend or terminate all or
any portion of Lender’s obligations under the Loan Documents) if such failure to
perform or delay in performing results directly or indirectly from, or is based
upon, the action, inaction, or purported action, of any governmental or local
authority, or because of war, rebellion, insurrection, strike, lock-out, boycott
or blockade (whether presently in effect, announced or in the sole judgment
Lender deemed probable), or from any Act of God or other cause or event beyond
Lender’s control.

 

13.9           ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney is
engaged by Lender to enforce or defend any provision of this Agreement, any of
the other Loan Documents or Other Related Documents, or as a consequence of any
Default under the Loan Documents or Other Related Documents, with or without the
filing of any legal action or proceeding, and including, without limitation, any
fees and expenses incurred in any bankruptcy proceeding of Borrower, then
Borrower shall promptly pay to Lender, upon demand, the amount of all reasonable
attorneys’ fees and expenses and all costs incurred by Lender in connection
therewith, together with interest thereon from the date of such demand until
paid at the rate of interest applicable to the principal balance of the Loan.

 

13.10        IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided
for in this Agreement, all amounts payable by Borrower to Lender shall be
payable only in United States Dollars, in immediately available funds.

 

13.11        AMENDMENTS AND WAIVERS.

 

(a)                Generally. Except as otherwise expressly provided in this
Agreement, (i) any consent or approval required or permitted by this Agreement
or in any Loan Document to be given by Lender may be given, (ii) any term of
this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Borrower or any other Loan Party of any terms
of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of Lender, and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party which is party thereto.

 

(b)                Amendment of Lender’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed Lender, shall affect the rights or duties
of Lender under this Agreement, any of the other Loan Documents or Other Related
Documents. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. No course of dealing or delay or omission on the part
of Lender in exercising any right shall operate as a waiver thereof or otherwise
be prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon Borrower shall entitle
Borrower to other or further notice or demand in similar or other circumstances.



 



 85 

 



  

13.12        SUCCESSORS AND ASSIGNS.

 

(a)                Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that Borrower may not assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of Lender (and any such assignment or transfer to which Lender has not
consented shall be void).

 

(b)                Participations. Lender may at any time grant to an affiliate
of Lender, or one or more banks or other financial institutions (each, a
“Participant”) participating interests in its Commitments or the Obligations
owing to such Lender hereunder; provided that any such participation (and
assignments of participation interests by existing Participants) shall be
subject to the following conditions: (i) any participation (or assignment of
participation) shall be in an amount at least equal to Five Million and No/100
Dollars ($5,000,000.00 and (ii) the consent of Borrower (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless: (A) a
Default has occurred and is continuing at the time of such participation (or
such assignment of participation); or (B) such participation (or such assignment
of participation) is to a Lender, an Affiliate of a Lender, an Approved Fund or
any other Person who is an Eligible Assignee meeting the Eligibility
Requirements. Except as expressly stated herein, no Participant shall have any
rights or benefits under this Agreement or any other Loan Document. In the event
of any such grant by a Lender of a participating interest to a Participant,
Lender shall remain responsible for the performance of its obligations
hereunder, and Borrower shall continue to deal solely and directly with Lender
in connection with Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which Lender may grant such a participating interest shall
provide that Lender shall retain the sole right and responsibility to enforce
the obligations of the Borrower hereunder including, without limitation, the
right to approve any amendment, modification or waiver of any provision of this
Agreement; provided, however, Lender may agree with the Participant that it will
not, without the consent of the Participant, agree to (i) increase such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal on the Loans
or portions thereof owing to such Lender, (iii) reduce the rate at which
interest is payable thereon, (iv) release any Collateral (except as expressly
provided in the Loan Documents) or (v) release Guarantor from any liability
under the Guaranty (except as expressly provided in the Loan Documents). An
assignment or other transfer which is not permitted by subsection (c) or (d)
below shall be given effect for purposes of this Agreement only to the extent of
a participating interest granted in accordance with this subsection (b). The
costs and expenses of Lender and Participant in connection with such
participation shall be at the sole cost and expense of such parties. A
Participant, through Lender, shall be entitled to the benefits of Section 2.11
in the same manner as if it were an Assignee so long as such Participant shall
have complied with the requirements of Section 2.11, and, provided, further,
that no Participant shall be entitled to receive any greater amount pursuant to
Section 2.11 than Lender would have been entitled to receive with respect to the
direct or indirect participation sold to the Participant (and without
duplication of amounts payable to Lender). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans, Commitments or other obligations under any
Loan Document from time to time (the “Participant Register”). The obligations of
Borrower under the Loan Documents are registered obligations within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any
related regulations and any other relevant or successor provisions of the
Internal Revenue Code or such regulations (and shall be construed as such) and
the right, title and interest of each Participant in and to such obligations
shall be transferable only upon notation of such transfer in the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any Commitments, Loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, or other obligation is in registered form under Sections 163(f), 871(h)(2)
and 881(c)(2) of the Internal Revenue Code. The entries in the Participant
Register shall be conclusive absent manifest error, and Lender



 

 



 86 

 

 



shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(c)                Assignments. Lender may at any time assign to one or more
Eligible Assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement and the Note; provided, however, any partial
assignment shall be in an amount at least equal to Five Million and No/100
Dollars ($5,000,000.00), and after giving effect to such assignment the
assigning Lender retains a Commitment, or if the Commitments have been
terminated, holds a Note having an outstanding principal balance of at least
Five Million and No/100 Dollars ($5,000,000.00). Upon the consummation of any
such assignment, Assignee shall be deemed to be a Lender party to this Agreement
and shall have all the rights and obligations of a Lender , and the transferor
Lender shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required. Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor Lender, and the Borrower shall make appropriate arrangements so the
new Notes are issued to the Assignee and such transferor Lender, as appropriate,
and shall update Schedule I attached hereto. Anything in this Section to the
contrary notwithstanding, no Lender may assign or participate any interest in
any Loan held by it hereunder to Borrower, or any of its respective affiliates
or Subsidiaries. The costs and expenses of Lender and Assignee in connection
with such participation shall be at the sole cost and expense of such parties.
Lender, acting for this purpose as a non-fiduciary agent of Borrower, shall
maintain at one of its offices a copy of each assignment delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and Borrower and Lender shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by Borrower and
Lender at any time and from time to time upon reasonable prior notice. The
obligations of Borrower under the Loan Documents are registered obligations and
the right, title and interest of Lender and its Assignees in and to such
obligations shall be transferable only upon notation of such transfer in the
Register. This Section 13.12(c) shall be construed so that such obligations are
at all times maintained in “registered from” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any related
regulations (and any other relevant or successor provisions of the Internal
Revenue Code or such regulations).

 

(d)                Federal Reserve Bank Assignments. In addition to the
assignments and participations permitted under the foregoing provisions of the
Section, and without the need to comply with any of the formal or procedural
requirements of this Section, Lender may at any time and from time to time,
pledge and assign all or any portion of its rights under all or any of the Loan
Documents and Other Related Documents to a Federal Reserve Bank; provided that
no such pledge or assignment shall release Lender from its obligation
thereunder.

 

(e)                Information to Assignee, Etc. A Lender may furnish any
information concerning Borrower, any subsidiary or any other Loan Party in the
possession of Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants). In connection with such negotiation,
execution and delivery, Borrower authorizes Lender to communicate all
information and documentation related to the Loan (whether to Borrower or to any
Participant, Assignee, legal counsel, appraiser or other necessary party)
directly by e-mail, fax, or other electronic means used to transmit information.

 

(f)                 Intentionally Omitted.

 

(g)                Intentionally Omitted.

  



 87 

 

  

(h)                Intentionally Omitted.

 

13.13        STAMP, INTANGIBLE AND RECORDING TAXES.

 

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar Taxes, fees or charges and shall indemnify Lender
against any and all liabilities with respect to or resulting from any delay in
the payment or omission to pay any such Taxes, fees or charges, which may be
payable or determined to be payable in connection with the execution, delivery,
recording, performance or enforcement of this Agreement, the Note and any of the
other Loan Documents, the amendment, supplement, modification or waiver of or
consent under this Agreement, the Note or any of the other Loan Documents or the
perfection of any rights or Liens under this Agreement, the Note or any of the
other Loan Documents.

 

13.14        LENDER’S DISCRETION. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender, and with respect to any determination that is in
the sole discretion of Lender, shall be final and conclusive absent manifest
error, in the case of numerical calculations.

 

13.15        LENDER. Upon the occurrence and during the continuance of a
Default, Lender may designate an agent or independent contractor to exercise any
of Lender’s rights under this Agreement, any of the other Loan Documents and
Other Related Documents (acknowledging that Lender shall not engage such parties
to perform ministerial services which Lender performs on a routine basis). Any
reference Lender in any of the Loan Documents or Other Related Documents shall
include Lender’s and Lender’s agents, employees or independent contractors.
Borrower shall pay the costs of such agent or independent contractor either
directly to such person or to Lender in reimbursement of such costs, as
applicable.

 

13.16        TAX SERVICE. Lender is authorized to secure, at Borrower’s expense,
a tax service contract with a third party vendor which shall provide tax
information on the Collateral, the Property and Improvements satisfactory to
Lender.

 

13.17        WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS OR OTHER RELATED
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION
THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS
OR OTHER RELATED DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL
BY JURY.

 

13.18        SEVERABILITY. If any provision or obligation under this Agreement,
the other Loan Documents or Other Related Documents shall be determined by a
court of competent jurisdiction to be

  



 88 

 

 

invalid, illegal or unenforceable, that provision shall be deemed severed from
the Loan Documents and the Other Related Documents and the validity, legality
and enforceability of the remaining provisions or obligations shall remain in
full force as though the invalid, illegal, or unenforceable provision had never
been a part of the Loan Documents or Other Related Documents, provided, however,
that if the rate of interest or any other amount payable under the Note or this
Agreement or any other Loan Document, or the right of collectability therefor,
are declared to be or become invalid, illegal or unenforceable, Lenders’
obligations to make advances under the Loan Documents shall not be enforceable
by Borrower.

 

13.19        TIME. Time is of the essence of each and every term of this
Agreement.

 

13.20        HEADINGS. All article, section or other headings appearing in this
Agreement, the other Loan Documents and Other Related Documents are for
convenience of reference only and shall be disregarded in construing this
Agreement, any of the other Loan Documents and Other Related Documents.

 

13.21        GOVERNING LAW.

 

(a)                THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND
MADE BY BORROWER AND ACCEPTED BY LENDERS IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE LOAN WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. BORROWER ACKNOWLEDGES AND AGREES THAT, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY
AND ENFORCEABILITY OF THIS AGREEMENT AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER, AND UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS THIS
AGREEMENT, AND THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

(b)                BORROWER HEREBY CONSENTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS IN THE COUNTY AND STATE OF NEW YORK
WITH RESPECT TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING
UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY. BORROWER FURTHER
CONSENTS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE COUNTY AND STATE IN WHICH
ANY OF THE PROPERTY IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO ANY
MATTER, CLAIM OR DISPUTE ARISING WITH RESPECT TO SUCH PROPERTY. BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS, GENERALLY, UNCONDITIONALLY AND
IRREVOCABLY, AT THE ADDRESSES SET FORTH IN SECTION 13.4 HEREOF IN CONNECTION
WITH ANY OF THE AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO
SUCH PROCEEDINGS AND/OR PURSUANT TO THE LAST PARAGRAPH HEREOF. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BORROWER

 







 89 

 

 

HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR HAVE IN THE
FUTURE TO THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID PROCEEDINGS
BROUGHT IN THE COURTS REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
LENDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR TO COMMENCE
PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY JURISDICTION.

 

(c)                PROCESS MAY BE SERVED BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS REFERRED TO ABOVE.

 

13.22        USA PATRIOT ACT NOTICE; COMPLIANCE.

 

(a)                In order for the Lender to comply with “know your customer”
and anti-money laundering rules and regulations, including without limitation,
the Patriot Act, prior to any Lender that is organized under the laws of a
jurisdiction outside of the United States of America becoming a party hereto,
Lender may request, and such Lender shall provide to Lender, its name, address,
tax identification number and/or such other identification information as shall
be necessary for Lender to comply with federal law.

 

(b)                The Patriot Act and federal regulations issued with respect
thereto require all financial institutions to obtain, verify and record certain
information that identifies individuals or business entities which open an
“account” with such financial institution. Consequently, a Lender may from
time-to-time request, and the Borrower shall, and shall cause the other Loan
Parties, to provide to Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for Lender to comply with federal law. An “account” for this purpose
may include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

13.23        INTENTIONALLY OMITTED.

 

13.24        INTEGRATION; INTERPRETATION. The Loan Documents and Other Related
Documents contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated therein and supersede all
prior negotiations or agreements, written or oral. The Loan Documents and Other
Related Documents shall not be modified except by written instrument executed by
all parties. Any reference to the Loan Documents or Other Related Documents
includes any amendments, renewals or extensions now or hereafter approved by
Lender in writing.

 

13.25        JOINT AND SEVERAL LIABILITY. The liability of the Borrower and all
other persons and entities obligated in any manner under this Agreement, any of
the Loan Documents or Other Related Documents, other than Lender, shall be joint
and several.

 

13.26        COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.



 



 90 

 

   

13.27        LIMITED RECOURSE. The members and other direct or indirect owners
of Borrower and their officers, directors, partners, members, shareholders,
principals, managers, trustees, agents and affiliates (collectively, “Borrower
Related Parties”) shall have no personal liability for and none of their assets
shall be subject to a claim arising out of the obligations of Borrower hereunder
or under any of the other Loan Documents or otherwise with respect to the Loan
and the Loan Documents (other than the Guaranty and the Hazardous Materials
Indemnity Agreement, in each case, to the extent that any such Borrower Related
Party is a party thereto, and as more particularly set forth in such documents).

 

13.28        REMEDIES OF BORROWER. In the event that a claim or adjudication is
made that Lender or their respective agents have acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, Lender or its agents, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor their respective agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.

 

13.29        CONFLICTS. In the event of any conflict between the terms of this
Agreement and the terms of the other Loan Documents and the Other Related
Documents, the terms of this Agreement shall prevail.

 

13.30        CONSTRUCTION OF DOCUMENTS. The parties hereto acknowledge that they
were represented by competent counsel in connection with the negotiation,
drafting and execution of this Agreement and the other Loan Documents and that
this Agreement and the other Loan Documents shall not be subject to the
principle of construing their meaning against the party which drafted same.

 

13.31        INTENTIONALLY OMITTED.

 

13.32        ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each Lender acknowledges that any liability of any EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)                the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.



 



 91 

 

 

 

13.33        DISCUSSIONS WITH MORTGAGE LENDER.

 

In connection with the exercise of its rights set forth in the Loan Documents,
Lender shall have the right at any time to discuss the Property, the Mortgage
Loan, the Loan or any other matter directly with Mortgage Lender or Mortgage
Lender’s consultants, agents or representatives without notice to or permission
from Borrower or any other Loan Party, nor shall Lender have any obligation to
disclose such discussions or the contents thereof with Borrower or any other
Loan Party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 



 92 

 

 







IN WITNESS WHEREOF, Borrower, and Lender have executed this Agreement as of the
date appearing on the first page of this Agreement.

 



“BORROWER”

 

777 TOWER MEZZANINE, LLC, a Delaware limited liability company

 

 

 

 

By: /s/ Mark Phillips                                                      

Name: Mark Phillips

Its: Senior Vice President, Regional Counsel

 

Borrower’s Address:

 

c/o Brookfield Properties

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York 10281

Attention: Jason Kirschner

 

with a copy to:

 

c/o Brookfield Properties

Brookfield Place

250 Vesey Street, 15th Floor

New York, New York 10281

Attention: General Counsel

 

with a copy to:

 

Goodwin Procter LLP
100 Northern Avenue
Boston, Massachusetts 02210
Attention: Freddie Akrouche, Esq.

 



  

 

[Loan Agreement]

 

 

 

 



“LENDER”

 

MESA WEST CORE LENDING FUND, LLC, a Delaware limited liability company, as
Lender

 

By: Mesa West Core Lending Fund, L.P., its sole member

 

By: Mesa West Core Lending Fund GP, LLC, its general partner

 

By: Mesa West Capital, LLC, its sole member

 

By: /s/ Mark Zytko                                                      

Name: Mark Zytko

Its: President

Lender’s Address:

 

c/o Mesa West Capital, LLC
1095 Avenue of the Americas (3 Bryant Park)
32nd Floor
New York, New York 10036
Attention: Noah Bilenker
Email: nbilenker@mesawestcapital.com

c/o Mesa West Capital, LLC
11755 Wilshire Boulevard, Suite 2100
Los Angeles, California 90025
Attention: Steve Fried
Email: sfried@mesawestcapital.com

c/o Mesa West Capital, LLC
11755 Wilshire Boulevard, Suite 2100
Los Angeles, California 90025
Attention: Loan Notices
Email: mwam@mesawestcapital.com

c/o Mesa West Capital, LLC
11755 Wilshire Boulevard, Suite 2100
Los Angeles, California 90025
Attention: Mark Zytko
Email: mzytko@mesawestcapital.com

With a copy to: Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071
Attention: L. Mark Osher
Email: mosher@gibsondunn.com

 

 



  



 



[Loan Agreement]

 

 

 

 

Schedule I – Pro Rata Shares



 

Lender Commitment Pro Rata Share       Mesa West Core Lending Fund, LLC
$50,000,000 100%       TOTALS $50,000,000 100%

 

 



 

Schedule I-1 

 

 

 

Schedule II – Existing Leases/Rent Rolls

 



[Redacted]

 

 

 

Schedule II-1 

 

 

 

Schedule III – Litigation Disclosure

 

None

 

 



 

Schedule III-1 



 

 

 

Schedule IV – Environmental Reports

 

Phase I Environmental Site Assessment by EBI Consulting, prepared for Lender,
dated October 3, 2019, EBI Project Number 1119006197, RETECHS Number
WF-LA-19-014747-0001-04E

 

 

 

 

 

Schedule IV 



 

 

 

Schedule V – REAs

 

Amended and Restated Owners’ Operating and Reciprocal Easement Agreement, by and
among South Figueroa Plaza Associates (as successor-in-interest to Seventh
Street Plaza Associates), the Community Redevelopment Agency of the City of Los
Angeles, California and PPLA Plaza Limited Partnership, dated June 20, 1986, and
recorded in the Recorder’s Office of Los Angeles County, California as document
87-885291, as heretofore amended.

 

 

 

 



 

Schedule V 



 

 

 

Schedule VI – Qualified Managers

 



[Redacted]

 

 

 

 

Schedule VI  

 

 

 

Schedule VII – Minimum Leasing Guidelines

 



[Redacted]

 

 

 



Schedule VII  

 

 

 

EXHIBIT A

 

DESCRIPTION OF PROPERTY

 

 

 

 



Exhibit A-1 

 

 

 

EXHIBIT B – DOCUMENTS

 



 

 

 

 

Exhibit B-1

 

 

 

EXHIBIT C

 

INTENTIONALLY OMITTED

 

 

 

 



Exhibit C-1 

 

 

 

EXHIBIT D – FORM OF REQUEST FOR ADVANCE

 

BORROWER’S REQUISITION
REQUISITION NO:

 

DATE:

 

TO:Mesa West Core Lending Fund, LLC, as Lender :

 

BORROWER:

 

PREMISES:

PERIOD COVERED:

 

 

ACCOUNT NO.:

 

LOAN NO.:

 

 

Pursuant to the Mezzanine Loan Agreement (the “Loan Agreement”) for the subject
Loan, Borrower hereby authorizes and requests an advance to Mortgage Borrower’s
Property Account having Account No. with (name of Bank) in the amount of
$____________ which is calculated as follows:

 



 

I. TI/LC Expenses incurred to the end of the Period Covered (from Schedules I
and I-A hereto): $( )     III. Applicable TI/LC Budgeted Amount $( )     II.
Less portion of Maximum Future Advance Commitment previously advanced: $( )    
IV. Less applicable Mortgage Advance Amount $( )     V. Less applicable equity
funding requirement $( )     VI. Less amount previously requisitioned but not
advanced $( )     VII. Amount Requisitioned for the Period Covered (1-3): $( )

 

 

 



Exhibit D-1 

 

 

 

EXHIBIT A
REQUISITION NO.:

 

In connection with and in order to induce Lender to advance the amount requested
above, Borrower represents, warrants and stipulates as follows:

 

a)The information stated above and, except to the extent otherwise set forth in
the Loan Agreement, the representations and warranties in Article 6 of the Loan
Agreement are true and correct in all material respects as of the date of this
Requisition and, unless Lender is notified to the contrary prior to the
disbursement of the advance requested above, will be so on the date thereof,
except (i) for any representation or warranty that, by its terms, refers to a
specific date, or (ii) to the extent that the failure of any such representation
or warranty to be true and correct in all material respects on and as of the
date hereof and on the date of the disbursement of the advance requested above
will not have a Material Adverse Effect.

 

b)The amount and percentages set forth on SCHEDULES I and I-A hereto are true
and correct to the best of Borrower’s knowledge.

 

c)All sums previously requisitioned have been applied to the payment of the
direct and indirect costs heretofore incurred or to reimburse Borrower if it has
previously paid such cost, or such sums have been retained in the Property
Account for such purpose and no other.

 

d)Names, addresses, contract date and amounts for the contractors,
sub-contractors, suppliers and materialmen responsible for performing each item
of direct costs listed on SCHEDULE I and I-A hereto have been heretofore or are
herewith submitted to Lender.

 

Capitalized terms used herein not otherwise defined shall have the meanings
ascribed to them in the Loan Agreement.

 

  Very truly yours,   By:            Name:     Title:

  

Subscribed and sworn to

before me on ________, 20__:

 

 

 

___________________________

Notary Public

(Stamp and Seal)

 

 

 



Exhibit D-1

 

 

 

SCHEDULE I
REQUISITION SPREADSHEET

 

 

 

 



Exhibit D-1



 

 

 

SCHEDULE I-A
INFORMATION PURSUANT TO SECTIONS 3.4(a)(V) OF THE LOAN
AGREEMENT
 

 

 

 



Exhibit D-1

 

 

 

EXHIBIT E – INTENTIONALLY OMITTED

 



 

 

 

 



Exhibit E-1 

 

 

 

EXHIBIT F – INTENTIONALLY OMITTED

 

 

 

 



Exhibit F-1

 

 

 

EXHIBIT G – ORGANIZATIONAL CHART OF BORROWER AND GUARANTOR

 

[Redacted]

 

 

 

 



Exhibit G-1



 

 

 

EXHIBIT H – INTENTIONALLY OMITTED

 

 

 

 



Exhibit A-2 

 

 

 

EXHIBIT I-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Mezzanine Loan Agreement dated as of [      ]
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among [      ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished Lender and Borrower with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Lender, and (2) the undersigned shall have at all times
furnished Borrower and Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

 

[NAME OF LENDER]       By:       Name:       Title:    

Date: ________ __, 20[    ]

 

 

 

 



EXHIBIT I-1 

 

 

 

EXHIBIT I-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Mezzanine Loan Agreement dated as of [      ]
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among [      ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is not
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Lender in writing, and (2) the undersigned shall have at all times
furnished Lender with a properly completed and currently effective certificate
in either the calendar year in which each payment is to be made to the
undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:       Title:    

 

Date: ________ __, 20[   ]

 

 

 

 



EXHIBIT I-2 

 

 

 

EXHIBIT I-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Mezzanine Loan Agreement dated as of [      ]
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among [      ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

 



[NAME OF PARTICIPANT]       By:       Name:       Title:    

 

Date: ________ __, 20[   ]

 

 

 

 



EXHIBIT I-3 

 

 

 

EXHIBIT I-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Mezzanine Loan Agreement dated as of [      ]
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among [      ], and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code
and (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code.

 

The undersigned has furnished Lender and Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower and Lender, and (2) the undersigned shall have at all times furnished
Borrower and Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

 

[NAME OF LENDER]       By:       Name:       Title:    

 

Date: ________ __, 20[   ]

 

 

 

 

EXHIBIT I-4 

 

 

 

EXHIBIT J

TI/LC EXISTING OBLIGATIONS SCHEDULE

 

[Redacted]

 

 

 

 



EXHIBIT J 

 

 

 

EXHIBIT K

FORM OF BORROWING CERTIFICATE

 

Pursuant to Section 3.4 of the Mezzanine Loan Agreement (the “Loan Agreement”)
dated ___________, 2019 between 777 TOWER MEZZANINE, LLC (the “Borrower”) and
Mesa West Core Lending Fund, LLC, a Delaware limited liability company, the
undersigned solely in his/her capacity as __________ of Borrower and not in
his/her personal capacity, hereby certifies on behalf of Borrower, as follows on
the date hereof:

 

1.The TI/LC Expenses that constitute tenant improvement costs for work being
performed by Borrower under the applicable Lease (or any portion thereof) which
are subject of the requested TI/LC Advance (the “TI Costs”) are required to be
expended pursuant to the terms of the applicable Lease and the proceeds of such
TI/LC Advance shall be used to complete such work in a good and workmanlike
manner and substantially in accordance with all Applicable Law and the
applicable Lease or to reimburse Borrower for the completion of such work in a
good and workmanlike manner and substantially in accordance with all Applicable
Law; and

 

2.Each Person performing work in connection with the TI Costs for which the
request of the TI/LC Advance has been made or, upon receipt of the requested
disbursement of such TI/LC Advance, will be paid in full (subject to retainage)
with respect to the portion of the TI Costs which is subject to the requested
TI/LC Advance.

 

All terms used in this Certificate that are defined in the Loan Agreement shall
have the meanings given to them therein.

 

Date: _____________

 

777 TOWER MEZZANINE, LLC,

a Delaware limited liability company

 

By: _______________________

Name:

Title:

 

 

 

 



EXHIBIT K 



 

 